                     Case 19-11047-KG             Doc 681        Filed 10/04/19        Page 1 of 90



                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
                                                                 )
     In re                                                       )         Chapter 11
                                                                 )
     CLOUD PEAK ENERGY INC., et al.,                             )         Case No. 19 – 11047 (KG)
                                                                 )
                       Debtors.1                                 )         (Jointly Administered)
                                                                 )

              [PROPOSED] DISCLOSURE STATEMENT FOR THE JOINT CHAPTER 11 PLAN OF
                 CLOUD PEAK ENERGY INC. AND CERTAIN OF ITS DEBTOR AFFILIATES
              THIS IS NOT A SOLICITATION OF ACCEPTANCE OR REJECTION OF THE PLAN.
        ACCEPTANCES OR REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT
    HAS BEEN CONDITIONALLY APPROVED BY THE BANKRUPTCY COURT. THIS [PROPOSED] DISCLOSURE
      STATEMENT IS BEING SUBMITTED FOR CONDITIONAL APPROVAL BUT HAS NOT BEEN APPROVED
         BY THE BANKRUPTCY COURT TO DATE. THIS DISCLOSURE STATEMENT IS NOT AN OFFER
          TO SELL ANY SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY ANY SECURITIES.
    Daniel J. DeFranceschi (No. 2732)                          David S. Meyer (admitted pro hac vice)
    John H. Knight (No. 3848)                                  Jessica C. Peet (admitted pro hac vice)
    One Rodney Square                                          Lauren R. Kanzer (admitted pro hac vice)
    920 North King Street                                      666 Fifth Avenue, 26th Floor
    Wilmington, DE 19801                                       New York, NY 10103-0040

    RICHARDS, LAYTON                                            - and -
    & FINGER, P.A.
    COUNSEL FOR THE DEBTORS                                    Paul E. Heath (admitted pro hac vice)
                                                               Trammell Crow Center
                                                               2001 Ross Avenue, Suite 3900
                                                               Dallas, TX 75201

                                                                VINSON & ELKINS LLP
                                                                COUNSEL FOR THE DEBTORS

    Dated: October 4, 2019




1
             The Debtors in these chapter 11 cases and the last four digits of their respective federal tax identification
             numbers are: Antelope Coal LLC (8952); Arrowhead I LLC (3024); Arrowhead II LLC (2098); Arrowhead
             III LLC (9696); Big Metal Coal Co. LLC (0200); Caballo Rojo LLC (9409); Caballo Rojo Holdings LLC
             (4824); Cloud Peak Energy Finance Corp. (4674); Cloud Peak Energy Inc. (8162); Cloud Peak Energy
             Logistics LLC (7973); Cloud Peak Energy Logistics I LLC (3370); Cloud Peak Energy Resources LLC
             (3917); Cloud Peak Energy Services Company (9797); Cordero Mining LLC (6991); Cordero Mining
             Holdings LLC (4837); Cordero Oil and Gas LLC (5726); Kennecott Coal Sales LLC (0466); NERCO LLC
             (3907); NERCO Coal LLC (7859); NERCO Coal Sales LLC (7134); Prospect Land and Development LLC
             (6404); Resource Development LLC (7027); Sequatchie Valley Coal Corporation (9113); Spring Creek Coal
             LLC (8948); Western Minerals LLC (3201); Youngs Creek Holdings I LLC (3481); Youngs Creek Holdings
             II LLC (9722); Youngs Creek Mining Company, LLC (5734). The location of the Debtors’ service address
             is: 385 Interlocken Crescent, Suite 400, Broomfield, Colorado 80021.



US 6484612
                   Case 19-11047-KG             Doc 681        Filed 10/04/19         Page 2 of 90




                                       Important Information for You to Read2

                                             SUPPORT FOR THE PLAN
    The Debtors, the Prepetition Secured Noteholder Group, and the Committee support the Plan and strongly
    urge Holders of Claims whose votes are being solicited to accept the Plan.
                                             PLAN VOTING DEADLINE
    The deadline to vote on the Plan is [●], 2019, at 5:00 p.m. prevailing Eastern Time unless extended by the
    Debtors. For your vote to be counted, your Ballot must be actually received by Prime Clerk before the
    Voting Deadline in accordance with the instructions provided herein.
    The Debtors are providing you with the information in this Disclosure Statement (as may be amended,
    altered, modified, revised, or supplemented from time to time, the “Disclosure Statement”) for the Plan
    because you may be a creditor entitled to vote on the Plan. Nothing in this Disclosure Statement may be
    relied upon or used by any Entity for any other purpose.
                SPECIAL NOTICE REGARDING FEDERAL AND STATE SECURITIES LAWS
    The Plan has not been approved (or disapproved) by the Securities and Exchange Commission (“SEC”) or
    any state securities commission and neither the SEC nor any state securities commission has passed upon
    the accuracy or adequacy of this Disclosure Statement or the merits of the Plan. Any representation to the
    contrary is unlawful.
    This Disclosure Statement contains forward-looking statements that involve substantial risks and
    uncertainties. You can identify these statements by forward-looking words such as “anticipate,” “believe,”
    “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “should,” “will,” “would,” or similar
    words. You should read statements that contain these words carefully because they discuss the Company’s
    and its expectations concerning its business, financial condition, valuation, the Plan and other similar
    matters. While the Company believes that these forward-looking statements are reasonable as and when
    made, there may be events in the future that the Company is not able to predict accurately or control, and
    there can be no assurance that future developments will be those that the Company anticipates. The factors
    listed under “Risk Factors” in the reports incorporated by reference herein as well as any cautionary
    language in this Disclosure Statement, describe the known material risks, uncertainties, and events that may
    cause actual events or results to differ materially and adversely from the expectations the Company describes
    in its forward-looking statements. Additional factors or events that may emerge from time to time, or those
    that the Company currently deem to be immaterial, could cause our actual events or results to differ, and it
    is not possible for the Company to predict all of them. You are cautioned not to place undue reliance on the
    forward-looking statements contained herein. The Company undertakes no obligation to update or revise
    publicly any forward-looking statements, whether as a result of new information, future events, or otherwise,
    except as required by law.
    The Liquidation Analysis set forth in Exhibit E and other information contained herein and attached hereto
    are only estimates, and the timing and amount of actual distributions to Holders of Allowed Claims may be
    affected by many factors that cannot now be predicted.3 Any analyses, estimates, or recovery projections
    may not turn out to be accurate. Such analyses were not prepared with a view toward public disclosure or

2
           Capitalized terms used but not immediately defined herein shall have the meanings ascribed to such terms
           later in the Disclosure Statement or in the Joint Chapter 11 Plan of Cloud Peak Energy Inc. and Certain of
           its Debtor Affiliates (including all exhibits and schedules attached thereto, and as may be amended, altered,
           modified or supplemented from time to time, the “Plan”), as applicable; provided, that any capitalized term
           used but not defined herein or in the Plan that is defined in chapter 11 of title 11 of the United States Code
           (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), or the Local
           Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of
           Delaware (the “Local Rules”) will have the meaning ascribed to such term in the Bankruptcy Code, the
           Bankruptcy Rules, or the Local Rules, as applicable.
3
           The Liquidation Analysis shall be included in a revised Disclosure Statement to be filed shortly.


US 6484612
                Case 19-11047-KG            Doc 681       Filed 10/04/19        Page 3 of 90



 compliance with the published guidelines of the SEC or the guidelines established by the American Institute
 of Certified Public Accountants regarding projections or forecasts, and does not purport to present the
 Company’s financial condition in accordance with accounting principles generally accepted in the United
 States. The Company’s independent accountants have not examined, compiled or otherwise applied
 procedures to any financial information included herein and, accordingly, do not express an opinion or any
 other form of assurance with respect to such financial information.
 Making investment decisions based on the information contained in this Disclosure Statement and/or the
 Plan is, therefore, highly speculative. The Debtors recommend that potential recipients of any securities
 issued pursuant to the Plan consult their own legal counsel concerning the securities laws governing the
 transferability of any such securities.
 The Debtors cannot assure you that the Disclosure Statement, including any exhibits thereto, that is
 ultimately approved by the Court in the Chapter 11 Cases: (i) will contain any of the terms described in this
 Disclosure Statement; or (ii) will not contain different, additional, or material terms that do not appear in
 this Disclosure Statement. The Debtors urge each holder of a Claim or Interest: (i) to read and carefully
 consider this entire Disclosure Statement (including the Plan and the matters described under “Risk
 Factors” below); and (ii) to consult with its own advisors with respect to reviewing this Disclosure Statement,
 the Plan, and each of the proposed transactions contemplated thereby prior to deciding whether to accept
 or reject the Plan. You should not rely on this Disclosure Statement for any purpose other than to determine
 whether to vote to accept or reject the Plan.
 No independent auditor or accountant has reviewed or approved the Liquidation Analysis herein. The
 Debtors have not authorized any person to give any information or advice, or to make any representation in
 connection with the Plan or this Disclosure Statement. This Disclosure Statement does not constitute, and
 may not be construed as, an admission of fact, liability, stipulation, or waiver. The Debtors may seek to
 investigate, file, and prosecute Claims or Causes of Action and may object to Claims after the Confirmation
 or Effective Date of the Plan irrespective of whether this Disclosure Statement identifies any such Claims or
 Objections to Claims. Holders of Claims should not construe the contents of this Disclosure Statement as
 providing any legal, business, financial, securities, or tax advice and should consult with their own advisors
 before voting on the Plan.
 If the Plan is confirmed by the Court and the Effective Date occurs, all Holders of Claims against, and
 Holders of Interests in, the Debtors (including, without limitation, those Holders of Claims or Interests who
 do not submit Ballots to accept or reject the Plan or who are not entitled to vote on the Plan) will be bound
 by the terms of the Plan and the transactions contemplated thereby.
                            QUESTIONS AND ADDITIONAL INFORMATION
 If you would like to obtain copies of this Disclosure Statement, the Plan, any of the documents attached
 hereto or referenced herein, or have questions about the solicitation and voting process or the Debtors’
 Chapter 11 Cases generally, please contact Prime Clerk, LLC (“Prime Clerk”), the Debtors’ Notice and
 Claims Agent, by either: (i) visiting its website at https://cases.primeclerk.com/cloudpeakenergy; or (ii)
 calling (844) 217-3067




US 6484612
                 Case 19-11047-KG                            Doc 681               Filed 10/04/19                    Page 4 of 90



                                                            TABLE OF CONTENTS
I.     EXECUTIVE SUMMARY .............................................................................................................................1
       A.          Introduction .......................................................................................................................................1
       B.          Purpose of the Disclosure Statement .................................................................................................2
       C.          The Solicitation Package ...................................................................................................................2
       D.          The Plan ............................................................................................................................................2
       E.          Voting Procedures and Requirements ...............................................................................................5
II.    OVERVIEW OF THE DEBTORS’ OPERATIONS .......................................................................................7
       A.          The Debtors’ Business and History...................................................................................................7
       B.          The Debtors’ Assets ..........................................................................................................................8
       C.          The Debtors’ Corporate Structure .....................................................................................................9
       D.          The Debtors’ Operations ................................................................................................................. 10
       E.          The Debtors’ Capital Structure ....................................................................................................... 12
III.   KEY EVENTS LEADING TO CHAPTER 11 CASES ................................................................................ 15
       A.          Thermal Coal Distress ..................................................................................................................... 15
       B.          Export Market Volatility ................................................................................................................. 15
       C.          Weather Impacts on Operations ...................................................................................................... 16
       D.          Deleveraging Strategies .................................................................................................................. 16
       E.          Hiring Advisors and Engaging with the Prepetition Secured Noteholders ..................................... 18
       F.          Negotiations with Potential Purchasers ........................................................................................... 20
IV.    DEVELOPMENTS DURING THE CHAPTER 11 CASES ......................................................................... 20
       A.          First Day Pleadings ......................................................................................................................... 20
       B.          Other Administrative Motions and Retention Applications ............................................................ 21
       C.          Appointment of Official Committee ............................................................................................... 22
       D.          Debtor-in-Possession Financing and Tender Offer ......................................................................... 22
       E.          Committee SAPSA Settlement ....................................................................................................... 23
       F.          The Committee’s Lien Investigation ............................................................................................... 24
       G.          Schedules of Assets and Liabilities and Statements of Financial Affairs ....................................... 25
       H.          Claims Bar Date .............................................................................................................................. 25
       I.          Key Employee Retention Plan and Key Employee Incentive Program .......................................... 25
       J.          Post-Effective Date Minimum Cash Amount ................................................................................. 26
V.     THE CHAPTER 11 SALE PROCESS .......................................................................................................... 26
       A.          Bidding Procedures ......................................................................................................................... 26
       B.          Bidding Process .............................................................................................................................. 26
       C.          Auction............................................................................................................................................ 27
       D.          The Sale Hearing............................................................................................................................. 28
       E.          ONRR Settlement ........................................................................................................................... 28
       F.          Purchaser Overview ........................................................................................................................ 29
       G.          Sale Transaction .............................................................................................................................. 29
VI.    TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL SECURITIES LAWS ...... 32
VII.   SUMMARY OF THE PLAN ........................................................................................................................ 32
       A.          Administrative Claims, Professional Fee Claims, and Priority Claims ........................................... 32
       B.          Classification and Treatment of Claims and Interests ..................................................................... 35
       C.          Means for Implementation of the Plan ............................................................................................ 38
       D.          Treatment of Executory Contracts and Unexpired Leases .............................................................. 44
       E.          Provisions Governing Distributions ................................................................................................ 46
       F.          Procedures for Resolving Contingent, Unliquidated, and Disputed Claims ................................... 49
       G.          Settlement, Release, Injunction, And Related Provisions ............................................................... 50
       H.          Provisions Regarding Governance of the Reorganized Debtors ..................................................... 54


                                                                               i
US 6484612
                  Case 19-11047-KG                            Doc 681               Filed 10/04/19                    Page 5 of 90



        I.         Conditions Precedent to Confirmation and Consummation of the Plan .......................................... 55
        J.         Modification, Revocation, or Withdrawal of the Plan .................................................................... 57
        K.         Retention of Jurisdiction ................................................................................................................. 58
        L.         Miscellaneous Provisions ................................................................................................................ 59
VIII.   CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ............... 62
        A.         Introduction ..................................................................................................................................... 62
        B.         Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors .................................. 63
        C.         U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Prepetition 2021 Notes Secured
                   Claims ............................................................................................................................................. 65
        D.         Certain U.S. Federal Income Tax Consequences to Certain Non-U.S. Holders of Claims ............. 70
        E.         Information Reporting and Back-Up Withholding ......................................................................... 72
IX.     CERTAIN RISK FACTORS TO BE CONSIDERED .................................................................................. 73
        A.         Certain Bankruptcy Law Considerations ........................................................................................ 73
        B.         Additional Factors Affecting the Value of Claims .......................................................................... 75
        C.         Risks Relating to the Debtors’ Business and Financial Condition .................................................. 75
        D.         Factors Relating to Securities to Be Issued Under the Plan ............................................................ 76
        E.         Additional Factors ........................................................................................................................... 77
X.      CONFIRMATION OF THE PLAN .............................................................................................................. 78
        A.         Confirmation Hearing ..................................................................................................................... 78
        B.         Objections To Confirmation ........................................................................................................... 78
        C.         Requirements for Confirmation of the Plan .................................................................................... 80
        D.         Best Interests Test/Liquidation Analysis......................................................................................... 80
        E.         Feasibility ........................................................................................................................................ 81
        F.         Acceptance by Impaired Classes ..................................................................................................... 81
        G.         Additional Requirements for Nonconsensual Confirmation ........................................................... 82
XI.     ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN .............................. 82
        A.         Alternative Plan .............................................................................................................................. 82
        B.         Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law ................................................ 82
XII.    CONCLUSION AND RECOMMENDATION ............................................................................................ 84




                                                                               ii
US 6484612
             Case 19-11047-KG            Doc 681         Filed 10/04/19   Page 6 of 90



                                               EXHIBITS
EXHIBIT A    Plan
EXHIBIT B    Sale and Plan Support Agreement
EXHIBIT C    Corporate Structure Chart
EXHIBIT D    Conditional Disclosure Statement Order
EXHIBIT E    Liquidation Analysis




                                                   iii
US 6484612
                 Case 19-11047-KG             Doc 681         Filed 10/04/19        Page 7 of 90



                                        I.       EXECUTIVE SUMMARY
         This Executive Summary is only a general overview of this Disclosure Statement and the material terms of,
and transactions proposed by, the Plan. This Executive Summary is qualified in its entirety by reference to the more
detailed discussions appearing elsewhere in this Disclosure Statement and the exhibits attached to this Disclosure
Statement, including the Plan. The Debtors urge all parties to read this Executive Summary in conjunction with the
entire Disclosure Statement and the Plan.
A.       Introduction
          Cloud Peak Energy Inc. (“Cloud Peak”) and its 27 debtor affiliates, as debtors and debtors in possession
(collectively, the “Debtors” or the “Company”) submit this Disclosure Statement pursuant to section 1125 of title 11
of the Bankruptcy Code in connection with the solicitation of votes on the Plan, dated October 4, 2019, which is
attached hereto as Exhibit A). The Plan constitutes a separate chapter 11 plan for Cloud Peak and each of the other
Debtors. To the extent any inconsistencies exist between this Disclosure Statement and the Plan, the Plan governs.
The Debtors, the Prepetition Secured Noteholder Group, and the Committee support the Plan and strongly urge
Holders of Claims whose votes are being solicited to accept the Plan.
         Cloud Peak has historically been one of the largest coal producers in the United States—supplying coal for
approximately 2% of the United States’ electricity demand—and the only pure-play Powder River Basin coal
company. Cloud Peak is widely recognized in the industry for its exemplary performance in its safety and
environmental programs and continues to focus on such programs. Although general distress has affected the domestic
U.S. thermal coal industry over the last several years, Cloud Peak has taken certain measures, including deleveraging
and capital preservation measures, to maximize value for its stakeholders. Despite these efforts and in recognition of
challenging market trends, Cloud Peak began considering additional strategic alternatives, including potential
consolidation opportunities, to maximize value for stakeholders. Following a robust prepetition sale process, Cloud
Peak and its advisors determined that chapter 11 was the appropriate forum to continue the sale process for
substantially all of the Company’s assets while preserving and strengthening the Company’s liquidity position.
         To achieve this goal, the Company engaged with certain Prepetition Secured Noteholders holding
approximately 62% of the face value of the Prepetition 2021 Notes and the holder of approximately 54% of the
Prepetition Unsecured Notes to negotiate a consensual sale and plan process and resolve a dispute regarding the release
of certain liens and guarantee release as a result of the termination of the Prepetition First Lien Credit Agreement.
After months of hard-fought, arm’s-length negotiations, the Company and the Consenting Noteholders successfully
reached agreement on the terms of a comprehensive sale and plan support process as memorialized in the SAPSA.
The SAPSA contemplated, among other things, support for a chapter 11 plan process, a sale process designed to
encourage a robust auction for substantially all of the Company’s assets, debtor-in-possession financing provided by
certain members of the Prepetition Secured Noteholder Group, consent to the Company’s use of cash collateral, and
an agreed-upon waterfall for distribution of net sale proceeds.
         During the Chapter 11 Cases, the Debtors commenced the Tender Offer to allow Prepetition Secured
Noteholders not included in the Prepetition Secured Noteholder Group to become DIP Lenders under the DIP Facility.
As a result of the Tender Offer, Prepetition Secured Noteholders comprised of both Backstop Parties and non-Backstop
Parties participate as DIP Lenders. Pursuant to the Final DIP Order, the Debtors have access to the full remaining
amount of commitments under the DIP Facility. Further, as set forth in more detail in Section IV.E below, the Debtors
engaged with the Committee and the Prepetition Secured Noteholder Group on certain modifications to the SAPSA,
to provide for the Consenting Noteholders’ agreement to allow the Debtors’ cash on hand to pay, among other things,
certain critical vendor claims, administrative expense claims, and cure costs. The Debtors sought to assume the
SAPSA (as amended) on a consensual basis, and the Court approved such assumption and the settlement regarding
the lien and guarantee dispute contained therein. Thus, the Debtors, the Prepetition Secured Noteholder Group,
Nomura, and the Prepetition Secured Noteholders who later become signatories to the SAPSA as a result of their
participation in the Tender Offer and the DIP Facility are signatories to and are bound by the terms of the SAPSA. As
described further in Section IV.E, the Committee supported the Debtors’ assumption of the SAPSA and the Committee
SAPSA settlement contained therein.
          The Plan embodies a global settlement that provides for the reinstatement of the Prepetition 2021 Notes in
the aggregate principal amount of [], as amended by the Amended Prepetition Notes Indenture, and distribution of
the Purchaser Take-Back Notes, the New Parent Equity, and certain cash distributions to Allowed Holders of
Prepetition 2021 Notes Secured Claims and Allowed General Unsecured Claims. The Plan and the related Sale


                                                          1
US 6484612
                  Case 19-11047-KG              Doc 681          Filed 10/04/19        Page 8 of 90



preserve the jobs of hundreds of employees, addresses potential environmental risks, maximizes value for all
stakeholders, and ensures that the Debtors’ assets remain operating as part of a going concern business. The Debtors
believe that implementing the transactions under the Plan on the timeline proposed will maximize value for all
stakeholders and provide for the best opportunity for success going forward.
B.       Purpose of the Disclosure Statement
         The Debtors submit this Disclosure Statement pursuant to section 1125 of title 11 of the Bankruptcy Code in
connection with the solicitation of votes on the Plan. Before soliciting acceptances of a proposed chapter 11 plan,
section 1125 of the Bankruptcy Code requires a debtor to prepare a disclosure statement that contains information of
a kind, and in sufficient detail, to permit a hypothetical reasonable investor to make an informed judgment regarding
acceptance of the plan. The Debtors submit this Disclosure Statement pursuant to section 1125 of the Bankruptcy
Code to certain Holders of Claims against the Debtors because the Debtors are asking such Holders of Claims to vote
to accept the Plan.
C.       The Solicitation Package
         Only record Holders of Class 3- Prepetition 2021 Notes Secured Claims and Class 4- General Unsecured
Claims as of [●, 2019] (the “Voting Record Date”) are entitled to vote on the Plan. Holders of Class 3- Prepetition
2021 Notes Secured Claims and Class 4- General Unsecured Claims will receive a solicitation package consisting of
the following materials:
             a Combined Hearing Notice;
             this Disclosure Statement with all exhibits, including the Plan, and any other supplements or amendments
              thereto;
             a form ballot (the “Ballot”), which will include the voting instructions;
             any other documents authorized by the Court;4 and
             a pre-addressed, return envelope.

D.       The Plan
         1.        Purpose and Effect of the Plan
          The consummation of a plan is the principal objective of a chapter 11 case. A plan sets forth how a debtor
will treat claims and interests. A bankruptcy court’s confirmation of a plan binds the debtor, any entity or person
acquiring property under the plan, any creditor of or equity security holder in a debtor, and any other entities and
persons to the extent ordered by such bankruptcy court pursuant to the terms of the confirmed plan, whether or not
such entity or person is impaired pursuant to the plan, has voted to accept the plan, or receives or retains any property
under the plan.
         Each of the Debtors is a proponent of the Plan within the meaning of section 1129 of the Bankruptcy Code.
The Plan does not contemplate the substantive consolidation of the Debtors’ estates. Instead, the Plan, although
proposed jointly, will constitute a separate plan for each of the 28 Debtors in the Chapter 11 Cases. Holders of Allowed
Claims or Interests against each of the Debtors will receive the same recovery provided to other Holders of Allowed
Claims or Interests in the applicable Class and will be entitled to their share of assets available for distribution to such
Class. Among other things, subject to certain limited exceptions and except as otherwise provided in the Plan or a
confirmation order with respect to the Plan (the “Confirmation Order”), the Confirmation Order will discharge the
Debtors from any debt arising before the Effective Date, terminate all of the rights and Interests of prepetition equity
holders and substitute the obligations set forth in the Plan for those prepetition Claims and Interests. Under the Plan,
Claims and Interests are divided into Classes according to their relative priority and other criteria.
         2.        Feasibility of the Plan
        The feasibility of the Plan is premised upon, among other things, the Debtors’ ability to make the distributions
contemplated under the Plan, and payment of the Debtors’ obligations in the ordinary course of business. As discussed

4
         Such documents may include a letter from the Prepetition Secured Noteholder Group to Holders of Class
         3- Prepetition 2021 Notes Claims and the Committee to Holders of Class 4- General Unsecured Claims.


                                                             2
US 6484612
                  Case 19-11047-KG              Doc 681          Filed 10/04/19        Page 9 of 90



below, the Plan provides for the payment in full of Other Priority Claims and Other Secured Claims, a Post-Effective
Date Minimum Cash Amount, and mechanisms for the Administrative and Priority Claims Reserve Account to provide
for distributions on account of, of among other things, Administrative Claims, Cure Claims, Priority Tax Claims,
Other Priority Claims, and Other Secured Claims. Thus, the Debtors believe that, following consummation of the
Plan, no liquidation or further reorganization will be necessary unless otherwise contemplated by the Plan.
         3.        Analysis of Recoveries to Holders of Claims and Interests under the Plan
          The Plan reflects the reality that, based upon projected tax obligations, market constraints, operating
performance, and cashflow projections, the Debtors’ enterprise value is significantly less than the amount of Secured
Debt under the Prepetition 2021 Notes Indenture. The treatment of Class 3- Prepetition 2021 Notes Secured Claims
and Class 4- General Unsecured Claims is the product of extensive negotiations between the Debtors, the Purchaser,
and the Prepetition Secured Noteholder Group. Importantly, the Plan provides for the reinstatement of the Prepetition
2021 Notes in the aggregate principal amount of [], as amended by the Amended Prepetition Notes Indenture, and
distribution of the Purchaser Take-Back Notes, the New Parent Equity, and certain cash distributions to Allowed
Holders of Prepetition 2021 Notes Secured Claims and Allowed General Unsecured Claims.
          In developing the Plan, the Debtors gave due consideration to various other restructuring alternatives. After
a careful review of their current operations, prospects as an ongoing business, and estimated recoveries to creditors in
a forced sale scenario given current market conditions, the Debtors concluded that the Debtors will maximize
recoveries to their stakeholders by closing the Sale to the Purchaser and completing the transactions as contemplated
by the Plan. The Debtors believe that any alternative to Confirmation of the Plan, such as a standalone reorganization,
an alternative plan, or a partial sale of assets, would result in materially lower recoveries for stakeholders, significant
delays, protracted litigation, and greater costs. For these reasons, the Debtors believe that their business and assets
have significant value that would not be realized in a forced sale or a liquidation, either in whole or in substantial part.
          As set forth more fully in Section V.B of this Disclosure Statement, the Debtors believe that the Plan provides
the best recoveries possible for the Debtors’ stakeholders and recommend that, if you are entitled to vote, you vote to
accept the Plan.
  THE DEBTORS, THE PREPETITION SECURED NOTEHOLDER GROUP, AND THE COMMITTEE
                  BELIEVE THAT THE PLAN IS FAIR AND EQUITABLE,
                WILL MAXIMIZE THE VALUE OF THE DEBTORS’ ESTATES,
         AND PROVIDES THE BEST RECOVERY TO CLAIM HOLDERS. FOR THESE
  REASONS AND OTHERS DESCRIBED HEREIN, THE DEBTORS URGE ALL PARTIES ENTITLED
    TO VOTE TO TIMELY RETURN THEIR BALLOTS AND TO VOTE TO ACCEPT THE PLAN.

         4.        Treatment and Classification
          The Plan organizes the Debtors’ creditors and equity holders into groups called “Classes.” For each Class,
the Plan describes: (i) the Claims or Interests comprising such Class; (ii) the recovery available to the Holders of
Allowed Claims or Interests in that Class under the Plan; (iii) whether the Class is “Impaired” under the Plan, meaning
that the Holders in such Class will receive less than full value on account of their Claims or Interest, or that the legal
or equitable rights of such Holders will be altered in some other form; and (iv) the form of recovery, if any, that such
Holders will receive on account of their respective Claims or Interests.
         The table below summarizes the classification, treatment, and estimated recoveries of Claims and Interests
under the Plan. A more detailed description of the classification and treatment of Claims and Interests is set forth in
Section VII of this Disclosure Statement. As demonstrated in the liquidation analysis (the “Liquidation Analysis,”
attached hereto as Exhibit E), recoveries of each Class of Claims and Interests are equal to or greater under the Plan
than through a hypothetical chapter 7 liquidation. The Debtors believe that their businesses and assets have significant
value that would not be realized in a chapter 7 liquidation, either in whole or in substantial part. The information in
the table below is provided in summary form for illustrative purposes only, is subject to material change based on
contingencies related to the claims reconciliation process, and is qualified in its entirety by reference to the provisions
of the Plan. Because each Debtor’s Plan contemplates distributions to Holders of Claims in the amount of the
estimated percentage recoveries set forth below, the estimated aggregate Claim amounts in each Class and the
estimated percentage recoveries in the table below are set forth for the Debtors on a consolidated basis.




                                                             3
US 6484612
               Case 19-11047-KG              Doc 681          Filed 10/04/19    Page 10 of 90



               Claim or                                                                               Approx.
                                                                          Impaired or    Voting
  Class         Equity                      Treatment                                                    %
                                                                          Unimpaired     Rights
               Interest                                                                               Recovery
    1        Other Priority   Payment in full, in Cash, of the unpaid     Unimpaired    Presumed       100%
                Claims         portion of its Allowed Other Priority                    to Accept
                                Claim from the Administrative and
                                Priority Administrative and Priority
                              Claims Reserve Account or such other
                              treatment as may be agreed to by such
                                       Holder and the Debtors

    2        Other Secured    Payment in full in Cash equal to the full   Unimpaired    Presumed       100%
                Claims         Allowed amount of its Claim from the                     to Accept
                                 Administrative and Priority Claims
                                    Reserve Account, the return or
                              abandonment of the collateral securing
                                its Claim, or such other treatment as
                               may be agreed to by such Holder and
                                             the Debtors

    3         Prepetition        (i) reinstatement of the Prepetition      Impaired     Entitled to     [•]%
              2021 Notes       2021 Notes in the aggregate principal                      Vote
               Secured            amount of [], as amended by the
                Claims         Amended Prepetition Notes Indenture
                              and its (ii) Pro Rata Share, based on the
                              allowed amount of its Prepetition 2021
                              Notes Secured Claim, of the following:
                                the Purchaser Take-Back Notes; the
                                       New Parent Equity; and
                                the Prepetition 2021 Notes Secured
                                       Claim Cash Distribution

    4          General          Receipt of its Pro Rata Share of the       Impaired     Entitled to     [•]%
              Unsecured          General Unsecured Claims Cash                            Vote
               Claims             Distribution Amount less GUC
                               Administrator Expenses. Holders of
                                Prepetition 2021 Notes Deficiency
                              Claims will waive, or will be deemed to
                                   have waived, any recovery or
                                   distribution on account of any
                                Prepetition 2021 Notes Deficiency
                                 Claim; provided, however, for the
                              avoidance of doubt, in addition to being
                              permitted to vote in Class 3, Holders of
                                Prepetition 2021 Notes Deficiency
                              Claims shall be entitled to vote in Class
                                    4 on account of such Claims

    5        Intercompany                   Discharged                     Impaired     Deemed          0%
                 Claims                                                                 to Reject
    6        Intercompany     Reinstated or extinguished at the option     Impaired     Deemed          0%
                Interests       of the Debtors or the Reorganized                       to Reject
                              Debtors, as applicable, with the consent




                                                          4
US 6484612
                    Case 19-11047-KG             Doc 681         Filed 10/04/19     Page 11 of 90



                   Claim or                                                                                Approx.
                                                                             Impaired or      Voting
     Class          Equity                       Treatment                                                    %
                                                                             Unimpaired       Rights
                   Interest                                                                                Recovery
                                        of the Required Consenting
                                                Noteholders

      7              Parent        Extinguished; provided that all New         Impaired       Deemed          0%
                    Interests     Parent Equity shall be issued to Holders                    to Reject
                                    of Prepetition 2021 Notes Secured
                                                  Claims


             5.       Where to Find Additional Information
         Cloud Peak files annual, quarterly and current reports, proxy statements, and other information with the SEC.
Copies of any document filed with the SEC may be obtained by visiting the SEC website at http://www.sec.gov and
performing a search under the “Filings” link. The information included in the following filings incorporated by
reference herein is deemed to be part of this Disclosure Statement, except for any information superseded or modified
by information contained expressly in this Disclosure Statement. You should not assume that the information in this
Disclosure Statement is current as of any date other than the date on the first page of the Disclosure Statement. Any
information Cloud Peak files under Section 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1933, as
amended, that updates information in the filings incorporated by reference will update and supersede that information:
                 Annual Report on Form 10-K for the fiscal year ended December 31, 2018, filed on March 15, 2019;
                 Quarterly Reports on Form 10-Q for the quarterly periods ended March 31, 2019 and June 30, 2019,
                  filed on May 10, 2019 and September 20, 2019, respectively;
                 Current Reports on Form 8-K filed January 14, 2019, January 29, 2019, March 27, 2019, April 15, 2019,
                  May 1, 2019, May 8, 2019, May 10, 2019, May 17, 2019, June 25, 2019, July 19, 2019, August 14, 2019,
                  August 20, 2019, August 23, 2019, August 29, 2019, September 5, 2019, September 11, 2019, September
                  19, 2019, September 26, 2019, and October 1, 2019.
             6.       Releases and Exculpations
         As set forth more fully in Section VII of this Disclosure Statement and Article VIII of the Plan, the Plan
provides certain releases and exculpations to the Released Parties. Each of the Released Parties made substantial and
valuable contributions to the Sale Process and efforts to negotiate and implement the Plan. The Debtors intend to
present evidence at the Confirmation Hearing to demonstrate the basis for and propriety of the release and exculpation
provisions pursuant to section 1123(b) of the Bankruptcy Code and Bankruptcy Rule 9019. Specifically, as set forth
in Section III of this Disclosure Statement, each of the Released Parties participated, inter alia, in the months-long
negotiations which ultimately led to the SAPSA, the Sale Process and closing of the Sale Transaction, and the
settlement with the Committee. Furthermore, as set forth more fully in Section V of this Disclosure Statement, the
Prepetition Secured Noteholder Group agreed to support the consummation of the Sale to the Purchaser in exchange
for, among other things, Cash, the Purchaser Take-Back Notes, the Royalty Interest, and the assumption of certain
taxes, royalties, and post-petition accounts payable. Class 3- Prepetition 2021 Notes Secured Claims and Class 4-
General Unsecured Claims are the only Classes entitled to vote on the Plan, and the Debtors cannot implement the
transactions contemplated by the SAPSA (as amended) without the support of Class 3- Prepetition 2021 Notes Secured
Claims. Accordingly, the Debtors believe that the releases and exculpation provisions are an integral part of the Plan
which will maximize the value of the Debtors for the benefit of all stakeholders.
E.           Voting Procedures and Requirements
             1.       Parties Entitled to Vote
          Under the Bankruptcy Code, only holders of claims or interests in “impaired” classes are entitled to vote on
a plan. Under section 1124 of the Bankruptcy Code, a class of claims or interests is deemed to be “impaired” under a
plan unless (i) the plan leaves unaltered the legal, equitable, and contractual rights to which such claim or interest
entitles the holder thereof or (ii) notwithstanding any legal right to an accelerated payment of such claim or interest,


                                                             5
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 12 of 90



the plan cures all existing defaults (other than defaults resulting from the occurrence of events of bankruptcy) and
reinstates the maturity of such claim or interest as it existed before the default.
          If, however, the holder of an impaired claim or interest will not receive or retain any distribution under the
plan on account of such claim or interest, the Bankruptcy Code deems such holder to have rejected the plan, and,
accordingly, holders of such claims and interests do not actually vote on the plan. If a claim or interest is not impaired
by the plan, the Bankruptcy Code deems the holder of such claim or interest to have accepted the plan and, accordingly,
holders of such claims and interests are not entitled to vote on the Plan.
         A vote may be disregarded if the Court determines, pursuant to section 1126(e) of the Bankruptcy Code, that
it was not solicited or procured in good faith or in accordance with the provisions of the Bankruptcy Code.
          The Bankruptcy Code defines “acceptance” of a plan by a class of claims as acceptance by creditors in that
class that hold at least two-thirds (2/3) in dollar amount and more than one-half (1/2) in number of the claims that cast
ballots for acceptance or rejection of the plan.
        Only Claims in Class 3- Prepetition 2021 Notes Secured Claims and Class 4- General Unsecured Claims (the
“Voting Classes”) are entitled to vote to accept or reject the Plan:
         The Holders of Claims in the Voting Classes are Impaired under the Plan and may, in certain circumstances,
receive a distribution under the Plan. Accordingly, Holders of Claims in the Voting Classes have the right to vote to
accept or reject the Plan.
         2.       Voting Procedures
         This Disclosure Statement, which is accompanied by a Ballot or Ballots to be used for voting on the Plan, is
being distributed to the Holders of Claims in the Classes that are entitled to vote to accept or reject the Plan. The
procedures and instructions for voting and related deadlines are set forth in certain exhibits annexed to the Conditional
Disclosure Statement Order, which is attached hereto as Exhibit D.
         The Conditional Disclosure Statement Order is incorporated herein by reference and should be read in
conjunction with this Disclosure Statement and in formulating a decision to vote to accept or reject the Plan.

                   THE DISCUSSION OF THE SOLICITATION AND VOTING
         PROCESS SET FORTH IN THIS DISCLOSURE STATEMENT IS ONLY A SUMMARY.
                         PLEASE REFER TO THE DISCLOSURE STATEMENT
                     ORDER ATTACHED HERETO FOR A MORE COMPREHENSIVE
                     DESCRIPTION OF THE SOLICITATION AND VOTING PROCESS.


         3.       Voting Deadline
         Ballots will be provided for Holders of Claims in the Voting Classes as of [●, 2019] to vote to accept or reject
the Plan. Because all other Classes are unimpaired and deemed to accept or Impaired and deemed to reject, only the
Voting Classes are entitled to vote.
         Each Ballot contains detailed voting instructions and sets forth in detail, among other things, the deadlines,
procedures, and instructions for voting to accept or reject the Plan, the Voting Record Date for voting purposes, the
applicable standards for tabulating Ballots, and opting out of the releases set forth in the Plan.
         The Debtors have engaged Prime Clerk LLC (“Prime Clerk”) as their claims, noticing, solicitation, and
voting agent (the “Voting Agent”) to assist in, among other things, the transmission of voting materials and in the
tabulation of votes with respect to the Plan.
       IN ORDER FOR YOUR VOTE TO BE COUNTED, YOUR VOTE MUST BE RECEIVED BY THE
VOTING AGENT AT THE ADDRESS SET FORTH BELOW ON OR BEFORE THE VOTING DEADLINE
OF 5:00 P.M., PREVAILING EASTERN TIME, ON [●], 2019, UNLESS EXTENDED BY THE DEBTORS.
IF YOU HOLD YOUR CLAIMS THROUGH A NOMINEE, PLEASE FOLLOW THE INSTRUCTIONS
PROVIDED BY YOUR NOMINEE FOR RETURNING YOUR BENEFICIAL HOLDER BALLOT. UNLESS
OTHERWISE INSTRUCTED, PLEASE RETURN YOUR BENEFICIAL HOLDER BALLOT TO YOUR
NOMINEE OR YOUR VOTE WILL NOT BE COUNTED.


                                                            6
US 6484612
                 Case 19-11047-KG               Doc 681           Filed 10/04/19        Page 13 of 90



      EACH BALLOT ADVISES THAT CREDITORS WHO (A) VOTE TO ACCEPT THE PLAN OR (B)
DO NOT OPT OUT TO OF THE RELEASE PROVISIONS CONTAINED IN ARTICLE VII OF THE PLAN
SHALL BE DEEMED TO HAVE CONSENTED TO THE RELEASE, INJUNCTION, AND EXCULPATION
PROVISIONS SET FORTH IN ARTICLE VII OF THE PLAN AND UNCONDITIONALLY,
IRREVOCABLY, AND FOREVER RELEASE AND DISCHARGE THE RELEASED PARTIES FROM ANY
AND ALL CAUSES OF ACTION.
         Delivery of a Ballot by facsimile, e-mail or any other electronic means will not be accepted. Ballots
returnable to the Voting Agent must be returned by the Voting Deadline with an original signed copy to:
                            Via Hand Delivery, Overnight Courier, or First Class Mail:

                                         Cloud Peak Energy Ballot Processing
                                                 c/o Prime Clerk LLC
                                                One Grand Central Place
                                     60 East 42nd Street (Park Avenue), Suite 1440
                                                 New York, NY 10165
                                         Phone: 844-217-3067 (U.S. toll free)
                                            or 347-761-3264 (international)

      FOR YOUR VOTE TO BE COUNTED, YOUR BALLOT MUST BE ACTUALLY RECEIVED BY THE
VOTING AGENT NO LATER THAN THE VOTING DEADLINE OF 5:00 P.M. (PREVAILING EASTERN TIME).
          The delivery of an accepting Ballot pursuant to one of the procedures set forth above will constitute the
agreement of the creditor with respect to such Ballot to accept (i) all of the terms of, and conditions to, this Solicitation;
and (ii) the terms of the Plan including the injunction, releases, and exculpations set forth therein. All parties in
interest retain their right to object to approval of this Disclosure Statement on final basis pursuant to Section 1125 of
the Bankruptcy Code and Confirmation of the Plan pursuant to section 1128 of the Bankruptcy Code, subject to any
applicable terms of the SAPSA.
         4.        Waivers of Defects, Irregularities, etc.
          Unless otherwise directed by the Court, all questions as to the validity, form, eligibility (including time of
receipt), acceptance, and revocation or withdrawals of Ballots will be determined by the Voting Agent and/or the
Debtors, as applicable, in their sole discretion, which determination will be final and binding. The Debtors reserve
the right to reject any and all Ballots submitted by any of their respective creditors not in proper form, the acceptance
of which would, in the opinion of the Debtors or their counsel, as applicable, be unlawful. The Debtors further reserve
their respective rights to waive any defects or irregularities or conditions of delivery as to any particular Ballot by any
of their creditors. The interpretation (including the Ballot and the respective instructions thereto) by the applicable
Debtor, unless otherwise directed by the Court, will be final and binding on all parties.
          Unless waived, any defects or irregularities in connection with deliveries of Ballots must be cured within
such time as the Debtors determine, unless otherwise ordered by the Court. Neither the Debtors nor any other person
will be under any duty to provide notification of defects or irregularities with respect to deliveries of Ballots nor will
the Debtors or any other person incur any liabilities for failure to provide such notification. Unless otherwise directed
by the Court, delivery of such Ballots will not be deemed to have been made until such irregularities have been cured
or waived. Ballots previously furnished (and as to which any irregularities have not theretofore been cured or waived)
will be invalidated.
                            II.       OVERVIEW OF THE DEBTORS’ OPERATIONS
A.       The Debtors’ Business and History
         Cloud Peak has historically been one of the largest coal producers in the United States—supplying coal for
approximately 2% of the United States’ electricity demand—and is the only pure-play Powder River Basin coal
company. The Company’s three surface coal mines are located in northeastern Wyoming and southeastern Montana
within the Powder River Basin (the “PRB”), which is the lowest-cost, major coal producing region in the United
States. The Company mines and sells low sulfur, subbituminous coal and provides related logistics supply services.
In 2018, Cloud Peak sold approximately 50 million tons from its three coal mines to customers, both domestic and



                                                              7
US 6484612
                Case 19-11047-KG             Doc 681          Filed 10/04/19      Page 14 of 90



foreign. And, Cloud Peak is widely recognized in the industry for its exemplary performance in its safety and
environmental programs.
          Cloud Peak was formed in the summer of 2008 and commenced its initial public offering of common stock
in November 2009, the proceeds of which were used to acquire approximately 51% of Cloud Peak Energy Resources
LLC (“CPE Resources”), which held certain assets of Rio Tinto PLC and Rio Tinto Limited and certain of their
affiliates (collectively, “Rio Tinto”). Cloud Peak acquired the remaining 49% interests in CPE Resources from Rio
Tinto in December 2010 following a secondary offering of Cloud Peak common stock. As described further below,
Cloud Peak is a public company that was traded on the NYSE prior to the Petition Date.
B.       The Debtors’ Assets
         The Company prides itself on operating some of the safest mines in the coal industry, with one of the lowest
employee injury incident rates among the largest coal producing companies in the United States.5 The Company
operates three surface mines in the PRB: the Antelope Mine, the Cordero Rojo Mine, and the Spring Creek Mine.
        The Antelope and Cordero Rojo Mines are located in Wyoming and the Spring Creek Mine is located in
Montana. The below map depicts the approximate locations of the Company’s mines, as well as the locations of two
development projects discussed in greater detail herein.




         The Company engages exclusively in surface mining and produces subbituminous thermal coal with low
sulfur content, which it sells primarily to domestic and foreign electric utility providers. Thermal coal is primarily
consumed by electric utilities and industrial companies as fuel for electricity generation. In 2018, coal produced by
the Company was used to generate approximately 2% of the electricity produced in the United States. As of December
31, 2018, the Company controlled approximately 975 million tons of proven and probable coal reserves.
         Coal can be characterized by end use generally as either thermal or metallurgical. The most important
variables in thermal coal are heat value and sulfur content. The coal produced in the PRB generally has a lower heat
value than coal found in the eastern and midwestern regions of the United States, with the exception of lignite coal,

5
         For 2018, the all-injury frequency rate for the Company’s three owned and operated mines was 0.35 (based
         on Mine Safety and Health Administration methodologies). The all-injury frequency rate reflects the number
         of reportable injuries suffered by mine site employees per 200,000 hours worked. This rate is one of the
         lowest among the largest U.S. coal producing companies.


                                                          8
US 6484612
                Case 19-11047-KG             Doc 681          Filed 10/04/19      Page 15 of 90



which has a lower heat value than subbituminous coal but is typically used by utilities that are located adjacent to a
mine.
         Environmental regulations limit the amount of sulfur dioxide that may be emitted as a result of coal
combustion. The concentration of sulfur in coal affects the amount of sulfur dioxide that is produced in combustion.
Coal-fired power plants comply with environmental regulations by burning coal with low sulfur content, blending
coals with variable sulfur contents, and/or using sulfur-reduction technology to reduce sulfur dioxide emissions. PRB
coal—the coal produced by Cloud Peak—typically has a lower sulfur content than coal produced in the eastern United
States.
         In addition to operating its three coal mines, the Company is in the process of developing two other projects
in the PRB, the “Youngs Creek Project” and the “Big Metal Project.” The Youngs Creek Project is an undeveloped
surface mine in the northern PRB region, located approximately seven miles south of the Company’s Spring Creek
Mine. The Company acquired the Youngs Creek Project in June 2012, and has since acquired surface rights to enable
future development of the project. The Company has been evaluating the development options and believes that the
Youngs Creek Project’s proximity to the Spring Creek Mine and Big Metal Project presents an opportunity to optimize
mine developments in the northern PRB.
          In 2013, the Company entered into an option and exploration agreement with the Crow Tribe of Indians to
develop a coal project—the Big Metal Project—located on the Crow Indian Reservation in southeast Montana, near
the Company’s Spring Creek Mine and Youngs Creek Project. The Company has since made payments to exercise
its option to lease one project area and extend the option on two other project areas under its option agreement with
the Crow Tribe.
C.       The Debtors’ Corporate Structure
         All of the Debtors are direct or indirect subsidiaries of Cloud Peak. The Company’s full corporate
organization structure is detailed on Exhibit C, attached hereto. The following simplified organization chart depicts
the Company’s primary operating entities:




         Cloud Peak, a Delaware corporation, is the ultimate parent company of each of the Debtors and the issuer of
the Company’s common stock. Cloud Peak has no investments or ownership interests other than its ownership of the
equity in Cloud Peak Energy Resources LLC (“CPE Resources”). Cloud Peak also has four affiliates that are not
Debtors in the Chapter 11 Cases (the “Non-Debtor Affiliates”), as described further below.



                                                          9
US 6484612
                   Case 19-11047-KG              Doc 681          Filed 10/04/19      Page 16 of 90



        CPE Resources, a Delaware limited liability company and a wholly-owned direct subsidiary of Cloud Peak,
was formed on August 19, 2008. The Company’s bank accounts and contract rights are owned primarily by CPE
Resources, but CPE Resources does not directly own any coal assets or real property.
        Cloud Peak Energy Logistics LLC is party to certain important transportation contracts and is the contract
counterparty on contracts for delivered coal sales to customers located in the United States and Asia.
          Cordero Mining LLC, Antelope Coal LLC, and Spring Creek Coal LLC own and operate the Company’s
three coal mines. Certain of the Debtor entities not specified herein own various development rights, real property
rights, contract rights, or otherwise do not own assets of material value or engage in material operations. As described
further herein, the Company pursued the sale of substantially all of its operating assets in the Chapter 11 Cases.
            The Non-Debtor Affiliates are not obligors under the Company’s funded debt and consist of the following
entities:
                Cloud Peak Energy Receivables LLC, which is the seller under the Company’s AR Securitization
                 Facility discussed herein;
                Wyoming Quality Healthcare Coalition, LLC, an entity that is owned jointly by the Company and two
                 other coal producers, which provides healthcare benefits to certain of the Company’s employees;
                The Interstate Ditch Company, that, for certain regulatory reasons, owns and insures a ditch in the state
                 of Wyoming; and
                Venture Fuels Partnership, which is a general partnership between the Company and Midwest Energy
                 Resource Co., a DTE Energy affiliate, that facilitates the marketing, sale, and delivery of coal to the
                 Great Lakes region of the United States.
D.          The Debtors’ Operations
            1.       The Debtors’ Customers
        The Company focuses on building long-term relationships with its customers through reliable performance
and consistent customer service. The Company supplies coal to 46 domestic and foreign electrical utilities, and 84%
of the Company’s 2018 sales were made to customers with whom the Company has had relationships for over ten
years. The Company’s customers can be generally categorized as either “Mine Customers” or “Logistics Customers.”
         The Mine Customers purchase coal at the Company’s mine locations, where the sale occurs and risk of loss
passes to the customer. The Mine Customers typically consist of domestic utility companies located in the mid west
and south central United States. The map below depicts, generally, the domestic destinations of coal produced by the
Company’s mines in 2018.




                                                             10
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19       Page 17 of 90




           The Logistics Customers purchase coal from Debtor Cloud Peak Energy Logistics LLC along with the
Company’s logistics services to deliver coal to the customer at a shipping terminal or the customer’s plant. In such
cases, title and risk of loss passes to the customer at the remote delivery point. The Logistics Customers are primarily
foreign and domestic utility companies. Approximately 9% of the coal produced by the Company in 2018 was sold
to customers outside of the United States.
          For the Logistics Customers, the Company, bolstered by the Spring Creek Mine’s northern PRB operations,
is able to provide a variety of services designed to facilitate the sale and delivery of coal. These services include
coordination of the transportation and delivery of purchased coal, negotiation of take-or-pay rail agreements and take-
or-pay port agreements, and demurrage settlements with vessel operators. These take-or-pay agreements require the
Company to pay for a minimum quantity of coal to be transported on a railway or through a terminal regardless of
whether the Company actually uses the transportation capacity. The Company has two significant agreements with
BNSF Railway Company (“BNSF”) and Westshore Terminals Limited Partnership that contain take-or-pay or take-
or-pay type elements. Westshore is a port located in Vancouver, BC, that facilitates the transport of coal from the
Spring Creek Mine to electric utility customers in Asia. In 2018, the Company delivered approximately 4.6 million
tons of coal under these agreements. As of July 31, 2019, the Company had delivered 1.9 million tons of coal under
these agreements for the year to date.
         2.       The Debtors’ Management and Employees
      The Company is led by an experienced management team that is comprised of the following members (the
“Management Team”):
                                          Years with
               Name                                                                    Title
                                          Cloud Peak
 Colin Marshall                               11            President and Chief Executive Officer
 Heath Hill                                    8            Executive Vice President and Chief Financial Officer
                                                            Executive Vice President, General Counsel and
 Bryan Pechersky                                9
                                                            Corporate Secretary
 Amy Clemetson                                 11           Senior Vice President, Human Resources


                                                          11
US 6484612
                      Case 19-11047-KG          Doc 681        Filed 10/04/19       Page 18 of 90



                                            Years with
                  Name                                                                  Title
                                            Cloud Peak
    Bruce Jones                                 11          Executive Vice President and Chief Operating Officer
                                                            Senior Vice President, Marketing and Business
    Todd Myers                                  8
                                                            Development

          Prior to the Petition Date, on January 23, 2019, the compensation committee of Cloud Peak’s Board of
Directors approved a retention program (the “Retention Program”) that provided a lump sum cash payment of a one-
time retention bonus to the members of the Management Team and certain other key members of management in
recognition of their demonstrated work and commitment, and for the significant benefits of retaining the Management
Team to assist the Company through its exploration of potential strategic and restructuring alternatives. The retention
payments were sized as a percentage of each Management Team member’s annualized base salary. Importantly, in
the event any member of the Management Team is terminated for “cause” or resigns without “good reason” before
certain specified future events, such Management Team member is required to repay the full amount (after tax) of the
retention payment to the Company. Additional information regarding the Retention Program is set forth in detail in
the Company’s Form 8-K filed on January 29, 2019.
          In addition, prior to the Petition Date, Cloud Peak’s Board of Directors approved a key employee incentive
plan for the Management Team and certain other key members of management. Payments under this plan as well as
under a key employee retention plan for certain non-Management Team members are supported by the parties to the
SAPSA. The Court approved both the key employee incentive plan and key employee retention plan, which are
described in further detail below.
        As of July 31, 2019, the Company had approximately 1,227 full-time employees and approximately 25 part-
time employees. None of the Company’s employees are parties to collective bargaining agreements. Additionally,
the Company utilizes approximately 150 external contractors, providing services on an as-needed basis.
E.         The Debtors’ Capital Structure
         As of the Petition Date, the Company’s funded debt liabilities were approximately $346.8 million in the
aggregate.6 In addition to funded debt liabilities, the Company has an AR Securitization Facility.7 After effecting a
series of liability management transactions, as described in detail below, as of the Petition Date, the Company’s
significant funded debt obligations include:

                                                                                                Approx. Amount
    ($ in millions)                                 Maturity            Interest Rate
                                                                                                 Outstanding
    Prepetition 2021 Notes                       November 2021             12.00%                    $290.4
    2024 Prepetition Unsecured Notes                March 2024             6.375%                     $56.4

           1.          Prepetition 2021 Notes
         On October 16, 2016, in connection with the Exchange Offers, CPE Resources and Cloud Peak Energy
Finance Corp. (“CPE Finance”) issued $290.4 million in principal amount of 12.00% second lien senior notes due
2021 (the “Prepetition 2021 Notes”).
        The Prepetition 2021 Notes were issued to certain third parties (the “Prepetition Secured Noteholders”)
pursuant to an indenture (as amended or otherwise modified, the “Prepetition 2021 Notes Indenture”) with
Wilmington Trust, N.A., as indenture trustee and collateral agent (the “Prepetition 2021 Notes Indenture Trustee”).
The Prepetition 2021 Notes carry an interest rate of 12.0% with interest payments due semi-annually on May 1 and



6
           Additionally, as of September 6, 2019, the Company had approximately $19 million in trade payables
           outstanding.
7
           As of the Petition Date, there were undrawn letters of credit issued under the AR Securitization Facility
           totaling approximately $25.7 million.


                                                          12
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19       Page 19 of 90



November 1, subject to a 30-day grace period. On May 1, 2019, CPE Resources and CPE Finance entered the grace
period with respect to the approximately $17.4 million interest payment on the Prepetition 2021 Notes.
          The Prepetition 2021 Notes were issued with joint and several guarantees by Cloud Peak and all of its existing
and future domestic restricted subsidiaries (the “Prepetition 2021 Notes Subsidiary Guarantors”), and secured by
second liens8 on substantially all assets of the Prepetition 2021 Notes Subsidiary Guarantors. The Prepetition 2021
Notes Indenture provides that each subsidiary guarantee will terminate and be automatically released “in connection
with the release, other than the discharge through payment by the [Prepetition 2021 Notes Subsidiary Guarantors], of
all other Guarantees by such Restricted Subsidiary of Debt of either Issuer or another Guarantor under the [Prepetition
First Lien Credit Agreement].” In light of this language, in its Form 10-K filed with the U.S. Securities and Exchange
Commission on March 15, 2019, Cloud Peak disclosed that the termination of the Prepetition First Lien Credit
Agreement on November 15, 2018 may have resulted in a release of the liens and guarantees granted by the Prepetition
2021 Notes Subsidiary Guarantors. The Prepetition Secured Noteholders disputed the view that the termination of the
Prepetition First Lien Credit Agreement resulted in a release of the subsidiary liens and guarantees.9
         Prior to the Petition Date and in connection with entering into the SAPSA, the Debtors and the Prepetition
Secured Noteholder Group settled their dispute regarding the liens and guarantees, and the Debtors acknowledged and
reaffirmed the liens and guarantees of the Prepetition 2021 Notes Subsidiary Guarantors in favor of the Prepetition
Secured Noteholders with respect to the Prepetition 2021 Notes.
         The Committee also reviewed and analyzed the potential release of the subsidiary liens and guarantees
following the commencement of the Chapter 11 cases. The Committee’s position was that termination of the
Prepetition First Lien Credit Agreement automatically resulted in a release of the subsidiary liens and guarantees based
on a simple and straightforward application of the plain meaning of §§ 10.04(f) and 11.05 of the Prepetition 2021
Notes Indenture. Specifically, § 10.04(f) governs terminations of guarantees and § 11.05 governs lien releases, and
the Committee’s position was that these provisions unambiguously released the subsidiary liens and guarantees when
the Prepetition First Lien Credit Agreement was terminated. The Committee argued that no further inquiry was needed
after applying the text of the Secured Notes Indenture, and it disputed the numerous arguments made by the Prepetition
Secured Noteholders, including that resolution of the dispute would require an inquiry into whether the releases were
commercially reasonable and permissible under applicable law, whether the releases were contrary to the parties’
behavior after termination of the Prepetition First Lien Credit Agreement, and whether the releases violated the Trust
Indenture Act. The Committee also disputed the Debtors’ assertions that litigating the dispute would have been
complex, expensive and disruptive to a successful resolution of the Chapter 11 cases. In the end, the dispute was
consensually resolved by the Court’s approval of the SAPSA.
         2.       Prepetition Unsecured Notes
         On March 11, 2014, CPE Resources and CPE Finance issued $200 million in principal amount of 6.375%
senior notes due 2024 (the “Prepetition Unsecured Notes”). The Prepetition Unsecured Notes were issued pursuant
to an indenture (as amended or otherwise modified, the “Prepetition Unsecured Notes Indenture”) with Wells Fargo
Bank, N.A., as indenture trustee. Thereafter, Wilmington Trust, N.A. replaced Wells Fargo Bank, N.A., as indenture
trustee under the Prepetition Unsecured Notes Indenture and has since been replaced by BOKF, National Association.
         The Prepetition Unsecured Notes were issued with joint and several guarantees by Cloud Peak and all of
Cloud Peak’s existing and future domestic restricted subsidiaries (the “Prepetition Unsecured Notes Subsidiary
Guarantors”). The Prepetition Unsecured Notes Indenture contains language regarding the release of guarantees that
mirrors the language contained in the Prepetition 2021 Notes Indenture, giving rise to a substantially similar dispute
regarding the release of the guarantees of the Prepetition 2021 Notes Subsidiary Guarantors as described above in
respect of the Prepetition 2021 Notes. This potential dispute was likewise settled in connection with entry into the
SAPSA.


8
         As a result of the Debtors’ termination of the Prepetition First Lien Credit Agreement in November 2018 (as
         defined and discussed in detail in Part III), the Prepetition Secured Noteholders effectively hold a first-lien
         position.
9
         The Debtors do not believe there was any dispute regarding the obligations or liens of Cloud Peak, CPE
         Resources, or CPE Finance with respect to the Prepetition 2021 Notes as a function of termination of the
         Prepetition First Lien Credit Agreement.


                                                          13
US 6484612
                 Case 19-11047-KG               Doc 681          Filed 10/04/19        Page 20 of 90



          Interest under the Prepetition Unsecured Notes is payable semi-annually on March 15 and September 15,
subject to a 30-day grace period. As outlined below, CPE Resources and CPE Finance entered the grace period with
respect to the approximately $1.8 million interest payment on the Prepetition Unsecured Notes due on March 15, 2019.
Prior to the expiration of the grace period, CPE Resources and CPE Finance entered into a forbearance agreement
with Nomura, an investment advisor for the Holders or beneficial owners of a majority, but less than 75% of the
Prepetition Unsecured Notes. The forbearance agreement with Nomura was subsequently extended, with an expiration
date of May 10, 2019.
         3.        Accounts Receivable Securitization Facility
          In 2013, the Company formed a wholly-owned, unrestricted subsidiary, Cloud Peak Energy Receivables LLC
(“CPE Receivables”),10 to purchase trade receivables generated by certain of the Company’s subsidiaries without
recourse (other than customary indemnification obligations). On February 11, 2013, CPE Receivables and CPE
Resources entered into an account receivable securitization program (the “AR Securitization Facility”) with
committed capacity of up to $75 million, which was later amended and reduced to $70 million. The AR Securitization
Facility allows for CPE Receivable to transfer undivided interests in its receivables to financial institutions for cash,
and, additionally, provides for the issuance of letters of credit for the Company’s ultimate benefit. Total borrowings
under the AR Securitization Facility are limited by eligible accounts receivable.
         The Company does not generally utilize the AR Securitization Facility to fund working capital. As of the
Petition Date, the aggregate amount of outstanding letters of credit issued under the AR Securitization Facility was
approximately $25.7 million. The letters of credit are secured by eligible accounts receivable and cash collateral.
          Prepetition, the Company entered into a forbearance agreement with PNC Bank, the administrator under the
AR Securitization Facility, which provided that PNC Bank would not exercise remedies under the AR Securitization
Facility as a result of (i) the going-concern qualification contained in the Company’s 2018 audited financials and
(ii) the event of default under the Prepetition Unsecured Notes for failure to pay interest on the Prepetition Unsecured
Notes.
         Prior to the Petition Date, the Company and PNC Bank negotiated amendments to the purchase agreements
through which CPE Receivables purchases accounts receivables from certain Debtors. Such amendments are
described in detail in the Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing Certain Debtors to
Continue Selling Receivables and Related Rights Pursuant to a Securitization Facility, (II) Modifying the Automatic
Stay, and III Granting Related Relief [Docket No. 20] (the “AR Securitization Facility Motion”) wherein the Debtors
requested authority to enter into such amendments.
         As discussed herein, the Debtors received the authority to, among other things, continue to purchase trade
receivables, transfer undivided interests in receivables to financial institutions for cash, and issue letters of credit for
the Company’s ultimate benefit, on a final basis on June 17th as part of the Final Order (I) Authorizing Certain
Debtors to Continue Selling Receivables and Related Rights Pursuant to a Securitization Facility, (II) Modifying the
Automatic Stay, and III Granting Related Relief [Docket No. 466].
         4.        Reclamation Obligations
         The Company is subject to the Surface Mining Control and Reclamation Act (“SMCRA”), which establishes
mining, environmental protection, reclamation, and closure standards for all aspects of surface coal mining. Under
SMCRA, coal mine operators must obtain a performance bond or otherwise secure the performance of all reclamation
obligations associated with their coal mining activities.
         The Company secures the performance of its reclamation and lease obligations required under SMCRA
through the use of surety bonds to cover the costs that the state where the Company operates would incur if the
Company were unable to fulfill its reclamation obligations. As of the Petition Date, there are approximately $395
million in third-party surety bonds outstanding with various insurance companies (the “Sureties”) to primarily secure
the performance of the Company’s reclamation and lease obligations. Under various indemnity agreements, the
Company is responsible to the Sureties for any amount the surety is required to pay under the surety bonds. The
Company has obtained letters of credit in favor of the Sureties in the approximate amount of $25.6 million to secure



10
         CPE Receivables is not a Debtor in the Chapter 11 Cases.


                                                            14
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 21 of 90



its performance under the indemnity agreements. As discussed above, the letters of credit are secured in part by
eligible accounts receivable under the AR Securitization Facility and in part by restricted cash.
          In 2019, prior to the Petition Date, the Company received letters from certain of its Sureties demanding
increased collateral or replacement of their bonds. Posting additional collateral or obtaining replacement bonds would
immediately reduce the liquidity necessary to support the Company’s operations. Leading up to the Petition Date, the
Company engaged with the Sureties in order to address their concerns without negatively impacting the Company’s
liquidity.
         5.       Common Stock
         Cloud Peak is a publicly held company that was listed on the New York Stock Exchange (the “NYSE”) under
the symbol “CLD” until March 26, 2019, when the NYSE commenced proceedings pursuant to Section 802.01 of the
NYSE Listed Company Manual to immediately delist and suspend trading of Cloud Peak’s common stock as a result
of the share price falling below $0.16 per share. On March 27, 2019, Cloud Peak began trading on the OTC Pink
under the symbol “CLDP.” As of the Petition Date, Cloud Peak had 76,507,272 outstanding shares of common stock,
par value $.01 per share.
                          III.      KEY EVENTS LEADING TO CHAPTER 11 CASES
           The Company actively deployed a number of strategies and transactions prepetition in an effort to deleverage
its balance sheet, bolster liquidity, and maximize value for stakeholders. The Company’s chapter 11 filing, however,
was precipitated by (i) general distress affecting the domestic U.S. thermal coal industry that produced a sustained
low price environment that could not support profit margins to allow the Company to satisfy its funded debt
obligations; (ii) export market price volatility that caused decreased demand from the Company’s customers in Asia;
(iii) particularly challenging weather conditions in the second quarter of 2018 that caused spoil failure and significant
delays in coal production through the remainder of 2018 and into 2019, which reduced cash inflows from coal sales
and limited credit availability; and (iv) recent flooding in the Midwestern United States that has significantly disrupted
rail service, further reducing coal sales.
A.       Thermal Coal Distress
         In the years leading up to the Petition Date, the prices for thermal coal have become more volatile and
depressed due to an oversupply of coal and significantly reduced demand in the United States and a variety of other
countries. This reality, compounded with the slowed demand domestically for coal-fueled electricity generation and
resulting coal-fired power plant retirements have exacerbated these challenges.
          Thermal coal producers in the United States generally are confronting challenges to their businesses from a
variety of macroeconomic factors. In particular, the abundance of low cost alternatives to coal for electricity
generation and heightened state and federal regulations applicable to both coal producers and electric utilities that
utilize coal-fired power plants have created challenges for coal producers.
          In particular, the availability and low cost of natural gas in the past years has caused a significant decline in
demand for coal, resulting in reduced production. The trend toward natural gas is one that many industry experts
believe will continue for the immediate future. In 2016, natural gas-fired power plants surpassed coal-fired electricity
generation, and natural gas has remained the primary fuel source for electricity generation since that time. The
transition to natural gas has been driven primarily by two factors: (i) a sustained low price environment and
(ii) increased environmental regulations affecting coal-fired power plants. The regulatory environment in particular
has also led to utility companies electing to retire a significant number of their coal-fired power plants in recent years.
         In addition to the retirement of coal-fired power plants, decreased demand for coal in the United States has
contributed to lower coal production and caused a number of coal mines to close. Though underground mines (which
the Company does not operate) had a larger percentage of closures in recent years, surface mines have also seen large
production declines.
B.       Export Market Volatility
          The Company prices the coal it delivers to customers in Asia broadly in line with several relevant
international coal indices adjusted for energy content and other quality and delivery criteria. These indices include
the Newcastle benchmark price and the Kalimantan 5000. The Newcastle benchmark price is an established index for
high Btu Australian bituminous thermal coal. The Kalimantan 5000 is an established index for subbituminous
Indonesian thermal coal. Historically, the Company’s coal delivered to customers in Asia is priced between 60% and

                                                            15
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 22 of 90



75% of the forward Newcastle price and at a lesser discount to the forward Kalimantan 5000 price index due to quality
and freight cost differentials.
        However, in late 2018, the collapse of the Indonesian rupiah lowered producers’ cost in U.S. Dollars. In
response, the Indonesian government removed export restrictions to increase USD exports, which has increased
Indonesian exports and produced downward pressure on the price of thermal coal in the Kalimantan 5000 price index.
During the fourth quarter of 2018, the Kalimantan 5000 price index decreased approximately 14%, which materially
and negatively impacted the Company’s economic position.
C.       Weather Impacts on Operations
         In addition to headwinds facing thermal coal producers and export market volatility, the Company’s mines
suffered from unusually heavy rains affecting Wyoming and Montana in the second quarter of 2018. For perspective,
the 10-year average combined rainfall for May, June, and July at the Company’s Antelope Mine is 6.79 inches. In
2018, it rained 10.2 inches during that period. While certain operational procedures put in place following heavy
flooding in 2014 functioned effectively to mitigate equipment damage, the 2018 rains interrupted the Company’s
mining operations considerably. The rain affected the Antelope Mine to a greater degree than the Spring Creek or
Cordero Rojo Mines due to the impact the rain had on truck-shovel overburden11 removal at Antelope Mine.12
         Subsequently, moisture from the rain caused spoil instability in the Antelope Mine dragline pits. Spoil is the
term used for overburden and other waste rock removed during coal mining. The instability in the dragline pits caused
wet spoil to slide into the pits that had to be removed by dragline and/or truck-shovel methods before the coal could
be mined. This caused significant delays and diverted truck-shovel capacity from preliminary stripping work, which
caused additional production delays at the Antelope Mine. The delays resulting from the spoil failure at the Antelope
Mine caused the Company to have reduced shipments, increased costs, and delayed truck-shovel stripping in 2018.
Consequently, the reduced cash inflows from coal sales limited the Company’s credit availability under the financial
covenants in the Prepetition First Lien Credit Agreement prior to its termination, and limited access to any new forms
of capital.
          Additionally, the severe weather affecting the Midwest region of the United States in mid-March 2019
caused, among other things, extensive flooding that damaged rail lines. One of Cloud Peak’s primary suppliers of rail
transportation services – BNSF – was negatively impacted by the flooding and has been unable to provide sufficient
rail transportation services to satisfy the Company’s targeted coal shipments. As of the Petition Date, BNSF’s trains
have resumed operations, but are operating on a less frequent schedule because of repairs being made to rail lines
damaged by the extensive flooding. As a result, the Company’s coal shipments were materially impacted, with cash
flows significantly reduced through mid-June 2019. The Company is continuing to evaluate this impact as well as
evaluate potential claims arising from business disruption.
D.       Deleveraging Strategies
          As set forth above, decreased domestic demand for thermal coal, pricing volatility in the export market, and
severe weather events combined to adversely impact the Company’s liquidity position in the months leading up to the
Petition Date. As of September 30, 2018, the Company reported approximately $109 million in cash on hand. By
December 31, 2018, total liquidity had reduced to approximately $91 million, and by March 8, 2019, liquidity reduced
further to approximately $65.5 million. This dramatic decline in liquidity, together with the challenges described
above, caused the Company to consider strategic transaction alternatives in late 2018 to determine if a consolidation
opportunity could maximize value for stakeholders. Ultimately, when such efforts did not yield a viable solution that
would satisfy the Company’s funded debt obligations and provide a recovery for equity holders, the Company engaged
restructuring advisors to explore potential deleveraging transactions and a process to market all or substantially all of
the Company’s operating assets.
          Even before these precipitating events negatively impacted the Company’s liquidity and caused the Company
to file the Chapter 11 Cases, however, the Company recognized the distressed industry condition and took certain
measures to deleverage and preserve capital.


11
         Overburden is the term used for the material such as rock and soil that lies above a coal seam.
12
         Dragline overburden removal is less affected by rain, but one of the two draglines at Antelope Mine was shut
         down for nine weeks during the second quarter of 2018 due to scheduled maintenance.


                                                           16
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 23 of 90



         1.       Exchange Offers
        In October 2016, in an effort to extend maturities and reduce leverage, the Company completed offers to
exchange (the “Exchange Offers”) up to $400 million of its then outstanding $300 million aggregate principal balance
of 8.5% Senior Notes due 2019 (the “2019 Notes”) and $200 million aggregate principal balance of the Prepetition
Unsecured Notes for the Prepetition 2021 Notes, and in some cases, cash consideration.
          Holders of $237.9 million in aggregate principal amount of the 2019 Notes and $143.6 million in aggregate
principal amount of the Prepetition Unsecured Notes tendered such notes pursuant to the Exchange Offers. On
October 17, 2016, CPE Resources and Cloud Peak Energy Finance Corp. accepted for exchange all such 2019 Notes
and Prepetition Unsecured Notes validly tendered and issued $290.4 million in aggregate principal amount of
Prepetition 2021 Notes, and made cash payments of $26 million to tendering holders of the 2019 Notes and the
Prepetition Unsecured Notes. Upon completion of the Exchange Offers, $62.1 million aggregate principal amount of
the 2019 Notes remained outstanding and $56.4 million of the Prepetition Unsecured Notes remained outstanding.
The Exchange Offers extended the Company’s near-term maturities and provided runway for the Company to explore
further strategic initiatives consistent with its long-term plan.
         2.       Equity Offering and 2019 Notes Redemption
         Notwithstanding the broad participation in the Exchange Offers, the Company needed to satisfy the remaining
stub 2019 Notes that did not participate in the Exchange Offers. On February 28, 2017, the Company issued 13.5
million shares of common stock through a public offering and received net proceeds of $64.7 million. The Company
used the proceeds to fund the full redemption of its remaining 2019 Notes. On March 31, 2017, the Company
redeemed the 2019 Notes at a total cost of $64.5 million. The primary purpose of such redemption was to reduce
outstanding long-term debt and extend the Company’s nearest term maturity date to 2021.
         3.       Termination of Revolving Credit Facility
         Prior to the Petition Date, in February 2014, CPE Resources entered into a first lien credit agreement with
PNC Bank, N.A. (“PNC Bank”) as administrative agent, issuing lender, and swingline lender, and a syndicate of other
lenders (collectively, the “Revolving Credit Facility Lenders”). Pursuant to the first lien credit agreement, the
Revolving Credit Facility Lenders provided a senior secured revolving credit facility with a borrowing capacity of up
to $500 million (the “Revolving Credit Facility”), which replaced a prior senior secured revolving credit facility
agreement. On May 24, 2018, the Company entered into the Prepetition First Lien Credit Agreement. The Prepetition
First Lien Credit Agreement extended the maturity of the Revolving Credit Facility to May 2021 and reduced the
maximum borrowing capacity to $150 million.
         As of September 30, 2018, the borrowing capacity under the Prepetition First Lien Credit Agreement was
reduced to $16.2 million based upon the Company’s quarterly financial covenant calculations (which were based on
operational EBITDA). It was uncertain whether the Company would remain in compliance with the financial
covenants under the Prepetition First Lien Credit Agreement, and, as a result, the Company elected to terminate the
Prepetition First Lien Credit Agreement effective as of November 15, 2018. Termination resulted in a savings of over
$3 million in additional commitment and administrative fees during the remaining term of the Prepetition First Lien
Credit Agreement through May 2021. However, termination of the Prepetition First Lien Credit Agreement also
adversely impacted the Company’s liquidity by eliminating the ability to access the revolving line of credit. As
described in further detail below, termination of the Prepetition First Lien Credit Agreement also gave rise to a dispute
between the Company and the Prepetition Secured Noteholders Group regarding a potential release of certain of the
Prepetition Secured Noteholders’ liens and guarantees.
         4.       Operational Liquidity and Cost Reduction Strategies
         In addition to implementing these balance sheet deleveraging strategies, the Company took several steps to
improve operational efficiency and reduce costs. For example, in response to reduced market demand for 8400 Btu
coal, the Company consolidated operations at the Antelope and Cordero Rojo Mines to utilize shared support and
maintenance employees and improve operational efficiency. Additionally, the Company sold its Gillette, Wyoming
office and relocated certain of its employees to the Cordero Rojo Mine site in an effort to further manage costs.




                                                           17
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 24 of 90



         5.       2018 Sale Process
          Recognizing the need to explore all alternatives in the face of tightening liquidity, in November 2018, the
Company commenced a review of strategic alternatives available to it, including a potential sale of the Company. To
this end, the Company engaged J.P. Morgan Securities LLC (“J.P. Morgan”) and legal counsel to advise in connection
with a sale process.
         J.P. Morgan engaged with 21 potentially interested parties in November and December 2018. Unfortunately,
the process resulted in only one proposal that was not actionable due to significant execution risk, and the sale process
concluded without resulting in a transaction.
E.       Hiring Advisors and Engaging with the Prepetition Secured Noteholders
          Once it became evident that the 2018 sale process was not going to produce a viable solution, the Company
took steps to explore other strategic alternatives. In December 2018, as disclosed in Cloud Peak’s January 29, 2019
Form 8-K, the Company engaged Vinson & Elkins LLP as legal advisor (“V&E”), Centerview Partners LLC as
investment banking advisor (“Centerview”), and FTI Consulting, Inc. as financial advisor (“FTI” and collectively
with V&E and Centerview, the “Advisors”) to assist and advise the Company in connection with a review of its capital
structure and potential restructuring alternatives. The Advisors assisted the Company in pursuing two strategies in
parallel: first, to restart the marketing process to sell the Company; and second, to negotiate the terms of a potential
restructuring transaction with the Prepetition Secured Noteholders.
          In early March 2019, Centerview began assisting the Company in conducting a process to market to third
parties a potential M&A transaction with the Company. Centerview, in consultation with the Company and the other
Advisors, identified and contacted certain strategic and financial investors. Certain of these parties entered into
confidentiality agreements with the Company and conducted diligence to determine their level of interest in the
Company’s assets.
         In February 2019, a group (the “Prepetition Secured Noteholder Group”) of Prepetition Secured Noteholders
holding approximately 62% of the face value of the Prepetition 2021 Notes retained Davis Polk & Wardwell LLP as
legal advisor (“Davis Polk”) and Houlihan Lokey Capital, Inc. as investment banking advisor (“Houlihan Lokey”),
and the Advisors began working in parallel with Davis Polk and Houlihan Lokey on a potential restructuring
transaction supported by the Prepetition Secured Noteholder Group. Discussions with the Prepetition Secured
Noteholder Group and its advisors continued into May 2019 and focused on the terms of a potential transaction,
whether in the form of an out-of-court asset sale, a chapter 11 process to effect a sale of substantially all of the
Company’s assets, or a standalone deleveraging transaction through a chapter 11 plan.
         1.       March 15 Interest Payment Under Prepetition Unsecured Notes
         In order to preserve liquidity and after taking numerous considerations into account, the Company elected
not to make the semi-annual interest payment of approximately $1.8 million due on March 15, 2019 under the
Prepetition Unsecured Notes. The Company used the 30-day grace period provided under the Prepetition Unsecured
Notes Indenture to allow additional time to assess its restructuring alternatives, continue its marketing process, and
continue negotiations with the Prepetition Secured Noteholder Group. Prior to the expiration of the grace period, CPE
Resources and CPE Finance entered into a forbearance agreement with Nomura Corporate Research and Asset
Management Inc. (“Nomura,” and such agreement, the “Nomura Forbearance Agreement”), an investment advisor
for the holders or beneficial owners of a majority, but less than 75% of the Prepetition Unsecured Notes, wherein
Nomura agreed that it will not enforce any of its rights and remedies available under the Prepetition Unsecured Notes
Indenture as a result of the event of default caused by the continued non-payment of interest on the Prepetition
Unsecured Notes until May 1, 2019. The Nomura Forbearance Agreement was subsequently amended to extend the
term of such agreement to May 10, 2019. As of the Petition Date, as described above, the interest payment remains
unpaid.
         2.       Securitization Facility Forbearance
          On March 14, 2019, CPE Receivables and CPE Resources entered into a forbearance agreement (the “AR
Securitization Facility Forbearance Agreement”) with PNC Bank, the lender under the Company’s AR Securitization
Facility, wherein PNC Bank agreed to forbear until April 14, 2019 from exercising remedies that would become
available upon a default by the Company under the AR Securitization Facility by breaching the “going concern”
covenant. On March 15, 2019, Cloud Peak issued its 2018 Form 10-K containing a statement that, due to liquidity
constraints, there was substantial doubt about the Company’s ability to continue as a going concern.

                                                           18
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 25 of 90



          On April 12, 2019, CPE Receivables and CPE Resources entered into an amendment to the AR Securitization
Facility Forbearance Agreement wherein PNC Bank agreed to forbear through May 1, 2019 from exercising remedies
available to it under the AR Securitization Facility resulting from (i) breach of the “going concern” covenant and (ii) a
cross default under the AR Securitization Facility caused by the event of default under the Prepetition Unsecured
Notes Indenture that occurred after the Company elected not to make the interest payment under the Prepetition
Unsecured Notes before the grace period under the Prepetition Unsecured Notes Indenture expired. The AR
Securitization Facility Forbearance Agreement was subsequently amended to extend the term of such agreement to
May 10, 2019.
         3.       Sale and Plan Support Agreement
           Termination of the Prepetition First Lien Credit Agreement led to a dispute about whether the termination
caused the release of certain liens and guarantees under the Company’s Prepetition 2021 Notes Indenture and the
guarantees under the Prepetition Unsecured Notes Indenture. As described above, the Prepetition 2021 Notes
Indenture and the Prepetition Unsecured Notes Indenture contain language suggesting that (i) any liens granted by the
Company’s existing and future domestic restricted subsidiaries to secure the Prepetition 2021 Notes and (ii) any
guarantees of the secured notes or unsecured notes granted by the Company’s existing and future domestic restricted
subsidiaries are terminated and released upon the termination of the Prepetition First Lien Credit Agreement.
However, the Prepetition Secured Noteholder Group disagreed with that construction and raised several arguments as
to why the subsidiary liens and guarantees were not released, including that: (i) the plain language of the indentures
do not release the subsidiary liens and guarantees; (ii) any interpretation of the indentures that would release the
subsidiary liens and guarantees would be commercially unreasonable and therefore impermissible under applicable
state law; (iii) the position that the subsidiary liens and guarantees were released is contrary to the parties’ behavior
after the termination of the Prepetition First Lien Credit Agreement; (iv) resolution of the dispute would require
discovery to determine the intent of the signatories to the indentures; and (v) the release of the subsidiary liens and
guarantees would violate the Trust Indenture Act. Accordingly, as the Company began engaging with the Prepetition
Secured Noteholder Group, it became clear that the Prepetition Secured Noteholder Group was prepared to vigorously
litigate the issue of whether the liens and guarantees had been released.
          If fully litigated, the dispute regarding the lien and guarantee release would have been complex, expensive,
and likely would have hindered the Debtors’ ability to proceed with a sale transaction in the Chapter 11 Cases in an
efficient, orderly manner to the detriment of all of the Debtors’ stakeholders. Moreover, the dispute would have made
financing the chapter 11 process particularly difficult because there would have been substantial ambiguity as to the
status of the Prepetition Secured Noteholders’ liens, making potential third-party financing options difficult, if not
impossible. Lastly, the Company anticipated that litigation surrounding the lien and guarantee dispute would have
created significant uncertainty around the sale process, which would have chilled bidding due to the distraction and
unknown outcome of the litigation.
         After several months of arm’s-length negotiations, the Company and the Prepetition Secured Noteholder
Group ultimately agreed to a resolution of the lien and guarantee dispute and to terms for a process to market and sell
substantially all of the Company’s assets, as well as a chapter 11 plan process. These terms are embodied in that
certain Sale and Plan Support Agreement, by and among the Debtors and the Consenting Noteholders, as amended,
modified, or supplemented from time to time (the “SAPSA”). Pursuant to the SAPSA, in exchange for the Debtors
agreeing to reaffirm the subsidiary guarantees and to stipulate to the validity of the subsidiary liens, the Prepetition
Secured Noteholder Group, as well as Nomura, a holder of approximately 54% of the Prepetition Unsecured Notes,
agreed, among other things, to:
             support a sale process designed to encourage a robust auction for substantially all of the Debtors’ assets;
             consent to the Debtors’ entry into debtor-in-possession financing with a third-party alternative lender,
              including the granting of necessary priming liens thereunder;
             consent to the Debtors’ use of cash collateral (which cash was all held at entities not affected by the lien
              and guarantee dispute);
             provide a commitment from the Prepetition Secured Noteholder Group to provide debtor-in-possession
              financing, which was to serve as a backstop to the third-party debtor-in-possession financing; and
             consent to receiving sale proceeds distributions after the payment in full in cash of certain administrative
              and priority claims, in accordance with the waterfall set forth in the SAPSA.

                                                           19
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19       Page 26 of 90



         Ultimately, the Debtors’ respective boards of directors determined that the SAPSA, together with the
settlement of the lien and guarantee dispute therein, was in the best interests of the Company and its creditors, and
would best position the Company for a sale process that maximizes value for all stakeholders because it would allow
the Company to (i) avoid costly and disruptive litigation, (ii) continue to negotiate the potential debtor-in-possession
financing with both a third-party lender and the Prepetition Secured Noteholder Group so as to obtain the most
favorable terms possible and best position the Company’s sale process and pursuit of alternatives, and (iii) commence
the Chapter 11 Cases with the support of the majority of the Company’s largest financial stakeholders.
         After the SAPSA was originally signed on May 6, 2019, the Prepetition Secured Noteholder Group submitted
a revised debtor-in-possession financing proposal (as discussed more fully below) to the Company that offered
materially improved terms, including more flexible covenants, improved key economic terms, and greater liquidity.
As a result, the Debtors respective boards of directors determined that the Prepetition Secured Noteholder Group’s
revised debtor-in-possession financing proposal was economically superior to the third-party alternative lender’s
proposal. Thus, on May 9, 2019, the parties entered into an amended and restated SAPSA in order to incorporate such
improved terms and to reflect the Debtors’ decision to go with the Prepetition Secured Noteholder Group’s debtor-in-
possession financing proposal.
F.       Negotiations with Potential Purchasers
         As previously noted, in the weeks leading up to the Petition Date, Centerview assisted the Company in
pursuing a marketing process to sell substantially all of the Company’s assets. In the course of such efforts,
Centerview, with the assistance of the Company, developed a list of parties whom it believed may be interested in and
had the financial wherewithal to consummate a purchase of such assets.
                       IV.      DEVELOPMENTS DURING THE CHAPTER 11 CASES
        The Debtors filed their voluntary petitions for relief under chapter 11 of the Bankruptcy Code on May 10,
2019. Set forth below is a summary of certain material events that have occurred since the Petition Date.
A.       First Day Pleadings
         On the Petition Date, along with their voluntary petitions for relief under chapter 11 of the Bankruptcy Code
(the “Petitions”), the Debtors filed several motions (the “First Day Pleadings”) designed to facilitate the
administration of the Chapter 11 Cases and minimize disruption to the Debtors’ operations, by, among other things,
easing the strain on the Debtors’ relationships with employees, vendors, insurers, and taxing authorities, among others,
following the commencement of the Chapter 11 Cases. On May 14, the Court entered orders approving the following
First Day Pleadings on a final basis:
            Order (I) Directing Joint Administration of the Debtors’ Chapter 11 Cases and (II) Waiving the
             Requirements of Bankruptcy Code Section 342(c)(1) and Bankruptcy Rules 1005 and 2002(n) [Docket
             No. 89];
            Order Authorizing Retention and Appointment of Prime Clerk LLC as Claims and Noticing Agent Nunc
             Pro Tunc to the Petition Date [Docket No. 92];
            Order Approving (I) Continuation of Surety Bond Program and (II) Granting Related Relief [Docket
             No. 93];
            Order (I) Authorizing the Debtors to (A) File a Consolidated Creditors Matrix, (B) File a Consolidated
             List of the Debtors’ Fifty Largest Unsecured Creditors, and (C) Redact Certain Personal Identification
             Information and (II) Granting Related Relief [Docket No. 97];
On the same day, the Court entered orders approving other First Day Pleadings on an interim basis.
         On or before June 17, 2019, the Court entered orders approving certain First Day Pleadings on a final basis,
including:
            Final Order (I) Authorizing the Debtors to (A) Pay Prepetition Wages, Salaries, Other Compensation,
             and Reimbursable Expenses and (B) Continue Employee Benefit Programs, and (II) Granting Related
             Relief [Docket No. 234];
            Final Order (I) Authorizing the Debtors to Pay (A) Certain Prepetition Claims of Shippers,
             Warehousemen, and Service Providers (B) Claims Arising Under Section 503(b)(9) of the Bankruptcy

                                                          20
US 6484612
                Case 19-11047-KG             Doc 681          Filed 10/04/19       Page 27 of 90



             Code, and (C) Certain Royalty and Lease Obligations and (II) Granting Related Relief [Docket No.
             245];
            Final Order (I) Authorizing the Debtors to Honor Certain Prepetition Obligations to Customers and (II)
             Granting Related Relief [Docket No. 237];
            Final Order (I) Authorizing Certain Debtors to Continue Selling Receivables and Related Rights
             Pursuant to a Securitization Facility, (II) Modifying the Automatic Stay, and III Granting Related Relief
             [Docket No. 466];
            Final Order (I) Authorizing the Debtors to Enter into and Perform Under Coal Contracts in the Ordinary
             Course of Business and (II) Granting Related Relief [Docket No. 239];
            Final Order (I) Authorizing the Payment of Certain Prepetition Taxes and Fees and (II) Granting
             Related Relief [Docket No. 236];
            Final Order (I) Approving Debtors Proposed Adequate Assurance of Payment for Future Utility
             Services, (II) Prohibiting Utility Companies from Altering, Refusing, or Discontinuing Services, and (III)
             Approving Debtors Proposed Procedures Resolving Additional Assurance Requests [Docket No. 235];
            Final Order Establishing Notification Procedures and Approving Restrictions on Certain Transfers of
             Interests in the Debtors’ Estates [Docket No. 242];
            Final Order (I) Authorizing the Debtors to (A) Maintain the Cash Management System, (B) Continue
             Using Existing Checks and Business Forms, and (C) Continue Intercompany Arrangements, (II)
             Providing Administrative Expense Priority Status for Postpetition Intercompany Claims, and (III)
             Granting Related Relief [Docket No. 262]; and
            Final Order (I) Authorizing the Debtors to Pay Certain Prepetition Claims of Critical Vendors and (II)
             Granting Related Relief [Docket No. 244].
         The First Day Pleadings, and all orders for relief granted in the Chapter 11 Cases, can be viewed free of
charge at https://cases.primeclerk.com/cloudpeakenergy.
B.       Other Administrative Motions and Retention Applications
         The Debtors also filed several other motions that are common to chapter 11 proceedings of similar size and
complexity as the Chapter 11 Cases. The Debtors have also filed applications to retain various professionals to assist
them in the Chapter 11 Cases. On or before July 29, 2019, the Court entered orders approving the following retention
applications:
            Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of Vinson &
             Elkins LLP as Attorneys for the Debtors and Debtors in Possession Effective Nunc Pro Tunc to the
             Petition Date [Docket No. 152];
            Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of Richards,
             Layton & Finger, P.A. as Co-Counsel Pursuant to Section 327(a) of the Bankruptcy Code, Bankruptcy
             Rules 2014(a) and 2016 and Local Rule 2014-1, Nunc pro Tunc to the Petition Date [Docket No. 151];
            Debtors’ Application for entry of an Order (I) Authorizing the Retention and Employment of FTI
             Consulting, Inc. as Financial Advisor for the Debtors and Debtors in Possession Effective Nunc pro
             Tunc to the Petition Date, (II) Waiving Certain Reporting Requirements Pursuant to Local Rule 2016-
             2(h) and (III) Granting Related Relief [Docket No. 150];
            Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of Centerview
             Partners LLC as Investment Banker for the Debtors and Debtors in Possession Effective Nunc pro Tunc
             to the Petition Date [Docket No. 146];
            Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of Powers Land
             Brokerage, LLC as the Real Estate Broker for the Debtors and Debtors in Possession, Nunc pro Tunc to
             July 12, 2019 [Docket No. 450];




                                                         21
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19      Page 28 of 90



            Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of KPMG LLP
             as Tax Consultant to the Debtors and Debtors in Possession Effective Nunc pro Tunc to the Petition
             Date [Docket No. 438]; and
            Debtors’ Application for Entry of an Order Authorizing the Retention and Employment of
             PricewaterhouseCoopers LLP as Tax Advisor and Auditor to the Debtors and Debtors in Possession
             Effective Nunc pro Tunc to the Petition Date [Docket No. 439].
C.       Appointment of Official Committee
         On May 22, 2019, the U.S. Trustee filed the Notice of Appointment of Committee of Unsecured Creditors
[Docket No. 143], notifying parties in interest that the U.S. Trustee had appointed a statutory committee of unsecured
creditors (the “Committee”) in the Chapter 11 Cases. The Committee is currently composed of the following
members: (a) BOKF, National Association; (b) Nelson Brothers Mining Services, LLC; (c) Wyoming Machinery
Company; (d) Cummins Inc.; (e) ESCO Group, LLC; (f) Tractor & Equipment Co.; and (g) Kennebec Global. The
Committee has retained Morrison & Foerster LLP as its legal counsel and Jefferies Group LLC as its investment
banker.
          The Debtors and their advisors have engaged in telephonic conferences and in-person meetings with the
Committee and its advisors since the Committee was appointed in order to discuss, among other things, treatment of
unsecured creditors under a chapter 11 plan and the Committee’s investigation of potentially unencumbered property
of the estates and other estate property. As described further in Section IV.E and more fully set forth in the terms of
the SAPSA, these conferences and meetings culminated in an agreement reached between the Debtors and the
Consenting Noteholders that was supported by the Committee.
D.       Debtor-in-Possession Financing and Tender Offer
         Prior to the commencement of the Chapter 11 Cases, the Debtors, in consultation with their advisors,
determined that they would require debtor-in-possession financing to fund the operational and administrative costs of
the Chapter 11 Cases. To that end, beginning in February 2019, the Debtors, with the assistance of Centerview,
commenced a process to obtain debtor-in-possession financing. During this process, the Debtors and Centerview
contacted approximately 21 potential third-party debtor-in-possession financing providers, eight of which executed
non-disclosure agreements with the Debtors and were offered access to a virtual data room established by the Debtors.
          Ultimately, the Debtors received three third-party proposals for debtor-in-possession financing, and received
a fourth proposal from the Prepetition Secured Noteholder Group. After review of the debtor-in-possession financing
alternatives, the Debtors, with the assistance of Centerview, determined that the proposals from the Prepetition
Secured Noteholder Group and a third-party alternative lender (the “Alternative Lender”) were the most actionable
and favorable proposals, and moved forward in negotiating the terms of each such proposal simultaneously. During
the course of these negotiations, it became clear that the Alternative Lender’s proposed debtor-in-possession financing
would likely provide less liquidity to the Debtors than originally anticipated. Further, the Prepetition Secured
Noteholder Group submitted a revised financing proposal to the Debtors that materially increased the liquidity
available and improved the proposed fee structure. Accordingly, the Debtors, with the assistance of their advisors,
negotiated and documented a debtor-in-possession financing facility consistent with the Prepetition Secured
Noteholder Group’s improved debtor-in-possession financing proposal.
         On May 15, 2019, the Court entered the Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition
Financing Secured by Senior Priming Liens and (B) Use Cash Collateral, (II) Granting Liens and Providing
Superpriority Administrative Expenses Status, (III) Granting Adequate Protection, (IV) Modifying the Automatic Stay,
and (V) Granting Related Relief [Docket No. 106] (the “Interim DIP Order”). Among other things, the Interim DIP
Order authorized the Debtors, on an interim basis, to obtain debtor-in-possession financing (the “DIP Facility”) from
a lender group comprised of Prepetition Secured Noteholders (the “DIP Lenders”), including a $10 million new-
money term loan (the “Initial Borrowing”), and to use cash collateral of the Notes Secured Parties (as defined in the
Interim DIP Order) for disbursements set forth in the Budget (as defined in the Interim DIP Order). In addition to
authorizing the Debtors to obtain the Initial Borrowing, the Interim DIP Order and the DIP Credit Agreement
contemplated a second and possibly a third borrowing under the DIP Facility in the aggregate amount of up to an
additional $25 million, subject to entry of the Final DIP Order and the satisfaction or waiver of certain funding
conditions, including a certain tax-related condition (as defined in the DIP Credit Agreement, the “Specified Tax
Condition”). The Specified Tax Condition required that the liens securing the DIP Facility be senior in priority to any
liens securing certain tax obligations, under both state and federal law. Accordingly, the Debtors sought language in

                                                          22
US 6484612
                 Case 19-11047-KG               Doc 681          Filed 10/04/19        Page 29 of 90



the Final DIP Order establishing that certain counties do not hold a lien, interest, or claim that constitutes a DIP
Permitted Prior Lien (as defined in the Final DIP Order). The Interim DIP Order and the DIP Credit Agreement
further contain a “roll-up” feature, providing that subject to entry of the Final DIP Order, whereby the DIP Lenders’
Prepetition Notes would be exchanged for additional loans under the DIP Facility (“Roll-up Loans”) in an amount
equal to 80% of each DIP Lender’s commitment under the DIP Credit Agreement. Finally, the Interim DIP Order and
the DIP Credit Agreement contain an “incremental financing” feature that enable the Debtors to obtain an additional
$10 million in debtor-in-possession financing from the DIP Lenders under certain circumstances, but such funding
does not constitute a commitment under the DIP Facility.
          Only those Prepetition Secured Noteholders that are members of the Prepetition Secured Noteholder Group
agreed to backstop the DIP Facility (the “Backstop Parties”) and were initially offered the opportunity to become DIP
Lenders, and such Backstop Parties provided the Initial Borrowing under the DIP Facility pursuant to the Interim DIP
Order. The Debtors provided all eligible Prepetition Secured Noteholders other than the Backstop Parties the
opportunity to participate as DIP Lenders under the DIP Facility. Accordingly, the Debtors, with the assistance of
Prime Clerk LLC as information agent, commenced a tender offer (the “Tender Offer”) on June 13, 2019 by serving
all eligible holders of Prepetition 2021 Notes as of the record date of May 17, 2019 with applicable documentation
regarding the Tender Offer, which expired on July 26, 2019. Thirteen additional eligible Prepetition Secured
Noteholders (the “Non-Backstop Parties”) with an aggregate of approximately $3.8 million of principal amount of
Prepetition 2021 Notes elected to participate in the Tender Offer and the DIP Facility. As a result of the Tender Offer,
Prepetition Secured Noteholders comprised of both Backstop Parties and Non-Backstop Parties participate as DIP
Lenders pursuant to the Final DIP Order.
          Prior to the hearing to consider entry of the Final DIP Order, the Debtors received several filed objections to
entry of the Final DIP Order, as well as informal comments from other parties in interest, including the Committee.
The majority of these objections were resolved prior to the hearing on the Final DIP Order held on July 18, 2019. The
Board of Commissioners of Campbell County, Wyoming (“Campbell County”) filed a limited objection to the Final
DIP Order seeking the deletion of certain language in the Final DIP Order regarding the relative priority of the DIP
Lenders’ liens as against any potential liens of certain Campbell County and with respect to the Specified Tax
Condition. The Court overruled Campbell County’s objection and approved the Final DIP Order.
          On July 18, 2019, the Court entered the Final Order (I) Authorizing the Debtors to (A) Obtain Postpetition
Financing Secured by Senior Priming Liens and (B) Use Cash Collateral, (II) Granting Liens and Providing
Superpriority Administrative Expenses Status, (III) Granting Adequate Protection, (IV) Modifying the Automatic Stay,
and (V) Granting Related Relief [Docket No. 477] (the “Final DIP Order”). The Final DIP Order, among other
things, authorized the Debtors, on a final basis, to enter into the DIP Facility, obtain from the DIP Lenders the debtor-
in-possession financing contemplated thereunder, and use cash collateral for disbursements set forth in the Budget (as
defined in the Final DIP Order). The entry of the Final DIP Order satisfied the Specified Tax Condition and enabled
the Debtors to obtain the full remaining amount of commitments under the DIP Facility in the amount of $25 million
in a single, second borrowing on August 1, 2019. As of August 16, 2019, the full $35 million in term loans under the
DIP Facility have been funded, provided that $31 million remain in an escrow account. The Debtors’ may request
draws out of the escrow account subject to the satisfaction of conditions set forth in the DIP Facility. At the time of
the second borrowing and pursuant to the Tender Offer, on August 1, 2019, $28.0 million of Roll-up Loans were
issued to the Backstop and Non-Backstop Parties under the DIP Facility.
          As part of the negotiations over the Final DIP Order and the Amended SAPSA, the Committee agreed to
stipulate to the liens granted to the Parent-Issuer Liens (as defined in the Final DIP Order), subject to certain exclusions
set forth on Schedule I to the Final DIP Order. See Final DIP Order ¶ L(i). The Consenting Noteholders agreed to
extend the Committee’s challenge period with respect to the Debtors’ assets at the Subsidiary Guarantors and the
Reserved Challenge Assets until “the date that is the earlier of (i) the effective date of a chapter 11 plan that is
consistent with the Support Agreement or (ii) fourteen (14) days following termination of the Support Agreement in
accordance with its terms, (b) any such later date as has been agreed to in writing by the holders of a majority in
principal amount of Secured Notes Debt.”
E.       Committee SAPSA Settlement
         As detailed below in Section IV.F, following appointment of the Committee, the Committee began
conducting an investigation into potential unencumbered estate property and claims and causes of action. The
Company and its advisors engaged in multiple telephone conferences and in-person meetings with the Committee
regarding, among other things, the Committee’s investigation, the sale process, the SAPSA, and the strategic direction

                                                            23
US 6484612
                 Case 19-11047-KG             Doc 681           Filed 10/04/19      Page 30 of 90



of the Chapter 11 Cases generally. During this process, the Committee provided informal comments to the Final DIP
Order. The Committee also communicated its opposition to entry of an order approving the SAPSA Assumption
Motion and conducted discovery regarding the matters pertaining to the SAPSA and related issues. Following
extensive negotiations between the Company, the Committee, and the Consenting Noteholders, the parties were able
to consensually resolve the Committee’s issues with the Final DIP Order and the SAPSA by incorporating mutually
agreeable modifications to the Final DIP Order and the SAPSA.
         The modifications to the SAPSA that reflect the settlement with the Committee include: (i) an agreement
under the Plan to waive avoidance actions against holders of General Unsecured Claims; (ii) an agreement under the
Plan to appoint a claims administrator chosen by the Debtors and the Committee to reconcile General Unsecured
Claims; (iii) an agreement under the Plan to release the trustee of the Prepetition Unsecured Notes; (iv) an agreement
with the Consenting Noteholders to use cash on hand to pay certain critical vendor claims, administrative expense
claims, and priority claims to effectuate the Sale; and (iv) the Unsecured Creditor Sharing Agreement, which is
discussed in greater detail below.
          The Unsecured Creditor Sharing Agreement is contained in section 4(e) of the SAPSA and provides, among
other things, a General Unsecured Claims Sharing Right whereby Allowed General Unsecured Claims can potentially
obtain a recovery from net sale proceeds that exceed certain specified recovery thresholds for Holders of Prepetition
2021 Notes Secured Claims. The Unsecured Claims Sharing Agreement provides as follows: “Pursuant to the Plan,
following (x) the payment in full in cash of all DIP New Money Claims, the DIP Final Roll-Up Claims and (y) the
receipt of a 50% recovery by [Prepetition 2021 Notes Secured Claims] and DIP Contingent Roll-Up Claims (as such
recovery is valued by the Debtors or, if challenged, as determined by the Court), any additional distribution to holders
of [Prepetition 2021 Notes Secured Claims] and DIP Contingent Roll-Up Claims shall be shared as follows:
         (i)    until such time as [Prepetition 2021 Notes Secured Claims] and DIP Contingent Roll-Up Claims have
               received a 75% recovery (as such recovery is valued by the Debtors or, if challenged, as determined by
               the Court), 90% shall be distributed to [Prepetition 2021 Notes Secured Claims] and DIP Contingent
               Roll-Up Claims and 10% shall be distributed to unsecured claims; and
         (ii) after such time as [Prepetition 2021 Notes Secured Claims] and DIP Roll-Up Contingent Claims have
              received a 75% recovery, and until such time as [Prepetition 2021 Notes Secured Claims] and DIP
              Contingent Roll-Up Claims are paid in full (as such recovery is valued by the Debtors or, if challenged,
              as determined by the Court), 80% shall be distributed to [Prepetition 2021 Notes Secured Claims] and
              DIP Contingent Roll-Up Claims and 20% shall be distributed to unsecured claims.”
          On June 11, 2019, the Debtors filed the Motion of Debtors for Entry of an Order (I) Authorizing the Debtors
to Assume the Amended and Restated Sale and Plan Support Agreement, (II) Approving the Lien and Guaranty
Settlement Contained in the Amended and Restated Sale and Plan Support Agreement, (III) Modifying the Automatic
Stay, and (IV) Granting Related Relief [Docket No. 258] (the “SAPSA Assumption Motion”). The SAPSA
Assumption Motion sought Court authority to, among other things, (i) assume the SAPSA (as amended), and
(ii) approve the settlement regarding the lien and guarantee dispute.
         On July 18, 2019, the Court entered an order [Docket No. 478] authorizing the assumption of the SAPSA
and approving the settlement contained therein to reflect the settlement with the Committee. Thus, the Debtors, the
Prepetition Secured Noteholder Group, Nomura, and Prepetition Secured Noteholders who later become signatories
to the SAPSA as a result of their participation in the Tender Offer and the DIP Facility are signatories to and are bound
by the terms of the SAPSA. As described further herein, the Committee supported the Debtors’ assumption of the
SAPSA and the Committee SAPSA settlement contained therein.
        Further detail regarding the SAPSA and the settlement provided for therein is set forth in the Declaration of
Marc Puntus in Support of Debtors’ (a) Motion to Obtain Postpetition Debtor-in-Possession Financing and (b)
Motion to Continue Selling Receivables Pursuant to Securitization Facility [Docket No. 32] (the “Puntus
Declaration”) and the declarations of Colin Marshall, Heath Hill, and Alan Boyko in support of the SAPSA
Assumption Motion (as defined herein) [Docket Nos. 267, 268, and 269]. The SAPSA is attached hereto as Exhibit
B.
F.       The Committee’s Lien Investigation
         Immediately following its appointment on May 22, 2019, the Committee commenced a thorough
investigation into the extent, priority, and validity of the liens and security interests with respect to the assets that


                                                           24
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 31 of 90



purport to secure the Secured Notes Debt (as defined in the Final DIP Order) (the “Lien Investigation”). As part of
the Lien Investigation, the Committee conducted a detailed review of Uniform Commercial Code filings and recent
search results, documents and diligence provided to the Committee’s professionals by the Debtors, documents
contained in the Debtors’ dataroom, various public filings, and other documents relevant to the analysis.13
          As detailed in Section III.E, the Committee was involved in negotiating certain modifications to the SAPSA
that provided for, among other things, language clarifying the Consenting Noteholders’ consent to the use of the
Debtors’ cash on hand to pay certain claims and the Unsecured Creditor Sharing Agreement. See Art. III.E. The
Committee agreed to support the Debtors’ assumption of the Amended and Restated Sale and Plan Support Agreement
dated as of May 9, 2019, pursuant to which the Debtors agreed to reaffirm the (a) the 2021 Notes Subsidiary
Guaranties, (b) the 2024 Notes Subsidiary Guaranties, and (c) the Subsidiary Liens, as more fully described in section
9 of the SAPSA. As part of the settlement reflected in the SAPSA, the Committee stipulated to the validity of the
Notes Secured Parties’ liens and security interests on cash held in accounts owned by CPE Resources, subject to the
exclusions listed on Schedule I to the Final DIP Order.14 See Final DIP Order ¶ L(i). With respect to those assets,
and the assets at the Subsidiary Debtors, the Final DIP Order was amended to extend the Committee’s challenge period
to the date that is the earlier of (i) the effective date of a chapter 11 plan that is consistent with the [SAPSA] or
(ii) fourteen (14) days following termination of the [SAPSA] in accordance with its terms. See Final DIP Order ¶
31(a). So, while the Committee agreed to support the Debtors’ reaffirmation of liens against the Subsidiary Debtors
through the SAPSA, the Committee’s challenge rights with respect to (a) assets that the Committee asserts were not
properly pledged and (b) assets excluded under the Secured Notes Indenture were preserved.
G.       Schedules of Assets and Liabilities and Statements of Financial Affairs
         On June 10, 2019, the Court entered the Order Extending the Debtors’ Deadline to File (A) Schedules of
Assets and Liabilities, (B) Schedules of Executory Contracts and Unexpired Leases, (C) Schedules of Income and
Expenditures and (D) Statements of Financial Affairs [Docket. No. 214] (the “SOFA Extension Order”). The SOFA
Extension Order extended the deadline for the Debtors to file Schedules of Assets and Liabilities, Schedules of Current
Income and Expenditures, Schedules of Executory Contracts and Unexpired Leases, and Statements of Financial
Affairs (collectively, the “Schedules and Statements”) to June 24, 2019, without prejudice to the Debtors’ right to
seek an additional extension upon cause shown therefor.
        On June 24, the Debtors filed their Schedules and Statements, providing creditors ample time to review the
Schedules and Statements prior to the hearing to approve this Disclosure Statement.
H.       Claims Bar Date
         On July 1, 2019, the Court entered the Order (I) Establishing Bar Dates and Procedures and (II) Approving
the Form and Manner of Notice Thereof [Docket No. 372] (the “Bar Date Order”). The Bar Date Order sets August
1, 2019 at 5:00 p.m. (Eastern Time) as the general bar date and deadline by which unsecured creditors must file proofs
of claim. The Bar Date Order sets November 6, 2019 at 5:00 p.m. (Eastern Time) as the government bar date and
deadline by which governmental entities holding claims against the Debtors must file proofs of claim. On July 2,
2019, the Debtors filed the Notice of Deadlines for Filing Proofs of Claim [Docket No. 379], and also published a
publication notice identifying certain information set forth in the Bar Date Order in USA Today.
I.       Key Employee Retention Plan and Key Employee Incentive Program
         1.       Key Employee Retention Plan
          Prior to the Petition Date, the Debtors, in consultation with their advisors, developed a key employee retention
plan (the “KERP”) for approximately 50 critical non-insider employees, which was designed to retain such employees

13
         If the Committee is authorized to pursue a Challenge, the Committee asserts that it would seek additional
         documents and other discovery from the Debtors and the Secured Notes Parties.
14
         The exclusions include Reserved Challenge Assets (as defined in the Final DIP Order) identified on Schedule
         I to the Final DIP Order: (1) cash or other proceeds held in five (5) bank accounts, (2) equity interests in
         Wyoming Quality Healthcare Coalition, (3) certain identified light vehicles, (4) foreign trademarks, (5) tax
         attributes, including net operating losses and capital losses (but excluding any entitlement to a tax refund),
         (6) commercial tort claims, and (7) postpetition proceeds of any of the foregoing. See Final DIP Order, Sch.
         I.


                                                           25
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 32 of 90



in the months leading up to and through the pendency of the Chapter 11 Cases. The KERP was subject to oversight,
review, and approval by the independent compensation committee of the Cloud Peak board of directors. On July 1,
2019, the Court entered the Order (I) Approving the Debtors’ Key Employee Retention Plan and (II) Granting Related
Relief [Docket No. 371] (the “KERP Order”). The KERP Order was entered after the Certificate of No Objection
Regarding Motion of Debtors for Entry of an Order (I) Approving the Debtors’ Key Employee Retention Plan and (II)
Granting Related Relief [Docket No. 349] was filed with the support of the Debtors’ major stakeholders. The KERP
Order authorizes the Debtors to continue the KERP on a postpetition basis and to enter into postpetition retention
agreements with certain employees, and allows the Debtors’ payment obligations under the KERP as administrative
expenses of the Debtors’ estates. The aggregate KERP payout is up to approximately $1.87 million, approximately
$981,899 of which has already been paid. The remaining amounts payable under the KERP are scheduled to be paid
on or around October 11, 2019 and October 25, 2019, respectively, subject to the KERP participants’ continued
employment with the Debtors through the Closing Date (as defined in the APA).
         2.       Key Employee Incentive Plan
         Prior to the Petition Date, the Debtors, in consultation with their advisors, developed a key employee
incentive plan (the “KEIP”) for eleven crucial senior level employees, which was designed to incentivize such
employees to achieve challenging financial, operational, and safety targets. The KEIP was subject to oversight,
review, and approval by the independent compensation committee of the Cloud Peak board of directors. On July 15,
2019, the Court entered the (i) Order (I) Approving the Debtors’ Key Employee Incentive Plan and (II) Granting
Related Relief [Docket No. 453] (the “KEIP Order”). The KEIP Order was entered after the Certificate of no
Objection Regarding Motion of Debtors for Entry of an Order (I) Approving the Debtors’ Key Employee Incentive
Plan and (II) Granting Related Relief [Docket No. 449] was filed with the support of the Debtors’ major stakeholders.
The KEIP Order authorizes the Debtors to continue the KEIP on a postpetition basis and allows the Debtors’ payment
obligations under the KEIP as administrative expenses of the Debtors’ estates. The aggregate KEIP payout is up to
approximately $5.5 million, approximately $1,247,292 of which has already been paid. The remaining amounts
payable under the KEIP are scheduled to be paid on or around October 25, 2019 and December 31, 2019, respectively,
subject to the KEIP participants’ continued employment with the Debtors through such dates.
J.       Post-Effective Date Minimum Cash Amount
         The Debtors have negotiated with major stakeholders, including the Required Consenting Noteholders, to
determine an amount of Cash required to fund the Reorganized Debtors on the Effective Date. In order for the
Effective Date to occur and after giving effect to the terms of the Plan, the Reorganized Debtors shall have Cash in an
amount not less than the Post-Effective Date Minimum Cash Amount.
                                   V.       THE CHAPTER 11 SALE PROCESS
A.       Bidding Procedures
         The Debtors filed the Chapter 11 Cases with the goal of continuing their robust and value-maximizing
marketing and sale process for selling substantially all of their operating assets to maximize recoveries for all of their
stakeholders. Accordingly, at the outset of the Chapter 11 Cases, the Debtors filed the Motion of Debtors for Entry of
Orders (A)(I) Approving Bidding Procedures, (II) Scheduling the Bid Deadlines and the Auction, (III) Scheduling
Hearings and Objection Deadlines with Respect to the Sale, (IV) Approving the Form and Manner of Notice Thereof,
(V) Approving Contract Assumption and Assignment Procedures, and (VI) Granting Related Relief and (B)(I)
Approving the Sale of the Assets Free and Clear of All Liens, Claims, Interests, and Encumbrances, (II) Approving
Assumption and Assignment of Executory Contracts and Unexpired Leases, and (C) Granting Related Relief [Docket
No. 52] (the “Bidding Procedures Motion”), which sought, among other things, approval of sale and auction
procedures for a sale of all or substantially all of the Debtors’ operating assets. On June 13, 2019, the Court entered
an order approving the Bidding Procedures Motion [Docket No. 272] (the “Bidding Procedures Order”).15
B.       Bidding Process
          Following entry of the Bidding Procedures Order, the Debtors received Indications of Interest from various
parties in accordance with the Bidding Procedures. Based on these Indications of Interest, and based on numerous
discussions with potential bidders, the Debtors, in consultation with their restructuring advisors and the Consultation

15
         Capitalized terms used in Sections V.A- V.C but not otherwise defined herein shall have the meanings
         ascribed to such terms in the Bidding Procedures Order or the Plan, as applicable.


                                                           26
US 6484612
                 Case 19-11047-KG               Doc 681          Filed 10/04/19        Page 33 of 90



Parties, determined that it would be in the best interests of the Debtors to extend the Bid Deadline until July 25, 2019
at 5:00 p.m. prevailing Eastern time, in order to give all bidders the opportunity to materially improve their bids so as
to maximize estate value for all of the Debtors’ stakeholders.
          Prior to or shortly after the Bid Deadline, the Debtors received bids for substantially all of the Debtors’ assets
from three companies: (1) Navajo Transitional Energy Company, LLC (“NTEC” or the “Purchaser”); (2) Aspen Coal
& Energy, LLC (“Aspen”); and (3) Lighthouse Resources, Inc. (“Lighthouse”). The Debtors also received one bid
for one standalone mine and various other bids for certain real property. After receiving all bids, Centerview and the
Debtors, with the assistance of the Debtors’ other restructuring advisors, reviewed these bids to ensure that they
complied with the terms of the Bidding Procedures. Moreover, Centerview and the Debtors worked closely with all
of the bidders in an effort to assist them in structuring and improving their bids so as to maximize the potential value
of each bid and to address any necessary clarifications.
         On August 6, 2019, the Debtors determined that NTEC, Aspen, and Lighthouse were Qualified Bidders for
substantially all of the Debtors’ operating assets (the “Qualified WholeCo Bidders” and their bids, individually, the
“Qualified WholeCo Bids”). Again, Centerview and the Debtors, along with the assistance of the Debtors’ other
restructuring advisors, continued to work with each of the Qualified WholeCo Bidders in an effort to improve the bids
and to negotiate details of each proposed transaction structure and associated transaction documents.
          Each Qualified WholeCo Bid contained various components of non-cash consideration, including assumption
of certain liabilities, but none of the Qualified WholeCo Bids contained any meaningful cash consideration.
Centerview and the Debtors, with the assistance of the Debtors’ other restructuring advisors, and in consultation with
the Consultation Parties, evaluated and compared the different components of the Qualified WholeCo Bids and
attempted to determine a value for various components of non-cash consideration for each Qualified WholeCo Bid.
Based on this analysis, Centerview and the Debtors determined that Aspen’s bid provided the most distributable value
to the estates at approximately $282.33 million. Accordingly, on August 14, 2019, in advance of the August 15, 2019
Auction, the Debtors designated Aspen’s $282.33 million bid as the Baseline Bid.
         In order to stimulate improved bids and to maximize value at the Auction, Centerview and the Debtors
provided each Qualified WholeCo Bidder with a breakdown of the various components of the Baseline Bid and that
Qualified WholeCo Bidder’s own bid, as well as the Debtors’ valuation of those components, in advance of the
Auction. Moreover, Centerview and the Debtors provided each Qualified WholeCo Bidder with a menu of potential
components of additional non-cash consideration – with pre-determined, fixed values – that each Qualified WholeCo
Bidder could choose to add to their bid at the Auction to improve their bid. Additionally, Centerview and the Debtors
again offered to and did work closely with each of the Qualified WholeCo Bidders to discuss ways that each Qualified
WholeCo Bidder could materially improve their bids in light of the Baseline Bid. Specifically, Centerview and the
Debtors discussed with the Qualified WholeCo Bidders the potential effects that noncash consideration could have on
the total value of a bid, including the fact that increasing certain components of non-cash consideration could
negatively impact the value of other components of non-cash consideration. For example, increasing the total amount
of offered take-back debt, could have the effect of lowering the value of offered equity in the purchased assets.
C.       Auction
         On August 15, 2019, the Debtors commenced the Auction in accordance with the Bidding Procedures. Each
of the Qualified WholeCo Bidders participated in the Auction and was represented by their own in-house and/or
outside professional advisors. At the outset of the Auction, Centerview and the Debtors advised the Qualified
WholeCo Bidders that, in assessing bids, the Debtors would consider a variety of factors, including not only the
various components of consideration, but also the relative risks and uncertainties associated with the proposed
transaction. The Auction continued for several hours during which at least two overbids were received that
significantly increased the total distributable value for the Debtors. Because the overbids contained various
components of non-cash consideration, there was significant time spent between each overbid to value the bid and
assess whether it was the then-current best or highest bid.
          By early evening, as certain of the Qualified WholeCo Bidders increased their bids through the contribution
of incremental non-cash consideration, including take-back debt and equity-like instruments, it became increasingly
difficult for the Debtors to value those non-cash components and compare relative bid values. For example, as more
debt was offered as additional consideration, it became increasingly difficult to value the various non-cash
components, as the transaction as a whole became potentially higher-risk and less certain. Moreover, the Auction had
reached a point where, as previewed with the Qualified WholeCo Bidders in advance of the Auction, increases in


                                                            27
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 34 of 90



certain non-cash consideration components were likely to have a reciprocal negative impact on the value of other
components of non-cash consideration.
          Accordingly, at approximately 8:30 p.m. prevailing Eastern Time, Centerview and the Debtors, with the
assistance of the Debtors’ other restructuring advisors, and with the unanimous support of the Consultation Parties,
announced that the Debtors were modifying the rules of the Auction, as permitted by the Bidding Procedures, in order
to maximize value for all stakeholders and to enable the Debtors to efficiently obtain the highest and best potential
bids for a final comparison. Thus, the Debtors instructed the Qualified WholeCo Bidders that each Qualified WholeCo
Bidder was invited to submit a best and final bid on a blind basis by 10:30 a.m. prevailing Eastern Time the following
morning (the “Final Bids”), at which point the Debtors would convene with their restructuring advisors and the
Consultation Parties to value and compare the bids and select the Winning Bid and the Backup Bid. Centerview, the
Debtors, and the Debtors’ other restructuring advisors offered to and did continue to work with each of the Qualified
WholeCo Bidders throughout the evening to answer any questions and to assist the Qualified WholeCo Bidders in
structuring their improved bids so as to provide the most potential value. The Debtors then adjourned the Auction for
the evening. None of the Qualified WholeCo Bidders objected to the Debtors’ modification of the Bidding Procedures.
         On August 16, 2019, the Debtors received a Final Bid from each of the Qualified WholeCo Bidders.
Centerview and the Debtors, along with the Debtors’ other restructuring advisors, and in consultation with the
Consultation Parties, carefully reviewed each of the Final Bids, requested clarifying information from the Qualified
WholeCo Bidders, where necessary, and considered the relative value of each bid as a complete package. As indicated
at the outset of the Auction, in comparing the relative value of the Final Bids, the Debtors and their restructuring
advisors, considered both the value of the different components of consideration as well as the relative risks and
uncertainty inherent in each of the proposed transactions.
         After discussing with their restructuring advisors and the Consultation Parties, the Debtors ultimately
determined that NTEC’s Final Bid was the best and/or highest bid and therefore the Winning Bid, and Aspen’s Final
Bid was the Backup Bid. Based on Centerview’s analysis and valuation, the Winning Bid provided the Debtors with
a substantially higher total distributable value than NTEC’s pre-Auction bid, NTEC’s initial bid submitted at the
Auction, and the Baseline Bid.
D.       The Sale Hearing
          On August 19, 2019, the Court held a hearing (the “Sale Hearing”) to consider approval of the sale of
substantially all of the Debtors’ assets to the Purchaser free and clear of all liens, claims, interests, and encumbrances
in accordance with section 363(f) of the Bankruptcy Code and approved the sale to the Purchaser subject to the Debtors
finalizing and submitting a proposed order approving the sale to the Purchaser (the “Sale Order”).
E.       ONRR Settlement
          Following the Sale Hearing, as part of the finalization of the proposed Sale Order, the United States Justice
Department asserted that the Sale Order should expressly require NTEC to assume any potential exposure with respect
to certain open federal royalty audits and a related appeal. To resolve this issue, the Debtors, NTEC, and the United
States Justice Department negotiated the terms of a settlement (such settlement, the “ONRR Settlement”) to revise the
Sale Order to preserve the United States Justice Department’s police and regulatory powers regarding the open federal
royalty audits and related appeal, and to provide for NTEC’s assumption of the federal royalty audits and the related
appeal. On October 2, 2019, the Court entered the Sale Order [Docket No. 674].
         In connection with the entry of the Sale Order, the Debtors and NTEC, in consultation with the Prepetition
Secured Noteholder Group and the Committee, negotiated certain modifications to the Asset Purchase Agreement, as
amended, modified, or supplemented from time to time (the “APA”), by and among NTEC and the Debtors.16 The
modifications provided, among other things, for NTEC to acquire certain additional assets and assume certain
additional liabilities, to modify NTEC’s assumption and rejection of certain contracts, to provide that the Debtors bear
certain expenses, including with respect to certain cure costs and administrative liabilities related to the Purchaser

16
         Capitalized terms used in sections V.E through V.G but not otherwise defined therein shall have the meanings
         ascribed to such terms in the APA or the Plan, as applicable. For the avoidance of doubt, the description of
         the Purchased Assets set forth therein is for informational purposes only. Further information regarding the
         assets proposed to be acquired by NTEC is available in the APA and the exhibits and schedules thereto which
         are included as exhibits to the Sale Order [Docket No. 674].


                                                           28
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19       Page 35 of 90



Take-Back Notes and to modify certain negative covenant terms of the Purchaser Take-Back Notes. The APA is
described in further detail below.
F.      Purchaser Overview
          NTEC is a wholly owned limited liability company of the Navajo Nation that is focused on being a reliable,
safe producer of coal while diversifying the Navajo Nation's energy resources to create economic and environmental
sustainability for the Navajo people. NTEC’s goal is to develop and operate an energy company that values the Navajo
Nation, its people, its resources, now and in the future. NTEC and its subsidiaries have been recognized for 20
Excellence in Surface Coal Mining Reclamation Awards by the Office of Surface Mining Reclamation and
Enforcement and have received highest in safety ranks based on Mine Safety and Health Administration records.
NTEC continues to focus on providing local jobs, income for local businesses, and charitable contributions to various
institutions, including, among others, the Navajo and San Juan United Way, Navajo Nation General Fund, and by
providing scholarships to Navajo students. NTEC takes pride in acting as an arm of the Navajo Nation with
accountability to the Navajo People and the Navajo Nation.
          NTEC was authorized by the Navajo Nation to purchase the Navajo surface thermal mine in 2013. The
Navajo surface level mine is located near Farmington, New Mexico on the Navajo Nation, a vast Indian reservation
that spans three states and has boundaries that encompass 27,000 square miles of traditional Navajo homelands. As
such, the Navajo surface level mine has an 85 percent workforce that are Native Americans, most of whom are Navajo.
Many workers live in the local area, but others commute as many as two hours one way to be a part of the Navajo
surface level mine’s workforce. The Navajo surface thermal mine produced approximately 3.4 million tons in 2018.
Mined coal is sold to the Four Corners Power Plant which is located adjacent to the Navajo surface level mine. A
coal sale agreement between the Navajo surface level mine and Four Corners Power Plant ensures the mine is
operational through 2031, thus providing secure jobs that many families will continue to prosper and increase their
quality of life for years to come.
         NTEC has an experienced management team that has extensive experience in the mining and energy
development sector. NTEC’s Chief Executive Officer, Clark Moseley has over 40 years of mining and energy
development experience and has previously served as President and Chief Executive Officer of Marrow Pacific, as
the Senior Vice President of North American Coal Corporation, and in various other management capacities. NTEC’s
Chief Financial Officer, Michael Gisin, has over 20 years of corporate finance experience and has previously served
as the Vice President of Corporate Accounting at Alpha Natural Resources Inc. and as an audit manager at
PricewaterhouseCoopers LLP. NTEC’s Chief Operating Officer, Tim Fagley, has over 35 years of engineering,
operations, and mine management experience and has previously served as the Director of Engineering at
Westmoreland Coal Company and as the Manager of Minerals at Schlumberger Limited.
G.      Sale Transaction
         NTEC has agreed to acquire substantially all of the Debtors’ operating assets (the “Sale Transaction”) in
accordance with the terms and conditions set forth in the APA. The specific components of the total distributable
value provided by NTEC in connection with the Sale Transaction are set forth below:
            $15,700,000 in cash;
            $40 million notes secured by a first lien on all assets of the Debtors and NTEC, but subordinated to
             collateral for certain permitted senior lien debt (not to exceed $120 million); additionally, the collateral
             for the $40 million notes shall exclude any collateral pledged to a certain Arizona Public Service
             Company promissory note, as long as this note remains outstanding (the “Purchaser Take-Back
             Notes”);
            a $0.15/ton royalty, payable quarterly for a period of five years, on all tons produced and sold at the
             Antelope and Spring Creek mines and on all tons produced and sold in excess of 10 million tons per year
             at the Cordero Rojo mine (the “Royalty Interest”);
            assumption of pre- and post-petition non-income tax liabilities and coal-production related royalties
             projected to be approximately $91.01 million as of October 31, 2019;
            assumption of $20 million of post-petition accounts payable;




                                                          29
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19       Page 36 of 90



            agreement that the Debtors will retain all pre-closing cash on hand, accounts receivable, cash collateral
             securing letters of credit, and future AMT tax refunds; and
            cash to fund approximately $1.018 million in cure costs.
          Generally, the Sale Transaction contemplates that: (a) the Debtors shall, among other things, transfer the
Purchased Assets to NTEC free and clear of all Liens (other than Permitted Exceptions and Assumed Liabilities)
pursuant to sections 363, 365, and/or 1123 of the Bankruptcy Code; and (b) NTEC shall assume all Assumed
Liabilities.
         The Purchased Assets are generally comprised of all of each applicable Debtor’s right, title and interest in,
to and under, but not limited to, the following properties, assets and rights, in each case used or held for use in the
conduct of the Business except for Excluded Assets:
            all Owned Real Property;
            the Leases and the Leased Real Property (and any agreements and rights related thereto or under the
             applicable Lease to the extent that such agreement or Lease is a Purchased Contract);
            all equipment, fixed assets and tangible assets (including all vehicles, mobile mining equipment, supplies
             and spare parts, consumables, maintenance equipment, forklifts and other warehouse equipment,
             samples (including drill core samples), fixtures, leasehold improvements, loading and unloading
             machinery and equipment, crushing equipment, conveyors and other machinery and equipment,
             furniture, furnishings, office equipment, computers, information technology equipment and cabling,
             telephone numbers, and laboratory and testing equipment), whether situated on the Purchased Real
             Property or elsewhere, and all of the Debtors’ rights under warranties, indemnities, licenses and all
             similar rights against third parties with respect to the equipment, fixed assets and tangible assets
             referenced in this clause 3 (to the extent such rights are assignable at no cost, expense or penalty to the
             Debtors or their Affiliates, or at NTEC’s election if NTEC agrees to pay for such cost, expense or
             penalty);
            all coal inventory located on (or, to the extent in the possession of the Debtors at the Closing, mined or
             extracted from) the Purchased Real Property or all coal in transit to the extent title or ownership has not
             been transferred to the applicable customer, together with all parts and supplies;
            the Purchased Contracts, in each case as each such Contract may have been amended or otherwise
             modified prior to the date of (or as permitted in accordance with the terms of) the APA;
            the Permits and the Licenses and all other Permits and Licenses held by any Debtor;
            all rights of the Debtors to use haul roads, utility easements and other rights of way and easements used
             or held for use primarily in the operation of the Business;
            all warranties, guarantees and similar rights primarily related to the other Purchased Assets, including
             warranties and guarantees made by suppliers, manufacturers and contractors under the other Purchased
             Assets, and claims against suppliers and other third parties in connection with the Purchased Contracts
             (to the extent such rights are assignable at no cost, expense or penalty to the Debtors or their Affiliates,
             or at NTEC’s election if NTEC agrees to pay for such cost, expense or penalty);
            all goodwill directly associated with the Purchased Assets;
            all Documents (other than those described in the Excluded Assets);
            all rights, claims, causes of action and credits owned by any Debtor to the extent primarily relating to
             any Purchased Asset or Assumed Liability, including any such item arising under any guarantee,
             warranty, indemnity, right of recovery, right of set-off or similar right in favor of such Debtor in respect
             of any Purchased Asset or Assumed Liability (to the extent such rights are assignable at no cost, expense
             or penalty to the Debtors or their Affiliates, or at NTEC’s election if NTEC agrees to pay for such cost,
             expense or penalty);
            all insurance proceeds or other awards for damage primarily related to the Purchased Assets (including
             in respect of a Casualty Event);


                                                          30
US 6484612
               Case 19-11047-KG                Doc 681          Filed 10/04/19        Page 37 of 90



            all Intellectual Property Rights primarily related to the Business;
            all Pre-Paid Expenses to the extent primarily related to the other Purchased Assets;
            all (i) estates and mineral rights created by certain oil and gas leases, (ii) of the Sellers’ working interest
             in the oil and/or gas well located on such oil and gas leases and fee mineral interests, and (iii) agreements
             in connection with the foregoing; and
            any and all claims for refunds of, credits attributable to, loss carryforwards with respect to, or similar
             Tax assets, relating to Prepetition Non-Income Taxes.
        NTEC will assume and will timely perform and discharge in accordance with their respective terms, the
following Assumed Liabilities:
            all Liabilities of any kind or character to the extent resulting from, arising out of or in connection with
             the use, operation, possession or ownership of or interest in the Purchased Assets and/or the Business
             after the Closing Date;
            the Assumed Cure Costs that NTEC is required to pay pursuant to section 365 of the Bankruptcy Code
             (subject to certain exceptions for agreed upon cure costs that will be paid by the Debtors);
            all Liabilities of the Sellers under the Purchased Contracts that arise on or after the Closing Date;
            all Liabilities under all Laws arising from the Purchased Assets and the operation of the Business that
             arise on or after the Closing Date including those arising out of or relating to (i) the Transferred
             Permits/Licenses, (ii) any mine operation or safety compliance matters related to the condition of the
             Purchased Assets or the mining areas of the Business, (iii) the Purchased Assets’ or the Business’s
             compliance with Environmental Laws and Mining or Mining Safety Laws, and (iv) any conditions
             arising from a spill, emission, release or disposal into the Environment of, or human exposure to,
             hazardous materials resulting from the operation of the Business or Purchased Assets;
            all healthcare continuation coverage to the extent required by law to any employee or former employee
             who is currently receiving COBRA coverage;
            all Liabilities under all Laws arising out of or relating to Reclamation Liabilities of the Business or the
             Purchased Assets;
            all Liabilities for all (i) Transfer Taxes, (ii) Prepetition Non-Income Taxes, and (iii) Non-Income Taxes
             that are allocated to NTEC;
            all Trade Payables arising (i) after the Petition Date that remain unpaid as of the Closing Date (with an
             aggregate face value equal to the lesser of (x) all such Trade Payables as of the Closing Date and (y)
             $20,000,000 and (ii) after the Closing Date;
            certain ONRR Liabilities; and
            certain 503(b)(9) Claims.
All provided that the Sale Order is entered and the Sale Transaction is expected to close on or about October 19.
Following the Sale Transaction, the remaining assets will consist primarily of:
            cash on the balance sheet;
            cash;
            the Purchaser Take-Back Notes;
            Royalty Interest payments received from the Purchaser;
            the lease and ultimate sale of the Retained Real Estate; and
            the AMT Refund.




                                                           31
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 38 of 90



VI.       TRANSFER RESTRICTIONS AND CONSEQUENCES UNDER FEDERAL SECURITIES LAWS
          The issuance and the distribution under the Plan of the Purchaser Take-Back Notes and the New Parent
Equity and the amendment, reinstatement, offer, sale, issuance, and delivery under the Plan of the Amended
Prepetition Notes will be exempt from registration under the Securities Act and any other applicable securities laws
to the fullest extent permitted by section 1145 of the Bankruptcy Code. The Plan provides for, among other things,
(i) the distribution of the Purchaser Take-Back Notes, (ii) the issuance of the New Parent Equity, and (iii) the
amendment, reinstatement, offer, sale, issuance, and delivery of the Amended Prepetition Notes to the Holders of
Prepetition 2021 Notes Secured Claims. Subject to liquidity constraints, the Purchaser Take-Back Notes, the New
Parent Equity, and the Amended Prepetition Notes may be resold without registration under the Securities Act or
federal securities laws pursuant to the exemption provided by Section 4(a)(1) of the Securities Act, unless the holder
is an “underwriter” with respect to such securities, as that term is defined in section 1145(b) of the Bankruptcy Code.
In addition, such section 1145 exempt securities generally may be resold without registration under state securities
laws pursuant to various exemptions provided by the respective laws of the several states.
          Section 1145 of the Bankruptcy Code generally exempts from registration under the Securities Act the offer
or sale under a chapter 11 plan of a security of the debtor, of an affiliate participating in a joint plan with the debtor,
or of a successor to the debtor under a plan, if such securities are offered or sold in exchange for a claim against, or
an interest in, the debtor or such affiliate, or principally in such exchange and partly for cash or property. Section
1145(b) of the Bankruptcy Code defines “underwriter” for purposes of the Securities Act as one who, except with
respect to ordinary trading transactions, (a) purchases a claim with a view to distribution of any security to be received
in exchange for the claim, (b) offers to sell securities issued under a plan for the holders of such securities, (c) offers
to buy securities issued under a plan for persons receiving such securities, if the offer to buy is made with a view to
distribution or (d) is an issuer, as used in Section 2(a)(11) of the Securities Act, with respect to such securities, which
includes control persons of the issuer.
          Notwithstanding the foregoing, control person underwriters may be able to sell securities without registration
pursuant to the resale limitations of Rule 144 of the Securities Act which, in effect, permit the resale of securities
received by such underwriters pursuant to a chapter 11 plan, subject to applicable volume limitations, notice and
manner of sale requirements, and certain other conditions. Parties who believe they may be statutory underwriters as
defined in section 1145 of the Bankruptcy Code are advised to consult with their own legal advisers as to the
availability of the exemption provided by Rule 144.
         In any case, recipients of new securities issued or transferred under the Plan are advised to consult with
their own legal advisers as to the availability of any such exemption from registration under state law in any given
instance and as to any applicable requirements or conditions to such availability.
                                        VII.      SUMMARY OF THE PLAN
        This section of the Disclosure Statement summarizes the Plan, a copy of which is annexed hereto as
Exhibit A. This summary is qualified in its entirety by reference to the Plan.
A.       Administrative Claims, Professional Fee Claims, and Priority Claims
         1.       Administrative Claims
         Except with respect to Administrative Claims that are Professional Fee Claims or Assumed Purchaser
Administrative Claims, and except to the extent that an Administrative Claim has already been paid during the Chapter
11 Cases or a Holder of an Allowed Administrative Claim and the applicable Debtor(s) agree to less favorable
treatment, each Holder of an Allowed Administrative Claim shall be paid in full in Cash on the latest of: (a) on or as
soon as reasonably practicable after the Effective Date if such Administrative Claim is Allowed as of the Effective
Date; (b) on or as soon as reasonably practicable after the date such Administrative Claim is Allowed; and (c) the date
such Allowed Administrative Claim becomes due and payable, or as soon thereafter as is reasonably practicable;
provided that Allowed Administrative Claims that arise in the ordinary course of the Debtors’ businesses may be paid
in the ordinary course of business in accordance with the terms and subject to the conditions of any agreements
governing, instruments evidencing, or other documents relating to such transactions. Notwithstanding the foregoing,
Assumed Purchaser Allowed Administrative Claims shall be (and have been) assumed by the Purchaser and shall be
paid by the Purchaser. From and after the Effective Date, each Holder of an Allowed Assumed Purchaser
Administrative Claim shall have recourse for payment of such Claim solely against the Purchaser and its assets and



                                                            32
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 39 of 90



property and shall be deemed to have waived and released any recourse against the Debtors, the Reorganized Debtors,
or their respective assets or property for payment of or recovery on such Claim.
         Except as otherwise provided in this Article II.A, requests for payment of Administrative Claims must be
Filed and served on the Debtors or the Reorganized Debtors, as applicable, pursuant to the procedures specified in the
Confirmation Order and the notice of entry of the Confirmation Order no later than the Administrative Claims Bar
Date. Holders of Administrative Claims that are required to, but do not, File and serve a request for payment of such
Administrative Claims by such dates shall be forever barred, estopped, and enjoined from asserting such
Administrative Claims against the Debtors, the Reorganized Debtors, or their respective assets or property or the
Claims Reserve Amount and such Administrative Claims shall be deemed discharged as of the Effective Date.
Objections to such requests, if any, must be Filed and served on the Debtors or the Reorganized Debtors, as applicable,
and the requesting party no later than 90 days after the Effective Date or such other date fixed by the Court.
Notwithstanding the foregoing, no request for payment of an Administrative Claim need be Filed with respect to an
Administrative Claim previously Allowed or an Assumed Purchaser Administrative Claim.
         2.       Professional Compensation
                  a.       Final Fee Applications
         All final requests for payment of Professional Fee Claims, including the Professional Fee Claims incurred
during the period from the Petition Date through and including the Effective Date, shall be Filed and served on the
Debtors and the Reorganized Debtors no later than 60 days after the Effective Date. Each such final request will be
subject to approval by the Court after notice and a hearing in accordance with the procedures established by the
Bankruptcy Code and prior orders of the Court in the Chapter 11 Cases, and once approved by the Court, shall be
promptly paid in Cash using only the Professional Fee Escrow Account up to its full Allowed amount.
         Except as otherwise provided in the Plan, Professionals shall be paid pursuant to the Interim Compensation
Order.
        Objections to any Professional Fee Claim must be Filed and served on the Debtors and the Reorganized
Debtors and the requesting party no later than 20 days after such Professional Fee Claim is Filed with the Court.
                   b.      Professional Fee Escrow Account
         As soon as possible after Confirmation, and not later than the Effective Date, the Debtors shall establish and
fund the Professional Fee Escrow Account with Cash equal to the Professional Fee Reserve Amount. The Professional
Fee Escrow Account shall not be subject to any Lien and shall be maintained in trust solely for the benefit of the
Professionals, including with respect to whom fees or expenses have been held back pursuant to the Interim
Compensation Order. The funds in the Professional Fee Escrow Account shall not be considered property of the
Estates or of the Reorganized Debtors. The amount of Professional Fee Claims owing to the Professionals shall be
paid in Cash to such Professionals from the Professional Fee Escrow Account as soon as reasonably practicable after
such Professional Fee Claims are Allowed by a Final Order. When all such Allowed amounts owing to Professionals
have been paid in full, any remaining amount in the Professional Fee Escrow Account shall promptly be turned over
to the Reorganized Debtors without any further action or order of the Court.
                  c.       Professional Fee Reserve Account
          Professionals shall reasonably estimate their unpaid Professional Fee Claims before and as of the Effective
Date, and shall deliver such estimate to the Debtors in writing via email no later than five Business Days before the
Effective Date; provided, however, that such estimate shall not be deemed to limit the amount of the fees and expenses
that are the subject of the Professional’s final request for payment of Professional Fee Claims. If a Professional does
not timely provide an estimate the Debtors may estimate the unpaid and unbilled fees and expenses of such
Professional.
                  d.       Post-Effective Date Fees and Expenses
          Except as otherwise specifically provided in the Plan, from and after the Effective Date, the Debtors or the
Reorganized Debtors shall, in the ordinary course of business and without any further notice or application to or action,
order, or approval of the Court, pay in Cash the reasonable, actual, and documented legal, professional, or other fees
and expenses related to implementation of the Plan and Consummation incurred on or after the Effective Date by the
Professionals. Upon the Effective Date, any requirement that Professionals comply with sections 327 through 331,
363, and 1103 of the Bankruptcy Code in seeking retention or compensation for services rendered after such date shall

                                                           33
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 40 of 90



terminate, and the Debtors or the Reorganized Debtors may employ and pay any Professional for fees and expenses
incurred after the Effective Date in the ordinary course of business without any further notice to or action, order, or
approval of the Court.
         3.       DIP Facility Claims
         All DIP Facility Claims shall be deemed Allowed as of the Effective Date in an amount equal to (a) the
principal amount outstanding under the DIP Facility on such date, (b) all interest accrued and unpaid thereon to the
date of payment, and (c) any and all accrued and unpaid fees, expenses and indemnification or other obligations of
any kind payable under the DIP Credit Agreement Documents.
          Except to the extent that a Holder of an Allowed DIP Facility Claim agrees to a less favorable treatment, in
full and final satisfaction, compromise, settlement, release and discharge of, and in exchange for, each Allowed DIP
Facility Claim, each Holder of an Allowed DIP Facility Claim shall receive payment in full in Cash of such Holder’s
Allowed DIP Facility Claim on the Effective Date, which Allowed amount shall not be subject to setoff, defense,
counterclaim, recharacterization or avoidance. Upon the indefeasible payment or satisfaction in full in Cash, or other
satisfactory treatment, of the DIP Facility Claims (other than any DIP Facility Claims based on the Debtors’ contingent
obligations under the DIP Facility Loan Agreement for which no claim has been made) in accordance with the terms
of the Plan, on the Effective Date, all Liens granted to secure the Allowed DIP Facility Claims shall be automatically
terminated and of no further force and effect without any further notice to, or action, order, or approval of, the Court
or any other Entity. Notwithstanding anything to the contrary herein or in the Confirmation Order, the Debtors’
contingent or unliquidated obligations under the DIP Facility Loan Agreement, to the extent not indefeasibly paid in
full in Cash on the Effective Date or otherwise satisfied by the Debtors in a manner reasonably acceptable to the DIP
Facility Agent, any affected lender under the DIP Credit Agreement Documents, or any other Holder of a DIP Facility
Claim, as applicable, shall survive the Effective Date and shall not be released or discharged pursuant to the Plan or
Confirmation Order, notwithstanding any provision thereof or thereof to the contrary.
          Notwithstanding anything to the contrary in the Plan or the Confirmation Order, professionals compensated
pursuant to the DIP Order shall continue to be compensated pursuant to the procedures set forth in the DIP Order and,
for the avoidance of doubt, requests for payment and expenses of professionals compensated pursuant to the Final DIP
Order are not required to be filed and served other than in compliance with the procedures set forth in the Final DIP
Order, and, after the Effective Date, the Reorganized Debtors shall continue to reimburse such professionals for
reasonable fees and expenses.
         4.       Adequate Protection Claims
        On the Effective Date, any Prepetition Secured Noteholder Adequate Protection Claims shall be deemed to
be waived and released.
         5.       Indenture Trustee
          On the Effective Date, the reasonable fees and costs (including reasonable attorneys’ fees and disbursements)
of the Prepetition 2021 Notes Indenture Trustee shall be paid in full, and the reasonable fees and costs of the Prepetition
Unsecured Notes Indenture Trustee shall be paid the Prepetition Unsecured Notes Indenture Trustee Payment Amount.
For the avoidance of doubt, the payment of the Prepetition Unsecured Notes Indenture Trustee Payment Amount shall
not impact the General Unsecured Claims Cash Distribution Amount.
         6.       Priority Tax Claims
          Except with respect to Assumed Purchaser Priority Tax Claims, and except to the extent that a Holder of an
Allowed Priority Tax Claim agrees to a less favorable treatment, in full and final satisfaction, settlement, release, and
discharge of and in exchange for each Allowed Priority Tax Claim, each Holder of such Allowed Priority Tax Claim
shall be paid pursuant to a Reinstatement of such Claim or in accordance with the terms set forth in sections 511 and
1129(a)(9)(C) of the Bankruptcy Code. From and after the Closing Date, each Holder of an Assumed Purchaser
Priority Tax Claim shall have recourse for payment of such Claim solely against the Purchaser and its assets and
property and shall be deemed to have waived and released any recourse against the Debtors, the Reorganized Debtors,
or their respective assets or property for payment of or recovery on such Claim.
         7.       Statutory Fees
        All fees due and payable pursuant to 28 U.S.C. § 1930(a) prior to the Effective Date shall be paid by the
Debtors on the Effective Date. After the Effective Date, the Reorganized Debtors shall pay any and all such fees for

                                                            34
US 6484612
                    Case 19-11047-KG             Doc 681          Filed 10/04/19       Page 41 of 90



each quarter (including any fraction thereof) until the Chapter 11 Cases are converted, dismissed or a final decree is
issued, whichever occurs first. The Debtors shall File all quarterly reports due prior to the Effective Date when they
become due, in a form reasonably acceptable to the U.S. Trustee. After the Effective Date, the Reorganized Debtors
shall File quarterly reports when they become due, in a form reasonably acceptable to the U.S. Trustee, which reports
shall include a separate schedule of disbursements made by the Reorganized Debtors during the applicable period,
attested to by an authorized representative of the Reorganized Debtors.
B.         Classification and Treatment of Claims and Interests
           1.         Summary of Classification
          Claims and Interests, except for Administrative Claims, Professional Fee Claims, Cure Claims, DIP Facility
Claims, and Priority Tax Claims, are classified in the Classes set forth in this Article III. A Claim or Interest is
classified in a particular Class only to the extent that the Claim or Interest qualifies within the description of that Class
and is classified in other Classes to the extent that any portion of the Claim or Interest qualifies within the description
of such other Classes. A Claim or Interest also is classified in a particular Class for the purpose of receiving
distributions pursuant to the Plan only to the extent that such Claim is an Allowed Claim in that Class and has not
been paid, released, or otherwise satisfied prior to the Effective Date. The Plan constitutes a separate chapter 11 plan
for each Debtor and the classifications set forth in Classes 1 through 7 shall be deemed to apply to each Debtor. For
all purposes under the Plan, each Class will contain sub-Classes for each of the Debtors (i.e., there will be seven
Classes for each Debtor); provided that any Class that is vacant as to a particular Debtor will be treated in accordance
with Article III.E below.
           The classification of Claims and Interests against each Debtor (as applicable) pursuant to the Plan is as
follows:
 Class          Claim or Interest                                   Status                       Voting Rights
    1           Other Priority Claims                               Unimpaired                   Presumed to Accept
     2          Other Secured Claims                                Unimpaired                   Presumed to Accept
     3          Prepetition 2021 Notes Secured Claims               Impaired                     Entitled to Vote
     4          General Unsecured Claims                            Impaired                     Entitled to Vote
     5          Intercompany Claims                                 Impaired                     Deemed to Reject
     6          Intercompany Interests                              Impaired                     Deemed to Reject
     7          Parent Interests                                    Impaired                     Deemed to Reject
           2.         Treatment of Claims and Interests
                      a.       Class 1 – Other Priority Claims
                               Classification: Class 1 consists of Other Priority Claims.

                               Treatment: In full and final satisfaction, compromise, settlement, release, and discharge of
                               and in exchange for each Allowed Other Priority Claim, each Holder thereof shall receive
                               (i) payment in full, in Cash, of the unpaid portion of its Allowed Other Priority Claim from
                               the Administrative and Priority Claims Reserve Account or (ii) such other treatment as may
                               be agreed to by such Holder and the Debtors.

                               Voting: Class 1 is Unimpaired under the Plan. Each Holder of an Allowed Other Priority
                               Claim will be conclusively presumed to have accepted the Plan pursuant to section 1126(f)
                               of the Bankruptcy Code. Therefore, the Holders of Allowed Other Priority Claims will not
                               be entitled to vote to accept or reject the Plan.

                      b.       Class 2 – Other Secured Claims
                               Classification: Class 2 consists of Other Secured Claims.




                                                             35
US 6484612
             Case 19-11047-KG         Doc 681          Filed 10/04/19        Page 42 of 90



                   Treatment: Except to the extent that a Holder of an Allowed Other Secured Claim agrees
                   to a less favorable treatment, in full and final satisfaction, compromise, settlement, release,
                   and discharge of and in exchange for its Allowed Other Secured Claim, each such Holder
                   shall receive, at the Debtors’ election, either (i) Cash equal to the full Allowed amount of
                   its Claim from the Administrative and Priority Claims Reserve Account, (ii) the return or
                   abandonment of the collateral securing its Claim, or (iii) such other treatment as may be
                   agreed to by such Holder and the Debtors.

                   Voting: Class 2 is Unimpaired under the Plan. Each Holder of an Other Secured Claim
                   will be conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the
                   Bankruptcy Code. Therefore, the Holders of Other Secured Claims will not be entitled to
                   vote to accept or reject the Plan.

              c.   Class 3 – Prepetition 2021 Notes Secured Claims
                   Classification: Class 3 consists of the Prepetition 2021 Notes Claims.

                   Allowance: On the Effective Date, the Prepetition 2021 Notes Secured Claims shall be
                   deemed Allowed in the aggregate principal amount of $[290,366,000], plus any accrued
                   interest, fees, and costs under the Prepetition 2021 Notes Indenture as of the Petition Date,
                   minus the DIP Roll-Up Amount.

                   Treatment: On the Effective Date, (i) the Reorganized Debtors shall be deemed to have
                   reinstated the Prepetition 2021 Notes in the aggregate principal amount of [], as amended
                   by the Amended Prepetition Notes Indenture, as further described in Error! Reference
                   source not found. of the Plan. In addition, on the Effective Date, each Holder of an
                   Allowed Prepetition 2021 Notes Claim shall receive its Pro Rata share, based on the
                   Allowed amount of its Prepetition 2021 Notes Claim, of the following:

                           i.        the Purchaser Take-Back Notes;

                         ii.         the New Parent Equity; and

                         iii.        the Prepetition 2021 Notes Secured Claim Cash Distribution.

                   Voting: Class 3 is Impaired under the Plan. Holders of Class 3 Prepetition 2021 Notes
                   Claims will be entitled to vote to accept or reject the Plan.

              d.   Class 4 – General Unsecured Claims
                   Classification: Class 4 consists of all Allowed General Unsecured Claims.

                   Treatment: Unless otherwise agreed by any Holder of an Allowed General Unsecured
                   Claim, in exchange for and in full and final satisfaction, compromise, settlement, release,
                   and discharge of its General Unsecured Claim, each Holder of an Allowed General
                   Unsecured Claim shall be entitled to its Pro Rata share of the General Unsecured Claims
                   Cash Distribution Amount less GUC Administrator Expenses. Holders of Prepetition 2021
                   Notes Deficiency Claims will waive, or will be deemed to have waived, any recovery or
                   distribution on account of any Prepetition 2021 Notes Deficiency Claim; provided,
                   however, for the avoidance of doubt, in addition to being permitted to vote in Class 3,
                   Holders of Prepetition 2021 Notes Deficiency Claims shall be entitled to vote in Class 4
                   on account of such Claims.

                   Voting: Class 4 is Impaired under the Plan. Holders of Class 4 General Unsecured Claims
                   will be entitled to vote to accept or reject the Plan.



                                                  36
US 6484612
                Case 19-11047-KG             Doc 681          Filed 10/04/19          Page 43 of 90



                 e.       Class 5 – Intercompany Claims
                          Classification: Class 5 consists of all Intercompany Claims.

                          Treatment: On the Effective Date, all Intercompany Claims shall be cancelled, released,
                          discharged, and extinguished. Holders of Intercompany Claims shall not receive any
                          distribution on account of such Intercompany Claims.

                          Voting: Class 5 Intercompany Claims are Impaired under the Plan. Each Holder of an
                          Intercompany Claim will be conclusively deemed to have rejected the Plan pursuant to
                          section 1126(g) of the Bankruptcy Code. Therefore, each Holder of an Intercompany
                          Claim will not be entitled to vote to accept or reject the Plan.

                 f.       Class 6 ─ Intercompany Interests
                          Classification: Class 6 consists of all Intercompany Interests.

                          Treatment: On the Effective Date, all Intercompany Interests shall be, at the option of the
                          Debtors or the Reorganized Debtors, as applicable, with the consent of the Required
                          Consenting Noteholders, either:

                                iv.         Reinstated; or

                                 v.         Cancelled, released, discharged, and extinguished.

                          In each case (i) and (ii) in a tax and business efficient manner acceptable to the Debtors
                          or the Reorganized Debtors, as applicable, with the consent of the Required Consenting
                          Noteholders. Such election may be made at any time, including after the Effective Date.
                          Holders of Intercompany Interests shall not receive any distribution on account of such
                          Intercompany Interests.

                          Voting: Class 6 Intercompany Interests are Impaired under the Plan. Each Holder of an
                          Intercompany Interest will be conclusively deemed to have rejected the Plan pursuant to
                          section 1126(g) of the Bankruptcy Code. Therefore, each Holder of an Intercompany
                          Interest will not be entitled to vote to accept or reject the Plan.

                 f.       Class 7 – Parent Interests
                          Classification: Class 7 consists of all Parent Interests.

                          Treatment: On the Effective Date, all Parent Interests shall be cancelled, released,
                          discharged, and extinguished; provided that all New Parent Equity shall be issued to
                          Holders of Prepetition 2021 Notes Secured Claims as set forth above.

                          Voting: Parent Interests are Impaired under the Plan. Each Holder of a Parent Interest will
                          be conclusively deemed to have rejected the Plan pursuant to section 1126(g) of the
                          Bankruptcy Code. Therefore, each Holder of a Parent Interest will not be entitled to vote
                          to accept or reject the Plan.

        3.        Special Provision Governing Unimpaired Claims
          Nothing under the Plan shall affect the Debtors’ rights in respect of any Unimpaired Claims, including all
rights in respect of legal and equitable defenses to or setoffs or recoupment against any such Unimpaired Claims.




                                                         37
US 6484612
                Case 19-11047-KG                 Doc 681        Filed 10/04/19      Page 44 of 90



         4.       Confirmation Pursuant to Section 1129(b) of the Bankruptcy Code
         The Debtors reserve the right to seek Confirmation of the Plan pursuant to section 1129(b) of the Bankruptcy
Code with respect to any rejecting Class of Claims or Interests, and the filing of the Plan shall constitute a motion for
such relief.
         5.       Elimination of Vacant Classes
         Any Class of Claims that does not contain an Allowed Claim or a Claim temporarily Allowed by the Court
for voting purposes as of the date of the Confirmation Hearing shall be deemed eliminated from the Plan for purposes
of voting to accept or reject the Plan and for purposes of determining acceptance or rejection of the Plan by such Class
pursuant to section 1129(a)(8) of the Bankruptcy Code.
         6.       Subordinated Claims
         The allowance, classification, and treatment of all Claims and Interests and the respective distributions and
treatments under the Plan take into account and conform to the relative priority and rights of the Claims and Interests
in each Class in connection with any contractual, legal, and equitable subordination rights relating thereto, whether
arising under general principles of equitable subordination, section 510(b) of the Bankruptcy Code, or otherwise.
Pursuant to section 510 of the Bankruptcy Code, the Debtors reserve the right to reclassify any Claim or Interest in
accordance with any contractual, legal, or equitable subordination relating thereto.
C.       Means for Implementation of the Plan
         1.       Sources of Plan Consideration
         Distributions to Holders or Allowed Claims against the Debtors under the Plan will be funded with, or
effectuated by, as applicable: (1) Cash on hand, (2) the Purchaser Take-Back Notes and, (3) New Parent Equity in
accordance with the treatment of such Claims and subject to the terms provided herein. Unless otherwise agreed in
writing by the Debtors and the Purchaser, distributions required by the Plan on account of Allowed Claims that are
Assumed Liabilities shall be the sole responsibility of the Purchaser, and each Holder of such Claims shall not have
recourse against the Debtors, the Reorganized Debtors, or their respective assets or property for payment of such
Claims. For the avoidance of doubt, Holders of General Unsecured Claims shall be paid from the General Unsecured
Claims Cash Distribution Amount.
         2.       Sale
                  a.         Sale Transaction.
                         (i) The Purchased Assets.
         Following the Petition Date, the Debtors conducted the Sale Process for all or substantially all of their assets
in accordance with the Bidding Procedures. On the Closing Date, the Debtors consummated the Sale to the Purchaser
pursuant to the terms of the Sale Transaction Documentation.
                         (ii) The Retained Real Estate.
         In accordance with the Bidding Procedures Order, and independent from the contemplated Sale Transaction,
the Debtors have not sold the Retained Real Estate. Cash proceeds (if any) of any sale, lease, or other transaction
involving the Retained Real Estate shall be retained by the Reorganized Debtors.
                  b.         Continued Corporate Existence.
          Except as otherwise provided in the Plan, the Reorganized Debtors shall continue to exist after the Effective
Date, in accordance with the applicable laws of the respective jurisdictions in which they are incorporated or organized
and pursuant to the New Corporate Governance Documents. On or after the Effective Date, without prejudice to the
rights of any party to a contract or other agreement with any Reorganized Debtor, each Reorganized Debtor may, in
its sole discretion, take such actions as permitted by applicable law and the New Corporate Governance Documents,
as such Reorganized Debtor may determine is reasonable and appropriate, including, causing: (i) a Reorganized Debtor
to be merged into another Reorganized Debtor or an affiliate of a Reorganized Debtor; (ii) a Reorganized Debtor to
be dissolved; (iii) the legal name of a Reorganized Debtor to be changed; (iv) the closure of a Reorganized Debtor’s
Chapter 11 Case on the Effective Date or any time thereafter; or (v) the further reorganization or liquidation of a
Reorganized Debtor, and such actions and documents are deemed to require no further action or approval (other than
any requisite filings required under the applicable state, provincial and federal or foreign law).

                                                           38
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 45 of 90



           On the Effective Date or as soon thereafter as is reasonably practicable, the Reorganized Debtors may take
all actions as may be necessary or appropriate to effect any transaction described in, approved by, or necessary or
appropriate to effectuate the Plan, including, without limitation: (i) the execution and delivery of appropriate
agreements or other documents of merger, consolidation, restructuring, conversion, disposition, transfer, dissolution,
or liquidation containing terms that are consistent with the terms of the Plan and the Plan Documents and that satisfy
the requirements of applicable law and any other terms to which the applicable entities may agree; (ii) the execution
and delivery of appropriate instruments of transfer, assignment, assumption, or delegation of any asset, property, right,
liability, debt, or obligation on terms consistent with the terms of the Plan and having other terms to which the
applicable parties agree; (iii) the filing of appropriate certificates or articles of incorporation or formation and
amendments thereto, reincorporation, merger, consolidation, conversion, or dissolution pursuant to applicable law;
(iv) the Restructuring Transactions; and (v) all other actions that the applicable entities determine to be necessary or
appropriate, including, without limitation, making filings or recordings that may be required by applicable law.
                  c.        Amended Prepetition Notes.
          On the Effective Date, the Prepetition 2021 Notes Indenture shall be automatically amended to contain the
terms set forth in the Amended Prepetition Notes Indenture. On the Effective Date, the Amended Prepetition Notes
Documents shall constitute legal, valid, binding and authorized joint and several obligations of the Reorganized
Debtors, enforceable in accordance with their terms and such obligations shall not be enjoined or subject to discharge,
impairment, release, avoidance, recharacterization or subordination under applicable law, the Plan or the Confirmation
Order. On the Effective Date, each Lien and security interest that secures the obligations arising under the Prepetition
2021 Notes Documents and each guarantee of the obligations outstanding under the Prepetition 2021 Notes
Documents, including, for the avoidance of doubt, the 2021 Note Subsidiary Guaranties and the Subsidiary Liens (in
each case, as defined in the SAPSA), shall be reaffirmed, ratified and deemed granted by the Reorganized Debtors
pursuant to the Amended Prepetition Notes Documents to guarantee and secure all obligations of the Reorganized
Debtors arising under the Amended Prepetition Notes Documents. All Liens and security interests granted to secure
the obligations arising under the Prepetition 2021 Notes Documents shall survive the Effective Date, shall not be
discharged or released pursuant to the Plan or the Confirmation Order and continue to secure the obligations under
the Amended Prepetition Notes Documents. On the Effective Date, all Liens and security interests granted or
purported to be granted pursuant to, or in connection with, the Amended Prepetition Notes Documents (x) shall be in
full force and effect, (y) shall be valid, binding, perfected, enforceable Liens and security interests in the property and
collateral described in the Amended Prepetition Notes Documents, with priorities established in respect thereof under
applicable non-bankruptcy law and (z) shall not (nor shall any payments made pursuant to the Amended Prepetition
Notes Documents, including payments of principal, interest, fees, expenses, costs or other charges) be enjoined or
subject to discharge, impairment, release, avoidance, recharacterization or subordination under any applicable law,
the Plan or the Confirmation Order in any subsequent proceeding. Pursuant to section 1141(d)(4) of the Bankruptcy
Code, the Debtors and the Reorganized Debtors have waived any discharge of the Claims and obligations arising
under the Prepetition 2021 Notes Indenture as modified by the Amended Prepetition Notes Documents. Upon the
Effective Date and pursuant to the Amended Prepetition Notes Documents, the Prepetition 2021 Notes Post-
Emergence Indenture Trustee shall be deemed (i) the successor to the Prepetition 2021 Notes Indenture Trustee as
indenture trustee under the Prepetition 2021 Notes Indenture, who shall have been deemed replaced pursuant to
Section 7.08 to the Prepetition 2021 Notes Indenture, and (ii) the successor to the Prepetition 2021 Notes Indenture
Trustee in each of its other capacities under the Prepetition 2021 Notes Documents, who shall have been deemed
replaced pursuant to each such applicable Prepetition 2021 Notes Document. Pursuant to section 1145(a) of the
Bankruptcy Code, section 5 of the Securities Act and any State or local law requiring registration for offer or sale of
a security shall not apply to the amendment, reinstatement, offer, sale, issuance, and delivery of the Amended
Prepetition Notes under the Plan.
                  d.        Purchaser Take-Back Notes.
         On the Effective Date, (i) if the Purchaser Take-Back Notes have not been delivered to the Parent, the
Purchaser shall issue the Purchaser Take-Back Notes pursuant to the Purchaser Take-Back Notes Indenture consistent
with the Description of Transaction Steps directly to the Holders of Allowed Prepetition 2021 Notes Claims or (ii) if
the Purchaser Take-Back Notes have been delivered to Parent, Reorganized Parent shall distribute the Purchaser Take-
Back Notes to the Holders of Allowed Prepetition 2021 Notes Claims as partial repayment of the Prepetition 2021
Notes in accordance with the terms of the Plan without further notice to or order of the Court, act or action under
applicable law, regulation, order, or rule or the vote, corporate action, consent, authorization or approval of any Person.
All Holders of Allowed Prepetition 2021 Notes Claims entitled to distributions of Purchaser Take-Back Notes

                                                            39
US 6484612
                 Case 19-11047-KG               Doc 681           Filed 10/04/19       Page 46 of 90



hereunder and the Purchaser Take-Back Notes Indenture Trustee shall be deemed party to, or beneficiaries of, the
Purchaser Take-Back Notes and Purchaser Take-Back Notes Documents as applicable. Parent shall pay the first
$50,000 of the reasonable and documented costs and expenses of the Purchaser Take-Back Notes Indenture Trustee.
The Liens granted and contemplated by the Purchaser Take-Back Notes Documents shall be valid, binding, perfected
and enforceable liens on the collateral specified in the Purchaser Take-Back Notes Documents, the obligations,
guarantees, mortgages, pledges, liens and other security interests granted or contemplated by the Purchaser Take-Back
Notes Documents shall be deemed to have been granted in good faith, for good and valuable consideration and for
legitimate business purposes as an inducement to the holders thereunder to enter into the contemplated transactions,
and such guarantees, mortgages, pledges, liens other security interests and other obligations incurred under the
Purchaser Take-Back Notes Documents shall be deemed to not constitute a fraudulent conveyance or fraudulent or
preferential transfer, shall not otherwise be subject to avoidance or recharacterization under applicable federal or state
laws and will not subject the secured parties thereunder (including the Purchaser Take-Back Notes Indenture Trustee)
to any liability by reason of incurrence of such obligation or grant of such Liens under applicable federal or state laws,
including successor or transferee liability, and the priorities of such Liens and security interests shall be as set forth in
the Purchaser Take-Back Notes Documents. The Purchaser Take-Back Notes Documents shall, upon execution,
constitute the legal, valid and binding obligations of the obligors and guarantors thereunder, enforceable in accordance
with their terms and not in contravention of any state or federal law. In the event of an order dismissing any of these
Chapter 11 Cases under section 1112 of the Bankruptcy Code or otherwise is at any time entered, such Liens and
obligations shall not be affected and shall continue in full force and effect in all respects and such liens shall maintain
their priorities and perfected status as provided in such documents.
The Purchaser, Parent, Reorganized Parent and the Purchaser Take-Back Notes Indenture Trustee shall be authorized
to make all filings and recordings, and to obtain all governmental approvals and consents necessary to establish and
perfect all Liens and security interests granted in accordance with the Purchaser Take-Back Notes Documents under
the provisions of the applicable state, federal, tribal, or other law that would be applicable in the absence of the Plan
and the Confirmation Order (it being understood that perfection shall occur automatically by virtue of entry of the
Confirmation Order, and any such filings, recordings, approvals and consents shall not be required), and the Purchaser,
Parent and the Reorganized Parent shall cooperate to make all other filings and recordings that otherwise would be
necessary under applicable law or custom to give notice of such Liens and security interests to third parties.
Pursuant to section 1145(a) of the Bankruptcy Code, section 5 of the Securities Act and any State or local law requiring
registration for offer or sale of a security shall not apply to the issuance and distribution of the Purchaser Take-Back
Notes under the Plan.
                   e.       Royalty Interest.
          Upon the Closing Date, the Royalty Interest Documents shall be in full force and effect and constitute valid
and binding obligations of the Purchaser and its applicable affiliates party thereto and shall be enforceable in
accordance with their respective terms and shall not be subject to recharacterization or equitable subordination for any
purposes whatsoever and shall not constitute preferential transfers or fraudulent conveyances under the Bankruptcy
Code or any applicable non-bankruptcy law. In the event of an order dismissing any of these Chapter 11 Cases under
section 1112 of the Bankruptcy Code or otherwise is at any time entered, the obligations arising under the Royalty
Interest Documents shall not be affected and shall continue in full force and effect in all respects.
                   f.       Restructuring Transactions.
          Upon the entry of the Confirmation Order, the Debtors, the Reorganized Debtors, the Purchaser, and the
GUC Administrator are authorized, without further order of the Court, to take all actions as may be necessary or
appropriate to effect any transaction described in, approved by, contemplated by, or necessary to effectuate the
Restructuring Transactions under or in connection with the Plan, including: (1) the execution and delivery of all
appropriate agreements or other documents of merger, consolidation, sale, restructuring, conversion, disposition,
transfer, dissolution, or liquidation containing terms that are consistent with the terms of the Plan, and that satisfy the
requirements of applicable law; (2) the execution and delivery of appropriate instruments of transfer, assignment,
assumption, or delegation of any asset, property, right, liability, debt, or obligation on terms consistent with the terms
of the Plan; (3) rejection, assumption, or assumption and assignment, as applicable, of Executory Contracts and
Unexpired Leases; (4) the filing of appropriate certificates or articles of incorporation, reincorporation, merger,
consolidation, conversion, or dissolution pursuant to applicable state law; (5) issuance of the Purchaser Take-Back
Notes and Royalty Interest as set forth in the Plan and consistent with the Description of Transaction Steps; (6) the


                                                             40
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19       Page 47 of 90



amendment of any Reorganized Subsidiary Organizational Documents; and (7) any transaction described in the
Description of Transaction Steps.
         The Confirmation Order shall and shall be deemed to, pursuant to sections 363, 1123, and 1145(a) of the
Bankruptcy Code, authorize, among other things, all actions as may be necessary or appropriate to effect any
transaction described in, approved by, contemplated by, or necessary to effectuate the Plan, including the Restructuring
Transactions.
                  g.       Payment of Cure Claims and Other Amounts.
         On or prior to the Effective Date, the Debtors or the Purchaser (as provided in the Asset Purchase Agreement)
shall pay all Cure Claims that are required to be paid (if any) pursuant to and in accordance with sections 365 or 1123
of the Bankruptcy Code with respect to any Executory Contracts or Unexpired Leases that are assumed by the Debtors
and assigned to the Purchaser pursuant to the Sale Transaction Documentation. Except as otherwise set forth in the
Asset Purchase Agreement or the Plan (with respect to Executory Contracts or Unexpired Leases assumed pursuant
to the Plan), the Debtors shall not have any obligation to make any payment or other distribution on account of any
Cure Claims.
                  h.       Transactions Effective as of the Effective Date.
         The transactions contemplated by the Plan shall be approved and effective as of the Effective Date, without
the need for any further state or local regulatory approvals or approvals by any non-Debtor parties, and without any
requirement for further action by the Debtors, their respective boards of directors, their stockholders, or any other
Person or Entity.
         Before the Effective Date, the Debtors will have consummated the Sale pursuant to the terms and conditions
of the Sale Transaction Documentation, including selling the Purchased Assets free and clear of Liens other than
Permitted Exceptions and Assumed Liabilities to the extent set forth in the Sale Transaction Documentation, and
assuming and assigning to the Purchaser certain Executory Contracts and Unexpired Leases, as further provided in
the Sale Transaction Documentation.
         3.       Vesting of Assets
          Except as otherwise provided in the Plan, the Sale Transaction Documentation, or any agreement, instrument,
or other document incorporated herein or therein, on or before the Effective Date: (a) the Purchased Assets shall be
preserved and shall vest in the Purchaser, free and clear of all Liens (other than Permitted Exceptions and Assumed
Liabilities); (b) the Royalty Interest shall be vested in Reorganized Cloud Peak Energy Resources LLC; (c) the AMT
Refund shall be vested in the Reorganized Debtors; and (d) all other Excluded Assets, including (1) the Retained Real
Estate and (2) the Causes of Action Set forth in the List of Retained Causes of Action, shall vest in the Reorganized
Debtors, in the case of (b), (c) and (d), subject to the Liens securing the obligations under the Amended Prepetition
Notes Documents, which shall continue in full force and effect.
         On and after the Effective Date, except as otherwise provided in the Plan and subject in all respects to the
Sale Transaction Documentation and the Plan, the Debtors may operate their businesses and use, acquire, or dispose
of property and, as applicable, compromise or settle any Claims, Interests, or Causes of Action without supervision or
approval by the Court and free of any restrictions of the Bankruptcy Code or Bankruptcy Rules, but, for the avoidance
of doubt, subject to the restrictions set forth in the Amended Prepetition Notes Documents.
         4.       GUC Administrator
          On and after the Effective Date, the GUC Administrator shall be authorized to administer the reconciliation
and settlement process of General Unsecured Claims and such other matters as may be agreed upon between the GUC
Administrator, the Reorganized Debtors, and prior to its dissolution, the Committee. As soon as reasonably practicable
after the Effective Date, the Reorganized Debtors shall create a segregated account and escrow the General Unsecured
Claims Cash Distribution Amount, which shall not be subject to any Lien and shall be maintained in trust and shall
not be considered property of the Estates or of the Reorganized Debtors.
         The Reorganized Debtors shall cooperate with the GUC Administrator and provide it with copies or access
to any books and records necessary for the GUC Administrator to perform its duties under the Plan at no cost to the
Reorganized Debtors. The GUC Administrator shall have the ability to enforce the rights of the Debtors or
Reorganized Debtors, as applicable, under § 8.1(b) of the Asset Purchase Agreement (entitled Covenants, Access to
Information). The GUC Administrator and the Reorganized Debtors shall, as necessary, allocate responsibility for

                                                          41
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 48 of 90



reconciling and objecting to Claims that assert both a General Unsecured Claim and another type of Claim, recognizing
that the GUC Administrator’s responsibilities are limited solely to General Unsecured Claims. If the Reorganized
Debtors file any Non-Substantive Objection (as understood under Rule 3007-1 of the Local Rules) to any Claim
seeking to reclassify such Claim as a General Unsecured Claim, the GUC Administrator may subsequently file a
Substantive Objection (as understood under Rule 3007-1 of the Local Rules) to such Claim.
The GUC Administrator may employ professionals to assist in carrying out its duties and may resign at any time upon
30 days’ written notice to the Reorganized Debtors. The role and responsibilities of the GUC Administrator shall
terminate after all distributions of the General Unsecured Claims Cash Distribution Amount have been made. All
GUC Administrator Expenses shall be paid from the General Unsecured Claims Cash Distribution Amount.
         5.       Corporate Action
         Upon the Effective Date, all actions (whether to occur before, on, or after the Effective Date) contemplated
by the Plan shall be deemed authorized and approved by the Court in all respects. Upon the Effective Date, all matters
provided for in the Plan involving any corporate action required by the Debtors in connection with the Plan shall be
deemed to have occurred and shall be in effect, without any requirement of further action by the security holders,
directors, managers, or officers of the Debtors. On or (as applicable) before the Effective Date, the appropriate officers
or managers of the Debtors shall be authorized and directed to issue, execute, and deliver the agreements, documents,
and instruments contemplated by the Plan (or necessary or desirable to effectuate the transactions contemplated by
the Plan) in the name of and on behalf of the Debtors or the Reorganized Debtors, as applicable, and any and all other
agreements, documents, and instruments relating to the foregoing, to the extent not previously authorized by the Court.
The authorizations and approvals contemplated by this Article IV.E shall be effective notwithstanding any
requirements under non-bankruptcy law.
         6.       Filing of Monthly and Quarterly Reports and Payment of Statutory Fees
          The filing of the final monthly report (for the period after the Effective Date occurs) and all subsequent
quarterly reports shall be the responsibility of the Reorganized Debtors. All Statutory Fees with respect to the period
prior to the Effective Date shall be paid by the Debtors in Cash on the Effective Date or other required payment date.
With respect to the period after the Effective Date, the Reorganized Debtors shall be obligated to pay quarterly
Statutory Fees from the Reorganized Debtors Assets to the Office of the United States Trustee, and such obligation
shall continue until such time as a particular Chapter 11 Case is closed, dismissed, or converted to chapter 7.
         7.       Cancellation of Existing Securities and Agreements
          Except (a) with respect to the Amended Prepetition Notes Documents, which shall continue to be in full force
and effect in accordance with the Plan, and (b) as otherwise provided in the Plan, on the Effective Date: (1) each
certificate, share, note, bond, indenture, purchase right, option, warrant, or other instrument, agreement, or document,
directly or indirectly, evidencing or creating any indebtedness or obligation of or ownership interest in any of the
Debtors or giving rise to any Claim or Interest, including the obligations of the Debtors under the Prepetition
Unsecured Notes Indenture and all Interests, shall be cancelled, extinguished, and deemed rejected without any need
for further action or approval of the Court, and the Debtors shall not have any continuing obligations thereunder; and
(2) the obligations of the Debtors pursuant, relating, or pertaining to any agreements, indentures, certificates of
designation, bylaws, or certificate or articles of incorporation or similar documents governing the shares, certificates,
notes, bonds, purchase rights, options, warrants, or other instruments or documents evidencing or creating any
indebtedness or obligation of the Debtors shall be released and discharged; provided that notwithstanding the releases
set forth in Article VIII of the Plan, Confirmation or the occurrence of the Effective Date, any such agreement that
governs the rights of the Holder of a Claim or Interest shall continue in effect solely for purposes of enabling Holders
of Allowed Claims and Allowed Interests to receive distributions under the Plan as provided herein.
         Notwithstanding the foregoing, with the exclusion of the Amended Prepetition Notes Documents, any
provision in any document, instrument, lease, or other agreement that causes or effectuates, or purports to cause or
effectuate, a default, termination, waiver, or other forfeiture of, or by, a Debtor or its interests, as a result of the
cancellations, terminations, satisfaction, releases, or discharges provided for in this Article IV.G shall be deemed null
and void and shall be of no force and effect. Nothing contained herein shall be deemed to cancel, terminate, release,
or discharge the obligation of a Debtor or any of its counterparties under any Executory Contract or Unexpired Lease
to the extent such executory contract or unexpired lease has been assumed by such Debtor pursuant to the Plan or a
Final Order of the Court.


                                                           42
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 49 of 90



         8.       Causes of Action
           From and after the Effective Date, in accordance with section 1123(b) of the Bankruptcy Code, but subject
in all respects to Article VIII, the Reorganized Debtors shall retain, and shall have sole responsibility for enforcing,
all rights to commence and pursue, as appropriate, any and all Causes of Action, whether arising before or after the
Petition Date, including any actions specifically enumerated in the List of Retained Causes of Action, and such rights
to commence, prosecute, or settle such Causes of Action shall be preserved notwithstanding the occurrence of the
Effective Date. The Reorganized Debtors shall have the exclusive right, authority, and discretion to determine and to
initiate, file, prosecute, enforce, abandon, settle, compromise, release, withdraw, or litigate to judgment any such
Causes of Action, and to decline to do any of the foregoing without the consent or approval of any third party or
further notice to or action, order, or approval of the Court. Notwithstanding the foregoing, the Debtors shall retain
and release all Avoidance Actions against Holders of General Unsecured Claims. For the avoidance of doubt, the
Avoidance Actions against Holders of General Unsecured Claims shall be released and waived on the Effective Date
by the Debtors and shall not vest in the Reorganized Debtors, and the Debtors and the Reorganized Debtors shall not
pursue or prosecute any Avoidance Actions; provided, however, that notwithstanding anything to the contrary, neither
the Debtors nor the Reorganized Debtors shall waive Avoidance Actions as a defense to any General Unsecured
Claims asserted against the Debtors, their Estates, or the Reorganized Debtors, pursuant to section 502(d) of the
Bankruptcy Code. The Purchaser or the Reorganized Debtors, as applicable, may pursue such Causes of Action, as
appropriate, in accordance with the best interests of the Purchaser or the Reorganized Debtors, as the case may be.
No Entity may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any Causes of Action against it as any indication that the Purchaser, the Debtors, or the
Reorganized Debtors will not pursue any and all available Causes of Action against it. The Purchaser, the
Debtors or the Reorganized Debtors, as applicable, expressly reserve all rights to prosecute any and all Causes
of Action against any Entity, except as otherwise expressly provided in the Plan. Unless any Causes of Action
against an Entity are expressly waived, relinquished, exculpated, released, compromised, or settled in the Plan or a
Court order, including, pursuant to Article VIII of the Plan, the Purchaser, the Debtors, or the Reorganized Debtors,
as applicable, expressly reserve all Causes of Action, for later adjudication, and, therefore, no preclusion doctrine,
including the doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable, or otherwise), or laches, shall apply to such Causes of Action upon, after, or as a consequence of the
Confirmation or Consummation. For the avoidance of doubt, in no instance will any Cause of Action preserved
pursuant to this Article IV.H include any claim or Cause of Action with respect to, or against, a Released Party.
         9.       Effecting Documents; Further Transactions
         Prior to the Effective Date, the Debtors shall be authorized to execute, deliver, file, or record such documents,
contracts, instruments, releases, and other agreements or documents and take such actions as may be necessary or
appropriate to effectuate, implement, and further evidence the terms and conditions of the Plan. On and after the
Effective Date, the Reorganized Debtors shall be authorized to execute, deliver, file, or record such documents,
contracts, instruments, releases, and other agreements or documents and take such actions as may be necessary or
appropriate to effectuate, implement, and further evidence the terms and conditions of the Plan, without the need for
any approvals, authorization, or consents except those expressly required pursuant to the Plan.
         10.      Directors and Officers of the Debtors
          On and after the Effective Date, the board of managers or directors of each Debtor shall be terminated and
all of the officers and directors of the Debtors, to the extent they have not already done so, shall be deemed to have
resigned from their respective positions with the Debtors, as applicable. Following the Confirmation Date and prior
to the occurrence of the Effective Date, the then current officers and directors of each of the Debtors shall continue in
their respective capacities and the Debtors shall execute such documents and take such other action as is necessary to
effectuate the actions provided for in the Plan.
         11.      Director and Officer Liability Insurance
          [Reserved.]
         12.      Key Employee Incentive Plans and Key Employee Retention Plan
         On the Effective Date, to the extent not paid as such amounts become earned and payable at an earlier time
in accordance with the terms thereof, the Debtors shall make all applicable payments under the KEIP/KERP Plans, in
accordance with the Court’s orders authorizing the same and the SAPSA. Any earned and unpaid award under the


                                                           43
US 6484612
                 Case 19-11047-KG               Doc 681           Filed 10/04/19       Page 50 of 90



KEIP/KERP Plans shall be deemed due and payable on the Effective Date, and all such amounts shall constitute
Allowed Administrative Claims without the need for any participant in the KEIP/KERP Plans to File or serve any
request for payment of such amounts under the Plan or otherwise.
         13.       Employee and Retiree Benefits
          All employment, severance, retirement, indemnification, and other similar employee-related agreements or
arrangements in place as of the Effective Date with the Debtors’ employees, including retirement income plans and
welfare benefit plans, or discretionary bonus plans or variable incentive plans regarding payment of a percentage of
annual salary based on performance goals and financial targets for certain employees, as and to the extent set forth in
the Motion of Debtors for Entry of Interim and Final Orders (I) Authorizing the Debtors to (a) Pay Prepetition Wages,
Salaries, Other Compensation, and Reimbursable Expenses and (B) Continue Employee Benefit Programs, and (II)
Granting Related Relief [Docket No. 7], shall remain in full force and effect until the resignation or termination of all
employees of the Debtors. Pursuant to section 1129(a)(13) of the Bankruptcy Code, on and after the Effective Date,
all retiree benefits (as that term is defined in section 1114 of the Bankruptcy Code), if any, shall continue to be paid
in accordance with applicable law.
Notwithstanding anything to the contrary herein or in the Confirmation Order, on and after the Effective Date, the
Reorganized Debtors shall remain solely responsible and liable for, and shall honor and pay in the ordinary course of
business, all claims for medical, retiree healthcare, dental, life insurance, health, accident or disability benefits brought
by or in respect of current or former employees, officers, directors, independent contractors, or consultants of the
Debtors or the spouses, dependents, or beneficiaries thereof accrued as of the Closing Date. In addition, the
Reorganized Debtors shall remain solely responsible and liable for all worker’s compensation claims of any current
or former employees, officers, directors, independent contractors, or consultants of the Debtors that relate to events
occurring on or before the Closing Date. The Reorganized Debtors shall pay, or cause to be paid, all such amounts to
the appropriate Entities as and when due.
         14.       Exemption from Certain Taxes and Fees
          Pursuant to, and to the fullest extent permitted by, section 1146(a) of the Bankruptcy Code, any issuance,
transfer, or exchange of a Security or transfer of property, in each case, pursuant to, in contemplation of, or in
connection with, the Plan, the Sale, or the Sale Transaction Documentation shall not be subject to any document
recording tax, stamp tax, conveyance fee, intangibles or similar tax, mortgage tax, stamp act, real estate transfer tax,
sale or use tax, mortgage recording tax, Uniform Commercial Code filing or recording fee, regulatory filing or
recording fee, or other similar tax or governmental assessment, and upon entry of the Confirmation Order, the
appropriate state or local governmental officials or agents shall forgo the collection of any such tax or governmental
assessment and accept for filing and recordation any instruments of transfer or other relevant documents without the
payment of any such tax, recordation fee, or governmental assessment. All filing or recording officers (or any other
Person with authority over any of the foregoing), wherever located and by whomever appointed, shall comply with
the requirements of section 1146(a) of the Bankruptcy Code, shall forgo the collection of any such tax or governmental
assessment, and shall accept for filing and recordation any of the foregoing instruments or other documents without
the payment of any such tax or governmental assessment.
D.       Treatment of Executory Contracts and Unexpired Leases
         1.        Assumption and Rejection of Executory Contracts and Unexpired Leases
         On the Effective Date, except as otherwise provided herein or in any contract, instrument, release, or other
agreement or document entered into in connection with the Plan, the Plan shall serve as a motion under sections 365
and 1123(b)(2) of the Bankruptcy Code to reject Executory Contracts and Unexpired Leases, and the Debtors shall be
deemed to have rejected all Executory Contracts or Unexpired Leases in accordance with the provisions and
requirements of sections 365 and 1123 of the Bankruptcy Code without the need for any further notice to or action,
order, or approval of the Court, other than: (1) those that have been previously assumed and assigned, including
pursuant to the Sale Transaction Documentation; (2) those that are identified on the Schedule of Assumed Executory
Contracts and Unexpired Leases; (3) those that relate to the Retained Real Estate; or (4) those that have been previously
rejected by a Final Order or expired under their own terms prior to the Effective Date.
         Entry of the Confirmation Order shall constitute the Court’s order approving the assumptions or rejections,
as applicable, of Executory Contracts or Unexpired Leases as set forth in the Plan or the Schedule of Assumed
Executory Contracts and Unexpired Leases, pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless


                                                             44
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19      Page 51 of 90



otherwise indicated, assumptions or rejections of Executory Contracts and Unexpired Leases pursuant to the Plan are
effective as of the Effective Date. Any motions to assume Executory Contracts or Unexpired Leases pending on the
Effective Date shall be subject to approval by the Court on or after the Effective Date. Notwithstanding anything to
the contrary in the Plan, the Debtors reserve the right to alter, amend, modify, or supplement the Schedule of Assumed
Executory Contracts and Unexpired Leases at any time prior to the Effective Date on no less than 3 days’ notice to
the applicable non-Debtor counterparties.
         2.       Claims Based on Rejection of Executory Contracts or Unexpired Leases
          Proofs of Claim with respect to Claims arising from the rejection of Executory Contracts or Unexpired
Leases, if any, must be Filed with the Court within 30 days after the date of entry of an order of the Court (including
the Confirmation Order) approving such rejection. Any Claims arising from the rejection of an Executory
Contract or Unexpired Lease that are not Filed within such time will be automatically Disallowed, forever
barred from assertion, and shall not be enforceable against, as applicable, the Debtors, the Estates, or property
of the foregoing parties, without the need for any objection by the Debtors or further notice to, or action, order,
or approval of the Court or any other Entity, and any Claim arising out of the rejection of the Executory
Contract or Unexpired Lease shall be deemed fully satisfied, released, and discharged, notwithstanding
anything in any Proof of Claim to the contrary. Claims arising from or related to the rejection of an Executory
Contract or Unexpired Lease shall be classified as General Unsecured Claims and shall be treated in accordance with
Article III of the Plan.
         3.       Cure of Defaults for Assumed Executory Contracts and Unexpired Leases
         Any monetary defaults under an Executory Contract or Unexpired Lease to be assumed by the Debtors as set
forth in Article V.A, as reflected on any notice setting forth proposed Cure Claims shall be satisfied, pursuant to
section 365(b)(1) of the Bankruptcy Code, by payment of such Cure Claims in Cash by the Purchaser on or about the
Effective Date, subject to the limitations described below and set forth in the Sale Transaction Documentation, or on
such other terms as the parties to such Executory Contracts or Unexpired Leases may otherwise agree. In the event
of a dispute regarding (1) the Cure Claims, (2) the ability of the Purchaser or any assignee, to provide “adequate
assurance of future performance” (within the meaning of section 365 of the Bankruptcy Code) under the Executory
Contract or Unexpired Lease to be assumed, or (3) any other matter pertaining to assumption, the cure payments
required by section 365(b)(1) of the Bankruptcy Code shall be made following the entry of a Final Order or orders
resolving the dispute and approving the assumption.
         In any case, if the Court determines that the Allowed Cure Claim with respect to any Executory Contract or
Unexpired Lease is greater than the amount set forth in the applicable Cure Notice, the Debtors or, with respect to any
Executory Contracts and Unexpired Leases assigned to the Purchaser, the Purchaser (in accordance with and to the
extent provided in the Sale Transaction Documentation) will have the right to remove such Executory Contract or
Unexpired Lease from the Schedule of Assumed Executory Contracts and Unexpired Leases, in which case such
Executory Contract or Unexpired Lease will be deemed rejected as of the Effective Date.
          Assumption (or assumption and assignment) of any Executory Contract or Unexpired Lease pursuant to the
Plan or otherwise shall result in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or ownership interest composition or
other bankruptcy-related defaults, arising under any assumed (or assumed and assigned) Executory Contract or
Unexpired Lease at any time before the date that the Debtors assume such Executory Contract or Unexpired Lease.
All liabilities reflected in the Schedules and any Proof of Claim Filed with respect to an Executory Contract or
Unexpired Lease that has been assumed shall be deemed disallowed and expunged, without further notice to
or action, order, or approval of the Court.
         4.       Preexisting Obligations to the Debtors Under Executory Contracts and Unexpired Leases
         Rejection or repudiation of any Executory Contract or Unexpired Lease pursuant to the Plan or otherwise
shall not constitute a termination of preexisting obligations owed to the Debtors under such contracts or leases. In
particular, notwithstanding any non-bankruptcy law to the contrary, the Debtors expressly reserve and do not waive
any right to receive, or any continuing obligation of a counterparty to provide, warranties or continued maintenance
obligations on goods previously purchased by the contracting Debtors, as applicable, from counterparties to rejected
or repudiated Executory Contracts or Unexpired Leases.




                                                          45
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 52 of 90



         5.       Reservation of Rights
          Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on the Schedule of
Assumed Executory Contracts and Unexpired Leases, nor anything contained in the Plan, shall constitute an admission
by the Debtors or the Reorganized Debtors that any such contract or lease is in fact an Executory Contract or Unexpired
Lease or that any Debtor or the Reorganized Debtors has any liability thereunder. If there is a dispute regarding
whether a contract or lease is or was executory or unexpired at the time of assumption or rejection, the Debtors, or,
after the Effective Date, the Reorganized Debtors shall have 60 days following entry of a Final Order resolving such
dispute to alter their treatment of such contract or lease.
         6.       Nonoccurrence of Effective Date
In the event that the Effective Date does not occur, the Court shall retain jurisdiction with respect to any request to
extend the deadline for assuming or rejecting Unexpired Leases pursuant to section 365(d)(4) of the Bankruptcy Code.
         7.       Contracts and Leases Entered into After the Petition Date
         Contracts and leases entered into after the Petition Date by any Debtor will be performed by the applicable
Debtor liable thereunder in the ordinary course of its business. Accordingly, such contracts and leases that have not
been rejected as of the Confirmation Date will survive and remain unaffected by entry of the Confirmation Order.
E.       Provisions Governing Distributions
         1.       Timing and Calculation of Amounts to Be Distributed; Entitlement to Distributions
                  a.       Timing and Calculation of Amounts to Be Distributed.
          Unless otherwise provided in the Plan, on the Effective Date or as soon as reasonably practicable thereafter
(or, if a Claim is not an Allowed Claim on the Effective Date, on the date that such Claim becomes Allowed or as
soon as reasonably practicable thereafter), each Holder of an Allowed Claim, including any portion of a Claim that is
an Allowed Claim notwithstanding that other portions of such Claim are a Disputed Claim, shall receive the full
amount of the distributions that the Plan provides for Allowed Claims in each applicable Class; provided, however,
that (1) Allowed Administrative Claims with respect to liabilities incurred by the Debtors in the ordinary course of
business during the Chapter 11 Cases or assumed by the Debtors prior to the Effective Date shall be paid or performed
in the ordinary course of business in accordance with the terms and conditions of any controlling agreements, course
of dealing, course of business, or industry practice, and (2) Allowed Priority Tax Claims shall be paid in accordance
with Article II.E of the Plan.
          In the event that any payment or act under the Plan is required to be made or performed on a date that is not
a Business Day, then the making of such payment or the performance of such act may be completed on the next
succeeding Business Day, but shall be deemed to have been completed as of the required date. If and to the extent
that there are Disputed Claims, distributions on account of any such Disputed Claims shall be made pursuant to the
provisions set forth in Article VII of the Plan. Except as otherwise provided in the Plan, Holders of Claims shall not
be entitled to interest, dividends, or accruals on the distributions provided for in the Plan, regardless of whether such
distributions are delivered on or at any time after the Effective Date.
                  b.       Entitlement to Distributions
         On and after the Effective Date, the Disbursing Agent shall be authorized to recognize and deal only with
those Holders of Claims listed on the Debtors’ books and records as of the Distribution Record Date. Accordingly,
the Disbursing Agent will have no obligation to recognize the transfer of, or the sale of any participation in, any
Allowed Claim that occurs after the close of business on the Distribution Record Date, and will be entitled for all
purposes herein to recognize and distribute securities, property, notices, and other documents only to those Holders
of Allowed Claims who are Holders of such Claims (or participants therein) as of the close of business on the
Distribution Record Date.
         2.       Disbursing Agent
          Except as otherwise provided herein, all distributions under the Plan shall be made by the Debtors or the
Reorganized Debtors, as applicable, as Disbursing Agent or the GUC Administrator solely with respect to the General
Unsecured Claims Cash Distribution Amount. A Disbursing Agent shall not be required to give any bond or surety
or other security for the performance of its duties unless otherwise ordered by the Court. For purposes of the
distribution of Cash on account of the Prepetition 2021 Notes Claims, the Prepetition 2021 Notes Indenture Trustee

                                                           46
US 6484612
                  Case 19-11047-KG            Doc 681           Filed 10/04/19      Page 53 of 90



(a) shall be the Holder of all Prepetition 2021 Notes Claims and (b) is hereby directed to make Cash distributions to
the Holders of Allowed Prepetition 2021 Notes Claims pursuant to Section 6.09 and 6.10 of the Prepetition 2021 Notes
Indenture. In accordance with the foregoing, the delivery of any applicable Cash to be distributed to Holders of
Prepetition 2021 Notes Claims to the Prepetition 2021 Notes Indenture Trustee shall satisfy all applicable distribution
obligations under the Plan with respect to the distribution of Cash to the Holders of Prepetition 2021 Notes Claims.17
         For the avoidance of doubt, the Debtors or the Reorganized Debtors, as applicable, shall be the Disbursing
Agent as to and shall cause all distributions (including New Parent Equity and Purchaser Take-Back Notes) to be
made to Holders of Claims and directly to the Holders of Prepetition 2021 Notes Claims other than the distribution of
Cash to Holders of Prepetition 2021 Notes Claims and the disbursement of the General Unsecured Claims Cash
Distribution Amount by the GUC Administrator.
           3.      Delivery of Distributions and Undeliverable or Unclaimed Distributions
          In the event that any distribution is returned as undeliverable or is unclaimed, such distribution shall remain
in the Debtors’, the Reorganized Debtors’, or the GUC Administrator’s possession, as applicable, until such time as a
distribution becomes deliverable or such Holder accepts distribution, or such distribution reverts back to the Debtors
or the Reorganized Debtors, as applicable, and shall not be supplemented with any interest, dividends, or other accruals
of any kind. Such distributions shall be deemed unclaimed property under section 347(b) of the Bankruptcy Code at
the expiration of 180 days from the date of attempted distribution. After such date all unclaimed property or interest
in property shall revert to the Reorganized Debtors (or the escrow account holding the General Unsecured Claims
Cash Distribution Amount for Pro Rata distribution to General Unsecured Creditors, as applicable), and the Claim of
any other Holder to such property or interest in property shall be discharged and forever barred.
           4.      Distributions on Account of Claims Allowed After the Effective Date
                   a.       Payments and Distributions on Disputed Claims.
         Distributions made after the Effective Date to Holders of Disputed Claims that are not Allowed Claims as of
the Effective Date but which later become Allowed Claims shall be deemed to have been made on the Effective Date.
                   b.       Special Rules for Distributions to Holders of Disputed Claims.
         Notwithstanding anything to the contrary in the Plan, and except as otherwise agreed to by the Reorganized
Debtors or GUC Administrator with respect to distributions of the General Unsecured Claims Cash Distribution
Amount, (a) no partial payments and no partial distributions shall be made with respect to a Disputed Claim until all
disputes in connection with such Disputed Claim have been resolved by settlement or Final Order and such Disputed
Claim becomes an Allowed Claim; and (b) any Entity that holds both an Allowed Claim and a Disputed Claim shall
not receive any distribution on the Allowed Claim unless and until all objections to the Disputed Claim have been
resolved by settlement or Final Order.
           5.      Compliance with Tax Requirements
         In connection with the Plan, to the extent applicable, the Debtors, the Reorganized Debtors or the GUC
Administrator (solely with respect to any General Unsecured Claims), as applicable, shall comply with all tax
withholding and reporting requirements imposed on them by any Governmental Unit, and all distributions pursuant to
the Plan shall be subject to such withholding and reporting requirements. Notwithstanding any provision in the Plan
to the contrary, the Debtors, the Reorganized Debtors or the GUC Administrator (solely with respect to any General
Unsecured Claims), as applicable, shall be authorized to take all actions necessary or appropriate to comply with such
withholding and reporting requirements, including liquidating a portion of the distribution to be made under the Plan
to generate sufficient funds to pay applicable withholding taxes, withholding distributions pending receipt of
information necessary to facilitate such distributions, or establishing any other mechanisms they believe are reasonable
and appropriate. The Debtors, the Reorganized Debtors or the GUC Administrator (solely with respect to any General
Unsecured Claims), as applicable, reserve the right to allocate all distributions made under the Plan in compliance
with applicable wage garnishments, alimony, child support, and other spousal awards, liens, and encumbrances.


17
     The Parent shall cooperate with the Purchaser and the Purchaser Takeback Notes Indenture Trustee to cause the
      Purchaser Takeback Notes to be made eligible for clearance and settlement through The Depository Trust
      Company (“DTC”) and shall hold the Purchaser Takeback Notes through DTC as soon as the Purchaser Takeback
      Notes have been made so eligible.

                                                           47
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 54 of 90



         6.       Surrender of Cancelled Instruments or Securities
         As a condition precedent to receiving any distribution on account of its Allowed Claim, each Holder of a
Claim shall be deemed to have surrendered the certificates or other documentation underlying each such Claim, and
all such surrendered certificates and other documentations shall be deemed to be canceled pursuant to Article IV.G
hereto, except to the extent otherwise provided herein.
         7.       Allocations
          The aggregate consideration to be distributed to each Holder of an Allowed Claim will be allocated first to
the principal amount of such Allowed Claim, with any excess allocated to unpaid interest that accrued on such Allowed
Claims, if any.
         8.       No Postpetition Interest on Claims
         Unless otherwise specifically provided for in an order of the Court, the Plan, or the Confirmation Order, or
required by applicable bankruptcy law, postpetition interest shall not accrue or be paid on any Claims or Interests and
no Holder of a Claim or Interest shall be entitled to interest accruing on or after the Petition Date on any such Claim.
         9.       Setoffs and Recoupment
         The Debtors or the Reorganized Debtors, as applicable, may, but shall not be required to, set off against, or
recoup from, any Claim against a Debtor of any nature whatsoever that the applicable Debtor may have against the
Holder of such Claim, but neither the failure to do so nor the allowance of any Claim against a Debtor hereunder shall
constitute a waiver or release by the applicable Debtor of any such Claim it may have against the Holder of such
Allowed Claim.
         10.      Claims Paid or Payable by Third Parties
                  a.       Claims Paid by Third Parties.
          The Debtors, the Reorganized Debtors, or the GUC Administrator (solely with respect to any General
Unsecured Claims), as applicable, shall reduce in full an Allowed Claim, and such Claim shall be Disallowed without
a Claim objection having to be Filed and without any further notice to or action, order, or approval of the Court, to the
extent that the Holder of such Claim receives payment in full on account of such Claim from a party that is not a
Debtor or the Reorganized Debtors; provided that the Debtors, the Reorganized Debtors, or the GUC Administrator
(solely with respect to any General Unsecured Claims), as applicable, shall provide 21 days’ notice to the Holder prior
to any disallowance of such Claim during which period the Holder may object to such disallowance, and if the parties
cannot reach an agreed resolution, the matter shall be decided by the Court. Subject to the last sentence of this
paragraph, to the extent a Holder of a Claim receives a distribution on account of such Claim and thereafter receives
payment from a party that is not the Debtors, the Reorganized Debtors, or the GUC Administrator (solely with respect
to any General Unsecured Claims), as applicable, on account of such Claim, such Holder shall, within 14 days of
receipt thereof, repay or return the distribution to the Debtors, the Reorganized Debtors, or the GUC Administrator
(solely with respect to any General Unsecured Claims), as applicable, to the extent the Holder’s total recovery on
account of such Claim from the third party and under the Plan exceeds the amount of such Claim as of the Petition
Date. The failure of such Holder to timely repay or return such distribution shall result in the Holder owing the
Reorganized Debtors annualized interest at the Federal Judgment Rate on such amount owed for each Business Day
after the 14-day grace period specified above until the amount is repaid.
                  b.       Claims Payable by Insurers.
         No distributions under the Plan shall be made on account of an Allowed Claim that is payable pursuant to
one of the Debtors’ insurance policies until the Holder of such Allowed Claim has exhausted all remedies with respect
to such insurance policy. To the extent that one or more of the Debtors’ insurers agrees to satisfy in full or in part a
Claim (if and to the extent adjudicated by a court of competent jurisdiction), then immediately upon such insurers’
agreement, the applicable portion of such Claim shall be expunged without a Claim objection having to be Filed and
without any further notice to or action, order, or approval of the Court; provided that the Debtors, the Reorganized
Debtors, or the GUC Administrator (solely with respect to any General Unsecured Claims), as applicable, shall provide
21 days’ notice to the Holder of such Claim prior to any disallowance of such Claim during which period the Holder
may object to such disallowance, and if the parties cannot reach an agreed resolution, the matter shall be decided by
the Court.


                                                           48
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19       Page 55 of 90



                  c.       Applicability of Insurance Policies.
         Except as otherwise provided in the Plan, distributions to Holders of Allowed Claims shall be in accordance
with the provisions of any applicable insurance policy. Nothing contained in the Plan shall constitute or be deemed a
waiver of any Cause of Action that the Debtors or any Entity may hold against any other Entity, including insurers
under any policies of insurance, nor shall anything contained herein constitute or be deemed a waiver by such insurers
of any defenses, including coverage defenses, held by such insurers.
         11.      Exemption from Securities Laws
         The issuance of and the distribution under the Plan of the New Parent Equity and the Purchaser Take-Back
Notes, shall be exempt from registration under the Securities Act and any other applicable securities laws pursuant to
section 1145 of the Bankruptcy Code, unless the Holder is an “underwriter” with respect to such Securities, as that
term is defined in section 1145(b) of the Bankruptcy Code. These Securities are not “restricted securities” as defined
in Rule 144(a)(3) under the Securities Act, and may be resold without registration under the Securities Act or other
federal securities laws, unless the holder is an “affiliate” of the Purchaser within the meaning of Rule 144 under the
Securities Act. In addition, such section 1145 exempt Securities generally may be resold without registration under
state securities laws pursuant to various exemptions provided by the respective laws of the several states.
F.       Procedures for Resolving Contingent, Unliquidated, and Disputed Claims
         1.       Allowance of Claims and Interests
         After the Effective Date, the Reorganized Debtors, and the GUC Administrator, as applicable, shall have and
retain any and all rights and defenses the Debtors had with respect to any Claim or Interest immediately prior to the
Effective Date, except with respect to any Claim deemed Allowed under the Plan. Except as expressly provided in
the Plan or in any order entered in the Chapter 11 Cases prior to the Effective Date (including the Confirmation Order
and the DIP Orders), no Claim shall become an Allowed Claim unless and until such Claim is deemed Allowed under
the Plan or the Bankruptcy Code or the Court has entered a Final Order (including the Confirmation Order) in the
Chapter 11 Cases allowing such Claim. All settled Claims approved prior to the Effective Date pursuant to a Final
Order of the Court pursuant to Bankruptcy Rule 9019 or otherwise shall be binding on all parties.
         2.       Claims and Interests Administration Responsibilities
         Except as otherwise specifically provided in the Plan and notwithstanding any requirements that may be
imposed pursuant to Bankruptcy Rule 9019, after the Effective Date, the authority to (1) to File, withdraw, or litigate
to judgment objections to Claims; (2) to settle or compromise any Disputed Claim without any further notice to or
action, order, or approval by the Court; and (3) to administer and adjust the Claims Register to reflect any such
settlements or compromises without any further notice to or action, order, or approval by the Court, (x) solely with
respect to any General Unsecured Claims shall vest in the GUC Administrator and (y) solely with respect to all other
Claims shall vest in the Reorganized Debtors. The Reorganized Debtors shall consult with the GUC Administrator
before seeking to reclassify any Claim as a General Unsecured Claim.
         3.       Estimation of Claims
         Before or after the Effective Date, the Debtors or the Reorganized Debtors, as applicable, or the GUC
Administrator solely with respect to any General Unsecured Claims, may at any time request that the Court estimate
any Disputed Claim pursuant to section 502(c) of the Bankruptcy Code, regardless of whether any party previously
has objected to such Claim or whether the Court has ruled on any such objection, and the Court shall retain jurisdiction
to estimate any such Claim, including during the litigation of any objection to any Claim or during any appeal relating
to such objection. In the event that the Court estimates any Disputed Claim, that estimated amount shall constitute a
maximum limitation on such Claim for all purposes under the Plan (including for purposes of distributions), and the
Debtors or the Reorganized Debtors, as applicable, or the GUC Administrator solely with respect to any General
Unsecured Claims, may elect to pursue any supplemental proceedings to object to any ultimate distribution on such
Claim. Notwithstanding section 502(j) of the Bankruptcy Code, in no event shall any Holder of a Claim that has been
estimated pursuant to section 502(c) of the Bankruptcy Code or otherwise be entitled to seek reconsideration of such
estimation unless such Holder has Filed a motion requesting the right to seek such reconsideration on or before 21
days after the date on which such Claim is estimated. All of the aforementioned Claims and objection, estimation,
and resolution procedures are cumulative and not exclusive of one another. Claims may be estimated and subsequently
compromised, settled, withdrawn, or resolved by any mechanism approved by the Court.


                                                          49
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 56 of 90



         4.       Adjustment to Claims Without Objection
          Any duplicate Claim or Interest or any Claim or Interest that has been paid, satisfied, amended, superseded,
settled, resolved by agreement, or otherwise resolved or addressed may be adjusted or expunged on the Claims
Register by the Reorganized Debtors, or the GUC Administrator solely with respect to any General Unsecured Claims,
without the Reorganized Debtors or the GUC Administrator, as applicable, having to File or take any legal action,
including Filing an application, motion, complaint, objection, or any other legal proceeding with the Court.
         5.       Disallowance of Claims
         Any Claims held by Entities from which property is recoverable under section 542, 543, 550, or 553 of the
Bankruptcy Code or that is a transferee of a transfer avoidable under section 522(f), 522(h), 544, 545, 547, 548, 549,
or 724(a) of the Bankruptcy Code, shall be deemed Disallowed pursuant to section 502(d) of the Bankruptcy Code,
and Holders of such Claims may not receive any distributions on account of such Claims until such time as such
Causes of Action against that Entity have been settled or a Court order with respect thereto has been entered and all
sums due, if any, to the Debtors by that Entity have been turned over or paid to the Debtors or the Reorganized Debtors.
      EXCEPT AS PROVIDED HEREIN, IN AN ORDER OF THE COURT, OR OTHERWISE AGREED,
ANY AND ALL PROOFS OF CLAIM FILED AFTER THE APPLICABLE BAR DATE SHALL BE
DEEMED DISALLOWED AND EXPUNGED AS OF THE EFFECTIVE DATE WITHOUT ANY FURTHER
NOTICE TO OR ACTION, ORDER, OR APPROVAL OF THE COURT, AND HOLDERS OF SUCH
CLAIMS MAY NOT RECEIVE ANY DISTRIBUTIONS ON ACCOUNT OF SUCH CLAIMS, UNLESS AT
OR PRIOR TO THE CONFIRMATION HEARING SUCH LATE CLAIM HAS BEEN DEEMED TIMELY
FILED BY A FINAL ORDER.
         6.       No Distributions Pending Allowance
         No payment or distribution provided under the Plan shall be made to the extent that any Claim is a Disputed
Claim, including if an objection to a Claim or portion thereof is Filed as set forth in Article VII, unless and until such
Disputed Claim becomes an Allowed Claim; provided that any portion of a Claim that is an Allowed Claim shall
receive the payment or distribution provided under the Plan thereon notwithstanding that any other portion of such
Claim is a Disputed Claim.
         7.       Distributions After Allowance
          To the extent that a Disputed Claim ultimately becomes an Allowed Claim, distributions (if any) shall be
made to the Holder of such Allowed Claim in accordance with the provisions of the Plan. As soon as reasonably
practicable after the date that the order or judgment of the Court allowing any Disputed Claim becomes a Final Order,
the distribution (if any) to which such Holder is entitled under the Plan as of the Effective Date, without any interest,
dividends, or accruals shall be paid to the Holder of such Allowed Claim on account of such Allowed Claim unless
required under applicable bankruptcy law or as otherwise provided herein.
         8.       Single Satisfaction of Claims
         Holders of Allowed Claims may assert such Claims against each Debtor obligated with respect to such Claim,
and such Claims shall be entitled to share in the recovery provided for the applicable Class of Claims against each
obligated Debtor based upon the full Allowed amount of the Claim. Notwithstanding the foregoing, in no case shall
the aggregate value of all property received or retained under the Plan on account of any Allowed Claim exceed 100%
of such Allowed Claim plus applicable interest.
G.       Settlement, Release, Injunction, And Related Provisions
         1.       Compromise and Settlement of Claims, Interests, and Controversies
          Pursuant to sections 363 and 1123 of the Bankruptcy Code and Bankruptcy Rule 9019 and in consideration
for the distributions, releases, and other benefits provided pursuant to the Plan, which distributions, releases, and other
benefits shall be irrevocable and not subject to challenge upon the Effective Date, the provisions of the Plan, and the
distributions, releases, and other benefits provided hereunder, shall constitute a good-faith compromise and settlement
of all Claims and Interests and controversies resolved pursuant to the Plan. The Plan shall be deemed a motion to
approve the good-faith compromise and settlement of all such Claims, Interests, and controversies pursuant to
Bankruptcy Rule 9019, and the entry of the Confirmation Order shall constitute the Court’s approval of the
compromise and settlement of all such Claims, Interests, and controversies, as well as a finding by the Court that all


                                                            50
US 6484612
                 Case 19-11047-KG               Doc 681          Filed 10/04/19        Page 57 of 90



such compromises and settlements are in the best interests of the Debtors, their Estates, and Holders of Claims and
Interests and are fair, equitable, and reasonable. In accordance with the provisions of the Plan, pursuant to Bankruptcy
Rule 9019, without any further notice to or action, order, or approval of the Court, after the Effective Date, the
Reorganized Debtors, or the GUC Administrator solely with respect to any General Unsecured Claims, may
compromise and settle Claims against the Reorganized Debtors and Causes of Action against other Entities.
         2.        Discharge of Claims and Termination of Interests
          Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically provided in the
Plan and the Plan Supplement, or in a contract, instrument, or other agreement or document executed pursuant to the
Plan and the Plan Supplement, the distributions, rights, and treatment that are provided in the Plan shall be in complete
satisfaction, discharge, and release, effective as of the Effective Date, of Claims (including any Intercompany Claims
resolved or compromised after the Effective Date by the Reorganized Debtors or the GUC Administrator solely with
respect to any General Unsecured Claims), Interests, and Causes of Action of any nature whatsoever, including any
interest accrued on Claims or Interests from and after the Petition Date, whether known or unknown, against, liabilities
of, Liens on, obligations of, rights against, and Interests in, the Debtors or any of their assets or properties, regardless
of whether any property shall have been distributed or retained pursuant to the Plan on account of such Claims and
Interests, including demands, liabilities, and Causes of Action that arose before the Effective Date, any contingent or
non-contingent liability on account of representations or warranties issued on or before the Effective Date, and all
debts of the kind specified in sections 502(g), 502(h), or 502(i) of the Bankruptcy Code, in each case whether or not:
(a) a Proof of Claim based upon such debt or right is Filed or deemed Filed pursuant to section 501 of the Bankruptcy
Code; (b) a Claim or Interest based upon such debt, right, or Interest is allowed pursuant to section 502 of the
Bankruptcy Code; or (c) the Holder of such a Claim or Interest has voted to accept the Plan. Any default or “event of
default” by the Debtors or their Affiliates with respect to any Claim or Interest that existed immediately before or on
account of the Filing of the Chapter 11 Cases shall be deemed cured (and no longer continuing) as of the Effective
Date. The Confirmation Order shall be a judicial determination of the discharge of all Claims and Interests subject to
the Effective Date occurring.
         3.        Term of Injunctions or Stays
        Unless otherwise provided herein or in a Final Order, all injunctions or stays arising under or entered during
the Chapter 11 Cases under section 362 of the Bankruptcy Code or otherwise and in existence on the Confirmation
Date, shall remain in full force and effect until the later of the Effective Date and the date set forth in the order
providing for such injunction or stay.
         4.        Release of Liens
         Except as otherwise specifically provided in the Plan, or in any other contract, instrument, release, or
other agreement or document created pursuant to the Plan, on the Effective Date and concurrently with the
applicable distributions or other treatment made pursuant to the Plan, all mortgages, deeds of trust, Liens,
pledges, or other security interests against any property of the Estates shall be fully released and discharged,
and all of the right, title, and interest of any holder of such mortgages, deeds of trust, Liens, pledges, or other
security interests shall revert to the Reorganized Debtors without any further approval or order of the Court
and without any action or Filing being required to be made by the Debtors or the Reorganized Debtors. For
the avoidance of doubt, notwithstanding anything in the Plan or the Confirmation Order to the contrary, this
Section VIII.D shall not apply to the Liens securing the Prepetition 2021 Notes, which shall continue to be
secured by all existing Liens and other security interests granted under the Prepetition 2021 Notes Documents
as amended by the Amended Prepetition Notes Documents.
         5.        Releases by the Debtors
         Pursuant to section 1123(b) of the Bankruptcy Code, for good and valuable consideration, including
the service of the Released Parties to facilitate the Sale Process and the implementation of the transactions
contemplated by the Plan, on and after the Effective Date, each Released Party is deemed released and
discharged by the Debtors and their Affiliates, their Estates, the Reorganized Debtors, and their respective
successors and assigns from any and all Claims, Causes of Action, obligations, suits, judgments, damages,
demands, losses, liabilities, and remedies whatsoever, whether known or unknown, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, or otherwise, including any derivative claims, asserted or that
could be asserted on behalf of the Debtors, that the Debtors and their Affiliates, their Estates, the Reorganized
Debtors, or their respective successors and assigns would have been legally entitled to assert in their own right

                                                            51
US 6484612
               Case 19-11047-KG             Doc 681          Filed 10/04/19     Page 58 of 90



(whether individually or collectively) or on behalf of the Holder of any Claim or Interest or other entity, based
on or relating to, or in any manner arising from, in whole or in part, the Debtors (including the management,
ownership, or operation thereof), the Debtors’ in- or out-of-court sale efforts or the Sale Process (including the
Sale and the Sale Transaction Documentation), the Debtors’ intercompany transactions, the Prepetition First
Lien Credit Agreement, the Prepetition 2021 Notes Documents, the Amended Prepetition Notes Documents,
the Purchaser Take-Back Notes Documents, the Royalty Interest Documents, the Prepetition Unsecured Notes
Indenture, the Tender Offer, any Avoidance Actions, the purchase, sale, or rescission of the purchase or sale of
any Security of any of the Debtors, the subject matter of, or the transactions or events giving rise to, any Claim
or Interest that is treated in the Plan, the business or contractual arrangements between any Debtor and any
Released Party, the formulation, preparation, dissemination, negotiation, or Filing of the SAPSA, the
restructuring of any Claim or Interest before or during the Chapter 11 Cases, or any Sale, contract, instrument,
document, release, or other agreement or document (including any legal opinion regarding any such
transaction, contract, instrument, document, release, or other agreement or the reliance by any Released Party
on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered into in connection with
the SAPSA, the Disclosure Statement, the Plan, the Plan Supplement, the related agreements, instruments, and
other documents (including the Definitive Documentation), the Chapter 11 Cases, the filing of the Chapter 11
Cases, the pursuit of Confirmation, the pursuit of Consummation, the solicitation of votes with respect to the
Plan, the administration and implementation of the Plan, including the distribution of property pursuant to
the Plan, the Definitive Documentation, or upon any other act or omission, transaction, agreement, event, or
other occurrence taking place on or before the Effective Date related or relating to any of the foregoing.
Notwithstanding anything to the contrary in the foregoing, (i) the releases set forth in this Article VIII.E do not
release any post-Effective Date obligations of any party or Entity under the Plan; (ii) obligations of Purchaser
under the Sale Transaction Documentation; and (iii) nothing in this Article VIII.E shall, nor shall it be deemed
to, release any Released Party from any Claims or Causes of Action that are found, pursuant to a Final Order,
to be the result of such Released Party’s gross negligence, fraud, or willful misconduct.
         Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to Bankruptcy Rule
9019, of the releases by the Debtors, their Estates, and the Reorganized Debtors set forth in this Article VIII.E,
which includes by reference each of the related provisions and definitions contained herein, and, further, shall
constitute the Court’s finding that such releases are: (1) in exchange for the good and valuable consideration
provided by the Released Parties; (2) a good faith settlement and compromise of the Claims and Causes of
Action released by such releases; (3) in the best interests of the Debtors and their Estates; (4) fair, equitable
and reasonable; (5) given and made after due notice and opportunity for hearing; (6) an essential component
of the Sale; and (7) a bar to any of the Debtors, their Estates, or the Reorganized Debtors asserting any Claim
or Cause of Action released pursuant to such releases.
        6.       Releases by Holders of Claims and Interests
         As of the Effective Date, each Releasing Party is deemed to have released and discharged each Debtor,
each Estate, the Reorganized Debtors, and each Released Party from any and all Claims, Causes of Action,
obligations, suits, judgments, damages, demands, losses, liabilities, and remedies whatsoever, whether known
or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or otherwise, that such
Entity would have been legally entitled to assert (whether individually or collectively), based on or relating to,
or in any manner arising from, in whole or in part, the Debtors (including the management, ownership or
operation thereof), the Debtors’ in- or out-of-court sale efforts or the Sale Process (including the Sale and the
Sale Transaction Documentation), the Debtors’ intercompany transactions, the Prepetition First Lien Credit
Agreement, the Prepetition 2021 Notes Documents, the Amended Prepetition Notes Documents, the Purchaser
Take-Back Notes Documents, the Royalty Interest Documents, the Prepetition Unsecured Notes Indenture, the
Tender Offer, any Avoidance Actions, the purchase, sale, or rescission of the purchase or sale of any Security
of any of the Debtors, the subject matter of, or the transactions or events giving rise to, any Claim or Interest
that is treated in the Plan, the business or contractual arrangements between any Debtor and any Released
Party, the formulation, preparation, dissemination, negotiation, or Filing of the SAPSA, the restructuring of
any Claim or Interest before or during the Chapter 11 Cases, or any sale, contract, instrument, document,
release, or other agreement or document (including any legal opinion regarding any such transaction, contract,
instrument, document, release, or other agreement or the reliance by any Released Party on the Plan or the
Confirmation Order in lieu of such legal opinion) created or entered into in connection with the SAPSA, the
Disclosure Statement, the Plan, the Plan Supplement, the related agreements, instruments, and other


                                                        52
US 6484612
               Case 19-11047-KG             Doc 681          Filed 10/04/19     Page 59 of 90



documents (including the Definitive Documentation), the Chapter 11 Cases, the filing of the Chapter 11 Cases,
the pursuit of Confirmation, the pursuit of Consummation, the solicitation of votes with respect to the Plan, the
administration and implementation of the Plan, including the distribution of property pursuant to the Plan,
the Definitive Documentation, or upon any other act or omission, transaction, agreement, event, or other
occurrence taking place on or before the Effective Date related or relating to any of the foregoing; provided,
however, that except as expressly provided under the Plan, the foregoing releases shall not release obligations
arising under agreements among the Releasing Parties and the Released Parties other than the Debtors;
provided, further that the releases set forth in this Article VIII.F shall not be deemed to release any of the
Debtors’ obligations under the SAPSA. Notwithstanding anything to the contrary in the foregoing, (i) the
releases set forth in this Article VIII.F do not release any post-Effective Date obligations of any party or Entity
under the Plan, including under the Prepetition 2021 Notes Documents (as amended pursuant to the Plan);
(ii) obligations of Purchaser under the Sale Transaction Documentation; and (iii) nothing in this Article VIII.F
shall, nor shall it be deemed to, release any Released Party from any Claims or Causes of Action that are found,
pursuant to a Final Order, to be the result of such Released Party’s gross negligence, fraud, or willful
misconduct.
          Entry of the Confirmation Order shall constitute the Court’s approval, pursuant to Bankruptcy Rule
9019, of the releases by Holders of Claims and Interests set forth in this Article VIII.F, which includes by
reference each of the related provisions and definitions contained herein, and, further, shall constitute the
Court’s finding that such releases are: (1) in exchange for the good and valuable consideration provided by
the Released Parties; (2) a good faith settlement and compromise of the Claims and Causes of Action released
by such releases; (3) in the best interests of the Debtors and their Estates; (4) fair, equitable and reasonable;
(5) given and made after due notice and opportunity for hearing; (6) an essential component of the Plan; and
(7) a bar to any of the Releasing Parties asserting any Claim or Cause of Action released pursuant to such
releases.
        7.       Exculpation
         Except as otherwise specifically provided in the Plan, no Exculpated Party shall have or incur liability
for, and each Exculpated Party is hereby released and exculpated from, any Claim, Cause of Action, obligation,
suit, judgment, damage, demand, loss, liability, or remedy for any claim related to any act or omission in
connection with, relating to, or arising out of, the Chapter 11 Cases, the formulation, preparation,
dissemination, negotiation, Filing, or termination of the SAPSA and related prepetition transactions, the
Disclosure Statement, the Plan, the Plan Supplement, the related agreements, instruments, and other
documents (including the Definitive Documentation), the solicitation of votes with respect to the Plan, or any
sale (including the Sale and the Sale Transaction Documentation), contract, instrument, release or other
agreement or document (including providing any legal opinion requested by any Entity regarding any
transaction, contract, instrument, document, or other agreement contemplated by the Plan or the reliance by
any Exculpated Party on the Plan or the Confirmation Order in lieu of such legal opinion) created or entered
into in connection with the Debtors’ in- or out-of-court sale efforts or Sale Process, the Disclosure Statement,
the Plan, the SAPSA, the related agreements, instruments, and other documents (including the Definitive
Documentation), the Filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of Consummation,
the administration and implementation of the Plan, including the distribution of property under the Plan, the
related agreements, instruments, and other documents (including the Definitive Documentation), or any other
related agreement, except for claims related to any act or omission by such Exculpated Party that is determined
in a Final Order to have constituted actual fraud, willful misconduct, or gross negligence, but in all respects
such Entities shall be entitled to reasonably rely upon the advice of counsel with respect to their duties and
responsibilities pursuant to the Plan. The Exculpated Parties (to the extent applicable) have, and upon
completion of the Plan shall be deemed to have, participated in good faith and in compliance with the applicable
laws with regard to the solicitation of, and distribution of, consideration pursuant to the Plan and, therefore,
are not, and on account of such distributions shall not be, liable at any time for the violation of any applicable
law, rule, or regulation governing the solicitation of acceptances or rejections of the Plan or such distributions
made pursuant to the Plan.
        8.       Injunction
       Except as otherwise expressly provided in the Plan or for obligations issued or required to be paid
pursuant to the Plan or Confirmation Order, all Entities who have held, hold, or may hold Claims or Interests


                                                        53
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19       Page 60 of 90



that have been released or exculpated pursuant to the Plan, are permanently enjoined, from and after the
Effective Date, from taking any of the following actions against, as applicable, the Debtors, the Reorganized
Debtors, the Released Parties, or the Exculpated Parties: (a) commencing or continuing in any manner any
action or other proceeding of any kind on account of or in connection with or with respect to any such Claims
or Interests; (b) enforcing, attaching, collecting, or recovering by any manner or means any judgment, award,
decree, or order against such Entities on account of or in connection with or with respect to any such Claims
or Interests; (c) creating, perfecting, or enforcing any Lien or encumbrance of any kind against such Entities
or the property or the estates of such Entities on account of or in connection with or with respect to any such
Claims or Interests; (d) asserting any right of setoff, subrogation, or recoupment of any kind against any
obligation due from such Entities or against the property of such Entities on account of or in connection with
or with respect to any such Claims or Interests; and (e) commencing or continuing in any manner any action
or other proceeding of any kind on account of or in connection with or with respect to any such Claims or
Interests released or settled pursuant to the Plan. Notwithstanding anything to the contrary in the foregoing,
the injunction does not enjoin any party under the Plan or under any document, instrument, or agreement
(including those attached to the Disclosure Statement or set forth in the Plan Supplement, to the extent
finalized) executed to implement the Plan from bringing an action to enforce the terms of the Plan or such
document, instrument, or agreement (including those attached to the Disclosure Statement or set forth in the
Plan Supplement, to the extent finalized) executed to implement the Plan.
         9.       Recoupment
         In no event shall any Holder of an Allowed Claim be entitled to recoup against any Claim, right, or Cause of
Action of the Debtors unless such Holder actually has performed such recoupment and provided notice thereof in
writing to the Debtors on or before the Confirmation Date, notwithstanding any indication in any Proof of Claim or
otherwise that such Holder asserts, has, or intends to preserve any right of recoupment.
         10.      Subordination Rights
         Any distributions under the Plan shall be received and retained free from any obligations to hold or transfer
the same to any other Holder and shall not be subject to levy, garnishment, attachment, or other legal process by any
Holder by reason of claimed contractual subordination rights. Any such subordination rights shall be waived, and the
Confirmation Order shall constitute an injunction enjoining any Entity from enforcing or attempting to enforce any
contractual, legal, or equitable subordination rights to property distributed under the Plan, in each case other than as
provided in the Plan.
         11.      Reimbursement or Contribution
          If the Court disallows a Claim for reimbursement or contribution of an Entity pursuant to section 502(e)(1)(B)
of the Bankruptcy Code, then to the extent that such Claim is contingent as of the time of disallowance, such Claim
shall be forever disallowed and expunged notwithstanding section 502(j) of the Bankruptcy Code, unless prior to the
Confirmation Date: (1) such Claim has been adjudicated as non-contingent; or (2) the relevant Holder of a Claim has
Filed a non-contingent Proof of Claim on account of such Claim and a Final Order has been entered prior to the
Confirmation Date determining such Claim as no longer contingent.
H.       Provisions Regarding Governance of the Reorganized Debtors
         1.       Organizational Action
          On and after the Effective Date, the adoption, filing, approval and ratification, as necessary, of all limited
liability company, corporate or related actions contemplated hereby for each of the Reorganized Debtors, including
the Restructuring Transactions, shall be deemed authorized and approved in all respects.
          All matters provided for herein involving the organizational structure of any Debtor or any Reorganized
Debtor, or any limited liability company or corporate action required by any Debtor or any Reorganized Debtor in
connection with the Plan, shall be deemed to have occurred and shall be in effect, without any requirement of further
action by the security holders or directors of such Debtor or Reorganized Debtor or by any other stakeholder, including
with respect to (i) the adoption and filing of an amendment and restatement of the New Certificate of Incorporation,
(ii) the adoption of the New Bylaws, (iii) the adoption and filing of any Reorganized Subsidiary Certificates of
Incorporation and Reorganized Subsidiary Certificates of Formation, as applicable, (iv) the approval of any
Reorganized Subsidiary Bylaws and Reorganized Subsidiary Operating Agreements, as applicable, (v) the election or
appointment, as the case may be, of directors, officers, managers or managing members for the Reorganized Debtors,

                                                          54
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 61 of 90



(vi) the issuance of the New Parent Equity, (vii) the Restructuring Transactions to be effectuated pursuant to the Plan
and (viii) the qualification of any Reorganized Debtors as foreign corporations if and wherever the conduct of business
by such entities requires such qualifications.
       Any party that is to receive New Parent Equity is deemed to be bound to the terms of the New Stockholders
Agreement from and after the Effective Date, even if not a signatory thereto.
         On and after the Effective Date, the appropriate officers of each Reorganized Debtor and members of the
board of directors, board of managers or equivalent body of each Reorganized Debtor are authorized and directed to
issue, execute, deliver, file and record any and all agreements, documents, securities, deeds, bills of sale, conveyances,
releases and instruments contemplated by the Plan in the name of and on behalf of such Reorganized Debtor and to
take such actions as may be necessary or appropriate to effectuate and further evidence the terms and conditions of
the Plan
         2.       Organizational Documents
          The New Certificate of Incorporation, the New Bylaws, and any Reorganized Subsidiary Organization
Documents shall be effective as of the Effective Date and shall, among other things, authorize the New Parent Equity.
After the Effective Date, the Reorganized Debtors may amend and restate their certificates of incorporation, bylaw,
limited liability company agreements, shareholders agreements or other analogous organizational documents, as
applicable, as permitted by applicable law. Subject to the Restructuring Transactions, the governance and
organizational documents of the Reorganized Subsidiaries that were in effect before the Effective Date shall remain
in effect after the Effective Date. After the Effective Date, any of the Reorganized Debtors may file amended and
restated certificates of incorporation (or other formation documents, if applicable) with the Secretary of State in any
appropriate jurisdiction.
         3.       Directors and Officers of the Reorganized Debtors
        Subject to the Restructuring Transactions, on the Effective Date, the management, control and operation of
each Reorganized Debtor shall become the general responsibility of the board of directors, members or managing
members, as applicable, of such Reorganized Debtor or other governing body as provided in the applicable governing
documents.
          On the Effective Date, the term of the members of the Board shall expire and such members shall be replaced
by the New Board. The classification and composition of the New Board shall be consistent with the New Certificate
of Incorporation and the New Bylaws. In the Plan Supplement, to the extent known, the Debtors will disclose pursuant
to section 1129(a)(5) of the Bankruptcy Code the identity and affiliations of the Persons proposed to serve on the New
Board. The New Board members shall serve from and after the Effective Date in accordance with applicable non-
bankruptcy law and the terms of the New Certificate of Incorporation and the New Bylaws.
         The classification and composition of the managers, managing members and members of the boards of
directors, as applicable, of the Reorganized Subsidiary Debtors shall be consistent with the applicable Reorganized
Subsidiary Certificate of Formation, Reorganized Subsidiary Certificate of Incorporation, Reorganized Subsidiary
Bylaws or Reorganized Subsidiary Operating Agreement. Each such director, manager or managing member, as
applicable, shall serve from and after the Effective Date in accordance with applicable non-bankruptcy law and the
terms of the relevant Reorganized Debtor’s constituent documents.
I.       Conditions Precedent to Confirmation and Consummation of the Plan
         1.       Conditions Precedent to Confirmation
        It shall be a condition to Confirmation of the Plan that the following conditions shall have been satisfied (or
waived pursuant to the provisions of Article X.C of the Plan):
         a.   the SAPSA shall not have been breached or terminated and shall remain in full force and effect;
         b.   an order finding that the Disclosure Statement contains adequate information pursuant to section 1125
              of the Bankruptcy Code, which order shall be in form and substance reasonably acceptable to the Debtors
              and the Required Consenting Noteholders, shall have been entered by the Court;
         c.   the Sale pursuant to the Sale Transaction Documentation shall have been approved by the Court prior
              to, or contemporaneously with, Confirmation, and the Sale Transaction Documentation and the Sale


                                                           55
US 6484612
                Case 19-11047-KG             Doc 681           Filed 10/04/19      Page 62 of 90



             Order shall be in form and substance reasonably acceptable to the Debtors and the Required Consenting
             Noteholders;
        d.   the Sale Transaction Documentation shall not have been terminated in accordance with its terms;
        e.   the Confirmation Order shall have been entered by the Court in form and substance reasonably
             acceptable to the Debtors and the Required Consenting Noteholders; and
        f.   the Plan and the Plan Supplement, including any exhibits, schedules, amendments, modifications, or
             supplements thereto, shall have been Filed subject to the terms thereof and shall be in form and substance
             reasonably acceptable to the Debtors and the Required Consenting Noteholders, and the Committee (but
             solely with respect to documents impacting General Unsecured Claims); provided, however, that the
             GUC Administrator Budget shall be acceptable to the Committee or otherwise determined by the Court.
        2.       Conditions Precedent to the Effective Date
         It shall be a condition to Consummation of the Plan that the following conditions shall have been satisfied
(or waived pursuant to the provisions of Article X.C of the Plan):
        a.   the Confirmation Order, which order shall be in form and substance reasonably acceptable to the
             Debtors, the Required Consenting Noteholders, and the Committee, shall have been entered and the
             Confirmation Order shall have become a Final Order that has not been stayed, modified, or vacated on
             appeal;
        b.   the Purchaser Take-Back Notes Indenture shall have been qualified pursuant to the Trust Indenture Act
             of 1939, 15 U.S.C. §§ 77aaa et seq. prior to the voting deadline with respect to the Plan;
        c.   the Purchaser Take-Back Notes and the Royalty Interest shall have been delivered by the Purchaser (i)
             directly to the Holders of Allowed 2021 Notes Claims or (ii) to Parent, in either case, in accordance with
             the Asset Purchase Agreement and shall be in full force and effect and binding on all parties thereto;
        d.   the Plan and the Plan Supplement, including any exhibits, schedules, amendments, modifications, or
             supplements thereto, and inclusive of any amendments, modifications, or supplements made after the
             Confirmation Date but prior to the Effective Date, shall be in form and substance reasonably acceptable
             to the Debtors, the Required Consenting Noteholders, and the Committee (but solely as such documents
             may impact the General Unsecured Claims);
        e.   all other Definitive Documentation, which Definitive Documentation shall be in form and substance
             reasonably acceptable to the Debtors, the Required Consenting Noteholders, and the Committee (but
             solely with respect to Definitive Documentation impacting General Unsecured Claims), shall have been
             effected or executed in accordance with the terms thereof and in accordance with the SAPSA;
        f.   the New Certificate of Incorporation and New Bylaws shall become have effective and shall be in full
             force and effect;
        g.   the Amended Prepetition Notes Indenture shall have been qualified pursuant to the Trust Indenture Act
             of 1939, 15 U.S.C. §§ 77aaa et seq. prior to the voting deadline with respect to the Plan;
        h.   the Amended Prepetition Notes Documents shall be in full force and effect and binding on all parties
             thereto;
        i.   all DIP Facility Claims shall have been paid in Cash in full;
        j.   all required governmental and third-party approvals and consents, including Court approval, necessary
             in connection with the transactions provided for in the Plan shall have been obtained, shall not be subject
             to unfulfilled conditions, and shall be in full force and effect, and all applicable waiting periods shall
             have expired without any action having been taken by any competent authority that would restrain or
             prevent such transactions;
        k.   all documents and agreements necessary to implement the Plan, which documents shall be in form and
             substance reasonably acceptable to the Debtors and the Required Consenting Note-holders shall have (a)
             been tendered for delivery and (b) been effected or executed by all Entities party thereto, and all
             conditions precedent to the effectiveness of such documents and agreements (other than any conditions


                                                          56
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 63 of 90



              related to the occurrence of the Effective Date) shall have been satisfied or waived pursuant to the terms
              of such documents or agreements;
         l.   all Allowed Professional Fee Claims approved by the Court shall have been paid in full and the
              Professional Fee Reserve Amount shall have been fully funded in Cash into the Professional Fee Escrow
              Account;
         m. the Closing Date shall have occurred on terms, and pursuant to the Sale Transaction Documents,
            reasonably acceptable to the Debtors and the Required Consenting Noteholders; and
         n.   after giving effect to the terms of the Plan, the Reorganized Debtors shall have Cash in an amount not
              less than the Post-Effective Date Minimum Cash Amount.
         3.       Waiver of Conditions
         The conditions precedent to Confirmation of the Plan and to the Effective Date of the Plan set forth in this
Article X may be waived only by the Debtors with the prior written consent of the Required Consenting Noteholders
and, if applicable, the Committee, without notice, leave, or order of the Court or any formal action other than
proceedings to confirm or consummate the Plan.
         4.       Substantial Consummation
        “Substantial Consummation” of the Plan, as defined in section 1101(2) of the Bankruptcy Code, shall be
deemed to occur on the Effective Date.
         5.       Effect of Non-Occurrence of Conditions to the Confirmation Date or the Effective Date
         If the Confirmation Date and/or the Effective Date do(es) not occur, the Plan shall be null and void in all
respects and nothing contained in the Plan or the Disclosure Statement shall: (1) constitute a waiver or release of any
Claims by or Claims against or Interests in the Debtors; (2) prejudice in any manner the rights of the Debtors or any
other Entity; (3) constitute an admission, acknowledgment, offer, or undertaking by the Debtors, any Holders of
Claims or Interests, or any other Entity in any respect; or (4) be used by the Debtors or any Entity as evidence (or in
any other way) in any litigation, including with regard to the strengths or weaknesses of any of the parties’ positions,
arguments or claims.
J.       Modification, Revocation, or Withdrawal of the Plan
         1.       Modification and Amendment
         Subject to the limitations contained herein, the Debtors reserve the right, with the consent of the Required
Consenting Noteholders and the Committee (such consent not to be unreasonably withheld), to modify the Plan and
seek Confirmation consistent with the Bankruptcy Code and, as appropriate, not resolicit votes on such modified Plan.
Subject to certain restrictions and requirements set forth in section 1127 of the Bankruptcy Code and Bankruptcy Rule
3019, those restrictions on modifications set forth in the Plan, and the terms of the SAPSA, the Debtors expressly
reserve their rights to alter, amend, or modify the Plan, one or more times, after Confirmation, and, to the extent
necessary, initiate proceedings in the Court to so alter, amend, or modify the Plan, or remedy any defect or omission,
or reconcile any inconsistencies in the Plan, the Disclosure Statement, or the Confirmation Order, in such manner as
may be necessary to carry out the purposes and intent of the Plan.
         2.       Effect of Confirmation on Modifications
          Entry of the Confirmation Order shall mean that all modifications or amendments to the Plan occurring after
the solicitation thereof are approved pursuant to section 1127(a) of the Bankruptcy Code and do not require additional
disclosure or resolicitation under Bankruptcy Rule 3019.
         3.       Revocation or Withdrawal of the Plan
          The Debtors reserve the right to revoke or withdraw the Plan with respect to any or all Debtors prior to the
Confirmation Date and to File subsequent plans of reorganization. If the Debtors revoke or withdraw the Plan, or if
Confirmation and Consummation do not occur, then: (1) the Plan shall be null and void in all respects; (2) any
settlement or compromise embodied in the Plan (including the fixing or limiting to an amount certain of any Claim or
Interest or Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired Leases effected
by the Plan, and any document or agreement executed pursuant to the Plan, shall be deemed null and void; and (3)
nothing contained in the Plan shall: (i) constitute a waiver or release of any Claims or Interests; (ii) prejudice in any

                                                           57
US 6484612
                Case 19-11047-KG             Doc 681          Filed 10/04/19       Page 64 of 90



manner the rights of the Debtors or any other Entity, including the Holders of Claims; (iii) constitute an admission,
acknowledgement, offer, or undertaking of any sort by the Debtors or any other Entity; or (iv) be used by the Debtors
or any other Entity as evidence (or in any other way) in any litigation, including with regard to the strengths or
weaknesses of any of the parties’ positions, arguments, or claims.
K.      Retention of Jurisdiction
          Notwithstanding the entry of the Confirmation Order and the occurrence of the Effective Date, on and after
the Effective Date, the Court shall retain jurisdiction over the Chapter 11 Cases and all matters, arising out of, or
related to, the Chapter 11 Cases and the Plan, including jurisdiction to:
        a.   Allow, Disallow, determine, liquidate, classify, estimate, or establish the priority, Secured or Unsecured
             status, or amount of any Claim or Interest, including the resolution of any request for payment of any
             Administrative Claim and the resolution of any and all objections relating to any of the foregoing;
        b.   decide and resolve all matters related to the granting and denying, in whole or in part, any applications
             for allowance of compensation or reimbursement of expenses to Professionals;
        c.   resolve any matters related to: (a) the assumption, assumption and assignment, or rejection of any
             Executory Contract or Unexpired Lease and to hear, determine, and, if necessary, liquidate, any Claims
             arising therefrom, including Claims related to the rejection of an Executory Contract or Unexpired Lease,
             any Cure Claims, or any other matter related to such Executory Contract or Unexpired Lease; (b) the
             Debtors or the Reorganized Debtors, as applicable, amending, modifying, or supplementing, pursuant to
             Article V of the Plan, the Schedule of Assumed Executory Contracts and Unexpired Leases; and (c) any
             dispute regarding whether a contract or lease is or was executory or unexpired;
        d.   ensure that distributions to Holders of Allowed Claims or Interests are accomplished pursuant to the
             provisions of the Plan;
        e.   adjudicate, decide, or resolve any motions, adversary proceedings, contested, or litigated matters, and
             grant or deny any applications involving a Debtor that may be pending on the Effective Date;
        f.   adjudicate, decide, or resolve any and all matters related to Causes of Action by or against a Debtor;
        g.   adjudicate, decide, or resolve any and all matters related to sections 1141, 1145, and 1146 of the
             Bankruptcy Code;
        h.   enter and implement such orders as may be necessary or appropriate to execute, implement, or
             consummate the provisions of the Plan, the SAPSA, the Sale, and the Plan Supplement, and all contracts,
             instruments, releases, indentures, and other agreements or documents created in connection with the
             Plan, the SAPSA, the Sale, and the Plan Supplement;
        i.   enter and enforce any order for the sale of property pursuant to sections 363 or 1123 of the Bankruptcy
             Code, including the Sale Order;
        j.   resolve any cases, controversies, suits, disputes, or Causes of Action that may arise in connection with
             the Consummation, interpretation, or enforcement of the Plan or any Entity’s obligations incurred in
             connection with the Plan, the SAPSA, the Sale Transaction Documentation, or the Plan Supplement;
        k.   issue injunctions, enter and implement other orders, or take such other actions as may be necessary or
             appropriate to restrain interference by any Entity with Consummation or enforcement of the Plan;
        l.   resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the settlements,
             compromises, discharges, releases, injunctions, exculpations, and other provisions contained in Article
             VIII of the Plan and enter such orders as may be necessary or appropriate to implement such releases,
             injunctions, and other provisions;
        m. resolve any cases, controversies, suits, disputes, or Causes of Action with respect to the repayment or
           return of distributions and the recovery of additional amounts owed by the Holder of a Claim or Interest
           for amounts not timely repaid pursuant to Article VI.J.1 of the Plan;
        n.   enter and implement such orders as are necessary or appropriate if the Confirmation Order is for any
             reason modified, stayed, reversed, revoked, or vacated;


                                                         58
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 65 of 90



         o.   determine any other matters that may arise in connection with or relate to the SAPSA, the Plan, the
              Disclosure Statement, the Confirmation Order, the Plan Supplement, the Sale, or the Sale Transaction
              Documentation;
         p.   adjudicate any and all disputes arising from or relating to distributions under the Plan or any transactions
              contemplated therein, including the Sale;
         q.   consider any modifications of the Plan, to cure any defect or omission, or to reconcile any inconsistency
              in any Court order, including the Confirmation Order;
         r.   determine requests for the payment of Claims entitled to priority pursuant to section 507 of the
              Bankruptcy Code;
         s.   hear and determine matters concerning state, local, and federal taxes in accordance with sections 346,
              505, and 1146 of the Bankruptcy Code;
         t.   hear and determine matters concerning section 1145 of the Bankruptcy Code;
         u.   hear and determine all disputes involving the existence, nature, or scope of the release provisions set
              forth in the Plan, including any dispute relating to any liability arising out of the termination of
              employment or the termination of any employee or retiree benefit program, regardless of whether such
              termination occurred prior to or after the Effective Date;
         v.   enforce all orders previously entered by the Court;
         w. resolve any disputes arising under the Sale Transaction Documentation or other documents related to the
            Sale;
         x.   hear any other matter not inconsistent with the Bankruptcy Code;
         y.   enter an order concluding or closing the Chapter 11 Cases; and
         z.   enforce the injunction, release, and exculpation provisions set forth in Article VIII of the Plan.
L.       Miscellaneous Provisions
         1.       Immediate Binding Effect
         Subject to Article X.A of the Plan and notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or
otherwise, upon the occurrence of the Effective Date, the terms of the Plan, the final versions of the documents
contained in the Plan Supplement, and the Confirmation Order shall be immediately effective and enforceable and
deemed binding upon the Debtors, the Reorganized Debtors, and the Purchaser, as applicable, and any and all Holders
of Claims or Interests (regardless of whether the Holders of such Claims or Interests are deemed to have accepted or
rejected the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases, and
injunctions provided for in the Plan, each Entity acquiring property under the Plan or the Confirmation Order, and any
and all non-Debtor parties to Executory Contracts and Unexpired Leases. All Claims and debts shall be fixed,
adjusted, or compromised, as applicable, pursuant to the Plan regardless of whether any Holder of a Claim or debt has
voted on the Plan.
         2.       Additional Documents
          On or before the Effective Date, the Debtors may File with the Court such agreements and other documents
as may be necessary or appropriate to effectuate and further evidence the terms and conditions of the Plan and the
SAPSA. The Debtors, and all Holders of Claims or Interests receiving distributions pursuant to the Plan and all other
parties in interest (including the Purchaser) shall, from time to time, prepare, execute, and deliver any agreements or
documents and take any other actions as may be necessary or advisable to effectuate the provisions and intent of the
Plan.
         3.       Reservation of Rights
         Except as expressly set forth herein, the Plan shall have no force or effect unless the Court enters the
Confirmation Order, and the Confirmation Order shall have no force or effect unless the Effective Date occurs. Prior
to the Effective Date, neither the Plan, any statement or provision contained in the Plan, nor any action taken or not
taken by any Debtor with respect to the Plan, the Disclosure Statement, the Confirmation Order, or the Plan


                                                           59
US 6484612
                Case 19-11047-KG              Doc 681            Filed 10/04/19     Page 66 of 90



Supplement shall be or shall be deemed to be an admission or waiver of any rights of any Debtor with respect to the
Holders of Claims or Interests.
         4.       Successors and Assigns
         The rights, benefits, and obligations of any Entity named or referred to in the Plan or the Confirmation Order
shall be binding on, and shall inure to the benefit of any heir, executor, administrator, successor or assign, if any, of
such Entity.
         5.       Service of Documents
        Any pleading, notice, or other document required by the Plan to be served on or delivered to the Debtors or
the Reorganized Debtors shall be served on:
 Debtors                                            Cloud Peak Energy Inc.
                                                    385 Interlocken Crescent, Suite 400
                                                    Broomfield, Colorado 80021
                                                    Attn: Bryan Pechersky

 Counsel for the Debtors                            Vinson & Elkins LLP
                                                    666 Fifth Avenue, 26th Floor
                                                    New York, New York 10103-0040
                                                    Attn: David S. Meyer
                                                            Jessica C. Peet
                                                            Lauren R. Kanzer

                                                    -and-

                                                    Vinson & Elkins LLP
                                                    Trammell Crow Center
                                                    2001 Ross Avenue, Suite 3900
                                                    Dallas, Texas 75201
                                                    Attn: Paul E. Heath

 Counsel to Ad Hoc Prepetition Secured              Davis Polk & Wardwell LLP
 Noteholder Group and DIP Lenders                   450 Lexington Avenue
                                                    New York, New York 10017
                                                    Attn: Damian S. Schaible
                                                           Aryeh E. Falk

 Counsel to the Committee                           Morrison & Foerster LLP
                                                    250 West 55th Street
                                                    New York, NY 10019-9601
                                                    Attn: Jennifer L. Marines
                                                          Lorenzo Marinuzzi

         6.       Terms of Injunctions or Stays
        Unless otherwise provided in the Plan or in the Confirmation Order, all injunctions or stays in effect in the
Chapter 11 Cases pursuant to sections 105 or 362 of the Bankruptcy Code or any order of the Court, and existing on
the Confirmation Date (excluding any injunctions or stays contained in the Plan or the Confirmation Order) shall
remain in full force and effect until the Effective Date. All injunctions or stays contained in the Plan or the
Confirmation Order shall remain in full force and effect in accordance with their terms.
         7.       Entire Agreement
         Except as otherwise indicated, on the Effective Date, the Plan and the Plan Supplement shall supersede all
previous and contemporaneous negotiations, promises, covenants, agreements, understandings, and representations
on such subjects, all of which have become merged and integrated into the Plan.


                                                            60
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 67 of 90



         8.       Exhibits
           All exhibits and documents included in the Plan Supplement are incorporated into and are a part of the Plan
as if set forth in full in the Plan. After the exhibits and documents are Filed, copies of such exhibits and documents
shall be available upon written request to the Debtors’ counsel at the address above or by downloading such exhibits
and documents from the Debtors’ case website at https://cases.primeclerk.com/cloudpeakenergy or the Court’s
website at http://www.deb.uscourts.gov. To the extent any exhibit or document is inconsistent with the terms of the
Plan, unless otherwise ordered by the Court, the non-exhibit or non-document portion of the Plan shall control.
         9.       Nonseverability of Plan Provisions
         If, prior to Confirmation, any term or provision of the Plan is held by the Court to be invalid, void, or
unenforceable, the Court shall have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term or provision held to
be invalid, void, or unenforceable, and such terms or provision shall then be applicable as altered or interpreted,
provided that any such alteration or interpretation shall be acceptable to the Debtors. The Confirmation Order shall
constitute a judicial determination and shall provide that each term and provision of the Plan, as it may have been
altered or interpreted in accordance with the foregoing, is: (1) valid and enforceable pursuant to its terms; (2) integral
to the Plan and may not be deleted or modified without the Debtors’ consent; and (3) nonseverable and mutually
dependent.
         10.      Votes Solicited in Good Faith
          Upon entry of the Confirmation Order, the Debtors will be deemed to have solicited votes on the Plan in
good faith and in compliance with the Bankruptcy Code, and pursuant to section 1125(e) of the Bankruptcy Code, the
Debtors, the Purchaser, and each of their respective Affiliates, agents, representatives, members, principals,
shareholders, officers, directors, employees, advisors, and attorneys will be deemed to have participated in good faith
and in compliance with the Bankruptcy Code in the offer, issuance, sale, and purchase of Securities offered and sold
under the Plan and any previous plan, and, therefore, neither any of such parties or individuals will have any liability
for the violation of any applicable law, rule, or regulation governing the solicitation of votes on the Plan or the offer,
issuance, sale, or purchase of securities thereunder.
         11.      Dissolution of any Committee
          On the Effective Date, any Committee shall remain in place solely for the purpose of addressing (a) final fee
applications for all Professionals and(b) the resolution of any appeals of the Confirmation Order. Upon the dissolution
of the Committee, the GUC Administrator shall become the successor in interest to the Committee and the members
of the Committee and their respective Professionals will cease to have any duty, obligation, or role arising from or
related to the Reorganized Debtors’ Chapter 11 Cases and shall be released and discharged from all rights and duties
from or related to the Reorganized Debtors’ Chapter 11 Cases.
          12.      Closing of Chapter 11 Cases
         The Reorganized Debtors shall, promptly after the full administration of the Chapter 11 Cases, File with the
Court all documents required by Bankruptcy Rule 3022 and any applicable order of the Court to close the Chapter 11
Cases.
         13.      No Stay of Confirmation Order
         The Confirmation Order shall contain a waiver of any stay of enforcement otherwise applicable, including
pursuant to Bankruptcy Rule 3020(e) and 7062.
         14.      Waiver of Estoppel
          Except with respect to the SAPSA and the parties thereto, each Holder of a Claim or an Interest shall be
deemed to have waived any right to assert any argument, including the right to argue that its Claim or Interest should
be Allowed in a certain amount, in a certain priority, Secured or not subordinated by virtue of an agreement made with
the Debtors or their counsel, or any other Entity, if such agreement or the Debtors’ or Reorganized Debtors’ right to
enter into settlements was not disclosed in the Plan, the Disclosure Statement, or papers Filed with the Court or the
Notice and Claims Agent prior to the Confirmation Date.




                                                           61
US 6484612
                  Case 19-11047-KG              Doc 681          Filed 10/04/19        Page 68 of 90



     VIII.      CERTAIN UNITED STATES FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN
A.       Introduction
         The following discussion summarizes certain U.S. federal income tax consequences of the Plan to the Debtors
and to the holders of Allowed Prepetition 2021 Notes Claims.
          This discussion is provided for informational purposes only and is based on the Internal Revenue Code of
1986, as amended (the “Tax Code”), the Treasury regulations promulgated thereunder, judicial authority and current
administrative rulings and practice, all as in effect as of the date hereof and all of which are subject to change, possibly
with retroactive effect. Events subsequent to the date of this Disclosure Statement, such as the enactment of additional
tax legislation, court decisions or administrative changes, could affect the U.S. federal income tax consequences of
the Plan and the transactions contemplated thereunder. No representations are being made regarding the particular
tax consequences of the Plan to the Debtors or any holder of a Claim or Interest. The Debtors will not seek a ruling
from the Internal Revenue Service (the “IRS”) and have not obtained an opinion of counsel regarding any tax
consequences of the Plan to the Debtors or any holder of a Claim or Interest. No assurances can be given that the IRS
would not assert, or that a court would not sustain, a different position from any discussed herein. This discussion
only addresses U.S. federal income tax consequences and does not address any other U.S. federal tax consequences
(such as estate and gift tax consequences), or the tax consequences arising under the laws of any foreign, state, local
or other jurisdiction or any income tax treaty. The Debtors intend to treat, and this discussion assumes that, the
Prepetition 2021 Notes, the Amended Prepetition Notes, and the Purchaser Take-Back Notes (together with the
Amended Prepetition Notes, the “New/Amended Notes”) will be treated for U.S. federal income tax purposes in
accordance with their form and as interests in the Debtors “solely as a creditor” for purposes of section 897 of the Tax
Code. There could be consequences to Non-U.S. holders if the New/Amended Notes are treated as interests in the
Debtors other than “solely as a creditor” for purposes of section 897 of the Tax Code. See Section VIII.D.5 of this
Disclosure Statement entitled “Sale, Redemption or Repurchase of the New Parent Equity.”
         This discussion does not describe all of the tax consequences that may be relevant in light of a holder’s
particular circumstances, including the potential application of provisions of the Tax Code known as the Medicare
Contribution Tax, or tax consequences applicable to apply to holders of Allowed Prepetition 2021 Notes Claims that
are otherwise subject to special treatment under the Tax Code, such as: financial institutions; banks; broker-dealers;
insurance companies; tax-exempt organizations; retirement plans or other tax-deferred accounts; mutual funds; real
estate investment trusts; traders in securities that elect mark-to-market treatment; persons subject to the alternative
minimum tax; certain former U.S. citizens or long-term residents; persons who hold Allowed Prepetition 2021 Notes
Claims, New/Amended Notes or New Parent Equity as part of a hedge, straddle, constructive sale, conversion or other
integrated transaction; persons that have a functional currency other than the U.S. dollar; governments or governmental
organizations; partnerships or other pass-through entities or holders of interests therein; persons who received their
Allowed Prepetition 2021 Notes Claims upon exercise of employee stock options or otherwise as compensation;
persons required to accelerate the recognition of any item of gross income with respect to the Allowed Prepetition
2021 Notes Claims or the New/Amended Notes as a result of such income being recognized on an “applicable financial
statement” (within the meaning of Section 451(b) of the Code); and holders not entitled to vote on the Plan. The
following discussion assumes that holders hold their Allowed Prepetition 2021 Notes Claims, New/Amended Notes
and New Parent Equity as “capital assets” (as defined in section 1221 of the Tax Code).
         If an entity that is classified as a partnership for U.S. federal income tax purposes holds Allowed Prepetition
2021 Notes Claims, New/Amended Notes and New Parent Equity, the U.S. federal income tax treatment of a partner
will generally depend on the status of the partner and the activities of the partnership. Partnerships holding Allowed
Prepetition 2021 Notes Claims, New/Amended Notes and New Parent Equity and partners in such partnerships should
consult their tax advisors as to the particular U.S. federal income tax consequences of holding and disposing of the
Allowed Prepetition 2021 Notes Claims, New/Amended Notes and New Parent Equity.
         For purposes of this discussion, a “U.S. holder” is a beneficial owner of an Allowed Prepetition 2021 Notes
Claim, that is, for U.S. federal income tax purposes:
         (i)       an individual who is a U.S. citizen or U.S. resident alien;
         (ii)      a corporation, or other entity taxable as a corporation for U.S. federal income tax purposes, that was
                   created or organized in or under the laws of the United States, any state thereof or the District of
                   Columbia;


                                                            62
US 6484612
                 Case 19-11047-KG               Doc 681           Filed 10/04/19       Page 69 of 90



         (iii)     an estate the income of which is subject to U.S. federal income taxation regardless of its source; or
         (iv)      a trust (a) the administration of which is subject to the primary supervision of a U.S. court and that
                   has one or more United States persons that have the authority to control all substantial decisions of
                   the trust or (b) that has made a valid election under applicable Treasury regulations to be treated as
                   a United States person.
         A “Non-U.S. holder” is a beneficial owner of an Allowed Prepetition 2021 Notes Claim that is an individual,
corporation, estate or trust that is not a U.S. holder.
       THE FOLLOWING DISCUSSION OF CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES IS
FOR INFORMATIONAL PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR ADVICE BASED UPON THE
INDIVIDUAL CIRCUMSTANCES PERTAINING TO A HOLDER. ALL HOLDERS OF ALLOWED
PREPETITION 2021 NOTES CLAIMS ARE URGED TO CONSULT THEIR OWN TAX ADVISORS FOR THE
FEDERAL, STATE, LOCAL AND NON-U.S. TAX CONSEQUENCES OF THE PLAN.
B.       Certain U.S. Federal Income Tax Consequences of the Plan to the Debtors
         1.        Characterization of Restructuring Transactions under the Plan
          Pursuant to the Plan, the Debtors will transfer the Purchased Assets to Purchaser in a taxable exchange. The
Debtors anticipate that they will recognize substantial losses as a result of the Sale equal to the difference between (i)
the sum of (a) the cash consideration, (b) the issue price of a debt instrument (or an instrument treated as a debt
instrument for U.S. federal income tax purposes) received as consideration (or, if certain conditions are satisfied and
a debt instrument is subject to Treasury Regulation section 1.1275-4(c), the issue price of the debt instrument plus the
fair market value of the contingent payments payable on the debt instrument), (c) the fair market value of any other
non-cash consideration and (d) certain assumed liabilities that are properly treated as consideration for U.S. federal
income tax purposes and (ii) the Debtors’ adjusted basis in the Purchased Assets sold.
         In addition, as discussed below, the Debtors will recognize cancellation of indebtedness income (“CODI”)
as a result of the exchange of the Prepetition 2021 Notes for (x) the Prepetition 2021 Notes Secured Claim Cash
Distribution, (y) the New/Amended Notes and (z) the New Parent Equity, in each case, under the Plan (the “2021 Note
Exchange”).
         2.        Cancellation of Debt and Reduction of Tax Attributes
          It is anticipated that the 2021 Note Exchange will result in cancellation of a significant portion of the Debtors’
outstanding indebtedness. Absent an exception, the Debtors would generally recognize CODI upon satisfaction of
their outstanding indebtedness for total consideration less than the amount of such indebtedness. However, with
respect to CODI generated upon implementation of the 2021 Note Exchange, the Debtors anticipate that they will not
be required to include any amount of such CODI in gross income, because the discharge of debt will occur pursuant
to a proceeding under title 11 of the Bankruptcy Code.
          The Debtors expect that they will be required to reduce their tax attributes by the amount of CODI that is
excluded from gross income, in accordance with the methodology set forth in the Treasury regulations addressing
such reduction for consolidated groups (the “Tax Attribute Reduction Rules”). Generally, tax attributes are reduced
in the following order: (a) net operating losses and net operating loss carryforwards; (b) certain tax credit carryovers;
(c) net capital losses and capital loss carryovers; (d) tax basis in assets (but not below the amount of liabilities to which
the Debtors remain subject); (e) passive activity loss and credit carryovers; and (f) foreign tax credit carryovers.
However, the Debtors may elect to first reduce the basis of their remaining depreciable assets, in which case the
limitation on reduction in tax basis in assets described above in (d) will not apply.
         As of December 31, 2018, the Debtors have a U.S. federal net operating loss carryforward of approximately
$304.5 million (the “2018 NOL Carryforward”), a U.S. federal business interest deduction carryforward of
approximately $39.7 million (the “Interest Deduction Carryforward”), and an Alternative Minimum Tax Credit of
approximately $15.7 million (the “AMT Credit”). The Debtors further estimate that they will generate additional net
operating losses, including substantial net operating losses as a result of the Sale (together with the 2018 NOL
Carryforward, the “NOLs”) and business interest not allowed as a deduction (together with the NOLs, the Interest
Deduction Carryforward, the AMT Credit and certain other tax attributes, the “Tax Attributes”) in 2019. The Debtors
expect that the NOLs and other tax attributes may be substantially reduced under the Tax Attribute Reduction Rules



                                                             63
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 70 of 90



as a result of CODI generated during 2019 and upon implementation of the 2021 Note Exchange. In addition, as
described below, any remaining NOLs and certain other Tax Attributes may be subject to limitations on their use.
         3.       Limitation of NOL Carryforwards and Other Tax Attributes
         After giving effect to the reduction in Tax Attributes due to excluded CODI under the Tax Attribute
Reduction Rules described above, the Debtor’s ability to use any remaining Tax Attributes post-emergence may be
subject to certain limitations under sections 382 and 383 of the Tax Code or other rules or tax principles. Under
sections 382 and 383 of the Tax Code, if the Debtors undergo an “ownership change” (an “Ownership Change”) the
amount of their pre-Ownership Change NOLs, tax credit carryforwards, net unrealized built-in losses, and possibly
certain other Tax Attributes allocable to periods prior to the Effective Date (collectively, “Pre-Change Losses”) that
may be utilized to offset future taxable income generally is subject to an annual limitation (the “Annual Limitation”).
         In general, the Debtors anticipate the Restructuring Transactions pursuant to the Plan will result in an
Ownership Change. The Debtors have not yet determined whether they will be eligible for the special rule under
section 382(l)(5) of the Tax Code (as described below).
                  a.       General Annual Limitation
          The amount of the Annual Limitation on a corporation’s Pre-Change Losses is generally equal to the product
of (a) the fair market value of the stock of the corporation immediately before the Ownership Change (with certain
adjustments), and (b) the “long-term tax-exempt rate” (which is the highest of the adjusted federal long-term rates in
effect for any month in the 3-calendar month period ending with the calendar month in which the Ownership Change
occurs, or 1.77 percent for an Ownership Change that occurs in October 2019). If a corporation has a net unrealized
built-in gain immediately prior to an Ownership Change, the Annual Limitation may be increased during the
subsequent five-year period (the “Recognition Period”). If a corporation has a net-unrealized built-in loss
immediately prior to an Ownership Change, certain losses or deductions recognized during the Recognition Period
also would be subject to the Annual Limitation and thus would reduce the amount of Pre-Change Losses that could
be used by a corporation during the Recognition Period. Any unused limitation may be carried forward, thereby
increasing the annual limitation in the subsequent taxable year. As discussed below, however, special rules may apply
in the case of a corporation that experiences an Ownership Change as the result of a bankruptcy proceeding.
                  b.       Special Bankruptcy Exceptions
         An exception to the foregoing Annual Limitation rules generally applies when existing shareholders and
“qualified creditors” of a debtor corporation in Chapter 11 receive, in respect of their equity interests or claims (as
applicable), at least fifty percent (50%) of the vote and value of the stock of the reorganized debtor pursuant to a
confirmed chapter 11 plan (the “382(l)(5) Exception”). A qualified creditor generally is any creditor who has been
the beneficial owner of the debt of a debtor corporation continuously during the period beginning at least eighteen
months prior to the petition date or who has held “ordinary course indebtedness” at all times since it has been
outstanding. A creditor who does not become a direct or indirect five percent shareholder of the reorganized debtor
generally may be treated by the debtor corporation as having always held any debt exchanged for stock for purposes
of determining whether such creditor is a qualified creditor unless the creditor’s participation in formulating the plan
of reorganization makes evident to the debtor corporation that the creditor has not owned the debt for the requisite
period.
         Under the 382(l)(5) Exception, a debtor corporation’s Pre-Change Losses are not subject to the Annual
Limitation. However, if the 382(l)(5) Exception applies, the debtor’s NOL carryforwards will be reduced by the
amount of any interest deductions claimed with respect to debt converted into stock in the plan of reorganization
during the three taxable years preceding the taxable year that includes the effective date of the plan of reorganization,
and during the part of the taxable year prior to and including the effective date of the plan of reorganization. Any
further ownership change of Reorganized Parent (as defined in the Plan) within a two-year period after the Effective
Date would preclude the utilization of any Pre-Change Losses at the time of the subsequent ownership change against
future income.
         Where the 382(l)(5) Exception is not applicable to a debtor corporation in bankruptcy (either because the
debtor corporation does not qualify for it or the debtor corporation otherwise elects not to utilize the 382(l)(5)
Exception), another exception will generally apply (the “382(l)(6) Exception”). Under the 382(l)(6) Exception, the
Annual Limitation will be calculated by reference to the lesser of (a) the value of the equity interests in the debtor
corporation (with certain adjustments) immediately after the Ownership Change or (b) the value of the debtor


                                                           64
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 71 of 90



corporation’s assets (determined without regard to liabilities surrendered or cancelled pursuant to the Plan)
immediately before the Ownership Change. This differs from the ordinary rule that requires the fair market value of a
debtor corporation that undergoes an Ownership Change to be determined before the events giving rise to the change.
The 382(l)(6) Exception also differs from the 382(l)(5) Exception in that, under it, a debtor corporation is not required
to reduce its NOL carryforwards by the amount of interest deductions claimed within the prior three-year period, and
a debtor corporation may undergo an Ownership Change within two years without automatically triggering the
elimination of its Pre-Change Losses. The resulting limitation would be determined under the regular rules for an
Ownership Change.
          If the Debtors are eligible for the 382(l)(5) Exception, the Debtors anticipate that they would not elect out of
its application in order to preserve the Debtors’ Tax Attributes. However, the Debtor’s ability to qualify for the
382(l)(5) Exception is subject to further analysis and depends on whether the 2021 Note Exchange satisfies the
requirements of the 382(l)(5) Exception, including whether the holders of the Allowed Prepetition 2021 Notes Claims
may be treated as qualified creditors for purposes of Section 382(l)(5) of the Tax Code.
         4.       Alternative Minimum Tax; Refundable Credits
         Corporations are no longer subject to the alternative minimum tax (“AMT”), however, where a corporation
has an AMT credit from a prior taxable year, the corporation will continue to carry the AMT credit forward and may
use, subject to some limitations, a portion of it as a refundable credit in any taxable year beginning after 2017 but
before 2022. Generally, 50 percent of the corporation’s AMT credit carried forward to one of these years will be
claimable and refundable for that year. In the taxable year beginning in 2021, however, the entire remaining
carryforward generally will be fully refundable (collectively the “AMT Credit Refunds”). The Debtors expect to
recover total AMT Credit Refunds of approximately $15.7 million contingent upon the Debtors filing applicable 2019,
2020, and 2021 U.S. federal income tax returns. However, in the event the Debtors are subject to an Annual Limitation
under sections 382 and 383 of the Tax Code (as described above), the total amount of the recoverable AMT Credit
Refunds may be limited under certain circumstances as a result of an Ownership Change or if the Debtors liquidate
(or are deemed to liquidate for U.S. federal income tax purposes) before the 2022 taxable year.
C.       U.S. Federal Income Tax Consequences to U.S. Holders of Allowed Prepetition 2021 Notes Secured
         Claims
         1.       U.S. Federal Income Tax Consequences to U.S. Holders in the 2021 Note Exchange
          Pursuant to the 2021 Note Exchange, a U.S. holder of an Allowed Prepetition 2021 Notes Claim will be
treated as exchanging on the Effective Date such Claim for its Pro Rata share of, among other things: (i) the Prepetition
2021 Notes Secured Claim Cash Distribution, (ii) the New/Amended Notes and (iii) the New Parent Equity. The U.S.
federal income tax treatment of the 2021 Note Exchange is uncertain. The discussion below describes the U.S. federal
income tax consequences associated with the potential characterization of the 2021 Note Exchange as either a taxable
exchange or a recapitalization for U.S. federal income tax purposes.
                  a.        Taxable Exchange
          The discussion below assumes that the 2021 Note Exchange is treated as taxable exchange for U.S. federal
income tax purposes. If the 2021 Note Exchange is treated as a taxable exchange, each U.S. holder of such Allowed
Prepetition 2021 Notes Claim should recognize gain or loss equal to the difference between (x) the sum of (a) the
amount of the Prepetition 2021 Notes Secured Claim Cash Distribution, (b) the issue price of the Amended Prepetition
Notes (as described below), (c) the fair market value of the Purchaser Take-Back Notes and (d) the fair market value
of the New Parent Equity it received in exchange for such Claim and (y) such U.S. holder’s adjusted basis, if any, in
such Allowed Prepetition 2021 Notes Claim. Whether such gain or loss is capital or ordinary in character will be
determined by a number of factors, including the tax status of the U.S. holder, the nature of the Allowed Prepetition
2021 Notes Claim in such U.S. holder’s hands, whether such Claim was purchased at a discount, and whether and to
what extent the U.S. holder previously has claimed a bad debt deduction with respect to such Claim. A U.S. holder’s
initial tax basis in the Amended Prepetition Notes should equal the issue price of such Amended Prepetition Notes
and the U.S. holder’s initial tax basis in the Purchaser Take-Back Notes should equal the fair market value of such
Purchaser Take-Back Notes. A U.S. holder’s holding period for the Amended Prepetition Notes and the Purchaser
Take-Back Notes received should begin on the day following the Effective Date. See Sections VIII.C.2 and VIII.C.3
of this Disclosure Statement entitled “Accrued Interest” and “Market Discount.”




                                                           65
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 72 of 90



                  b.        Recapitalization
          The 2021 Note Exchange should qualify as a recapitalization if the Prepetition 2021 Notes qualify as
“securities” for U.S. federal income tax purposes. Neither the Code nor the Treasury regulations define the term
“security” for this purpose, and the term has not been clearly defined by judicial decisions. Rather, whether a debt
instrument is a security is based on all of the facts and circumstances, including the degree of participation and
continuing interest in the affairs of the business and the extent of the proprietary interest of the debt instrument in the
corporate assets. Most authorities have held that the term to maturity of the debt instrument is one of the most
significant factors in determining whether a debt instrument is a security. In this regard, debt instruments with a term
of ten years or more generally qualify as securities, debt instruments with a term between five and ten years may
qualify as securities, and debt instruments with a term of less than five years generally do not qualify as securities.
Irrespective of the term of a debt instrument, it is not certain whether a debt instrument issued by a disregarded entity
owned by a corporation would be considered a security.
          The U.S. federal income tax treatment of the 2021 Note Exchange is uncertain, as the original term of the
Prepetition 2021 Notes was just over five years and the expected term of the Amended Prepetition Notes will be just
over five years. The Prepetition 2021 Notes were issued by Cloud Peak Energy Resources LLC, a disregarded entity
of Parent. The discussion below assumes that the New Parent Equity is received by a U.S. holder in exchange for a
portion of the Allowed Prepetition 2021 Notes Claims. If both of the Prepetition 2021 Notes and the Amended
Prepetition Notes constitute securities of Parent, the 2021 Note Exchange should be treated as a recapitalization with
cash or other property that is not a security or stock (“boot”) for U.S. federal income tax purposes. If treated as a
recapitalization with boot, no loss should be recognized by a U.S. holder on the 2021 Note Exchange, but gain, if any,
realized should be recognized to the extent of the Prepetition 2021 Notes Secured Claim Cash Distribution and fair
market value of the Purchaser Take-Back Notes. The amount of gain realized on such exchange should equal the
excess, if any, of the total consideration received (i.e., the sum of (w) the Prepetition 2021 Notes Secured Claim Cash
Distribution, (x) the fair market value of the Purchaser Take-Back Notes, (y) the issue price of the Amended
Prepetition Notes and (z) the fair market value of the New Parent Equity) over the U.S. Holder’s adjusted tax basis in
the Prepetition 2021 Notes. A U.S. holder’s aggregate tax basis in New Parent Equity and the Amended Prepetition
Notes should equal its tax basis in the Prepetition 2021 Notes Claims exchanged therefor, increased by the amount of
gain recognized on the 2021 Note Exchange and reduced by the Prepetition 2021 Notes Secured Claim Cash
Distribution and the fair market value of the Purchaser Take-Back Notes (which aggregate basis should be allocated
between the New Parent Equity and Amended Prepetition Notes based on their relative fair market values). The
holding period for the New Parent Equity and the Amended Prepetition Notes should include the holding period for
the Allowed Prepetition 2021 Notes Claims exchanged therefor (except to the extent any New Parent Equity or
Amended Prepetition Notes is allocable to accrued but unpaid interest, in which case its holding period would begin
on the day following the Effective Date). The holding period for the Purchaser Take-Back Notes should begin on the
day following the Effective Date. See Sections VIII.C.2 and VIII.C.3 of this Disclosure Statement entitled “Accrued
Interest” and “Market Discount.”
          However, if only the Prepetition 2021 Notes (but not the Amended Prepetition Notes) constitute securities of
Parent, a U.S. holder’s tax basis in the New Parent Equity should equal its tax basis in the Prepetition 2021 Notes
exchanged therefor, increased by the amount of gain recognized on the 2021 Note Exchange and reduced by the fair
market value of the Purchaser Take-Back Notes and the issue price of the Amended Prepetition Notes. The amount
of gain, if any, realized should be recognized to the extent of the Prepetition 2021 Notes Secured Claim Cash
Distribution, the fair market value of the Purchaser Take-Back Notes and the issue price of the Amended Prepetition
Notes. The holding period for the New Parent Equity should include the holding period for the Allowed Prepetition
2021 Notes Claims exchanged therefor (except to the extent any New Parent Equity is allocable to accrued but unpaid
interest, in which case its holding period would begin on the day following the Effective Date). The holding period
for the Purchaser Take-Back Notes and the Amended Prepetition Notes should begin on the day following the
Effective Date.
     U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE
UNCERTAINTY OF THE TAX TREATMENT OF THE 2021 NOTE EXCHANGE, INCLUDING
WHETHER THE 2021 NOTE EXCHANGE QUALIFIES AS A TAXABLE TRANSACTION OR A
RECAPITALIZATION FOR U.S. FEDERAL INCOME TAX PURPOSES AND THE ASSOCIATED TAX
CONSEQUENCES TO THEM RELATED THERETO.




                                                            66
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 73 of 90



         2.       Accrued Interest
          To the extent that any amount received by a U.S. holder of an Allowed Prepetition 2021 Notes Claim in the
2021 Note Exchange is attributable to accrued but unpaid interest on the debt instrument constituting the surrendered
Allowed Prepetition 2021 Notes Claim, the receipt of such amount should be taxable to the U.S. holder as ordinary
interest income (to the extent not already taken into income by the U.S. holder). Conversely, a U.S. holder of an
Allowed Prepetition 2021 Notes Claim may be able to recognize a deductible loss (or, possibly, a write off against a
reserve for worthless debts) to the extent that any accrued interest was previously included in the U.S. holder’s gross
income but was not paid in full by the Debtors. Such loss may be ordinary, but the tax law is unclear on this point.
          If the fair market value of the consideration is not sufficient to fully satisfy all principal and interest on an
Allowed Prepetition 2021 Notes Claim, the extent to which such consideration will be attributable to accrued but
unpaid interest is unclear. Under the Plan, the aggregate consideration to be distributed to holders of Allowed
Prepetition 2021 Notes Claims will be allocated first to the principal amount of such Claims, with any excess allocated
to unpaid interest that accrued on such Claims, if any. Certain legislative history indicates that an allocation of
consideration as between principal and interest provided in a chapter 11 plan of reorganization is binding for U.S.
federal income tax purposes, and certain case law generally indicates that a final payment on a distressed debt
instrument that is insufficient to repay outstanding principal and interest will be allocated to principal, rather than
interest, while certain Treasury regulations treat payments as allocated first to any accrued but unpaid interest. The
IRS could take the position that the consideration received by a holder should be allocated in a manner other than as
provided in the Plan, which could include allocating consideration first to any accrued but unpaid interest under the
aforementioned Treasury regulations.
      U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS CONCERNING THE
ALLOCATION OF CONSIDERATION RECEIVED IN SATISFACTION OF THEIR PREPETITION 2021
NOTES CLAIMS AND THE FEDERAL INCOME TAX TREATMENT OF ACCRUED BUT UNPAID
INTEREST.
         3.       Market Discount
         In general, a debt instrument is considered to have been acquired with “market discount” if its holder’s
adjusted tax basis in the debt instrument is less than (a) the sum of all remaining payments to be made on the debt
instrument, excluding “qualified stated interest” or (b) in the case of a debt instrument issued with original issue
discount (“OID”), its adjusted issue price, by at least a de minimis amount. Any gain recognized by a U.S. holder on
the 2021 Note Exchange of a Prepetition 2021 Note that had been acquired with market discount should be treated as
ordinary income to the extent of the market discount that accrued thereon while such Prepetition 2021 Note was
considered to be held by the U.S. holder (unless the U.S. holder elected to include market discount in income as it
accrued).
         4.       Distributions on New Parent Equity
          Reorganized Parent does not expect to pay cash distributions on New Parent Equity in the foreseeable future.
However, any distributions of cash or property made to a U.S. holder with respect to New Parent Equity generally
will be includible in gross income by a U.S. holder as dividend income to the extent such distribution is paid out of
current or accumulated earnings and profits, as determined under U.S. federal income tax principles. To the extent
those distributions exceed Reorganized Parent’s current and accumulated earnings and profits, the distribution (i) will
be treated as a non-taxable return of the U.S. holder’s adjusted basis in New Parent Equity and (ii) thereafter as capital
gain. A distribution which is treated as a dividend and paid to a corporate U.S. holder of the New Parent Equity may
be eligible for the dividends-received deduction, and a distribution which is treated as a dividend and paid to a non-
corporate U.S. holder of the New Parent Equity may be subject to tax at the preferential tax rates applicable to
“qualified dividend income.” Amended Prepetition Notes and Purchaser Take-Back Notes
         5.       Amended Prepetition Notes and Purchaser Take-Back Notes
                  a.        Issue Price
         The issue price of the Amended Prepetition Notes would be determined based on whether the Amended
Prepetition Notes or the Prepetition 2021 Notes are considered to be publicly traded under the applicable provisions
of the Tax Code and Treasury regulations. A debt instrument is not treated as publicly traded if the stated principal
amount of the issue that includes the debt instrument does not exceed $100 million (the “Small Issue Exception”).
The Amended Prepetition Notes will have a stated principal amount of less than $100 million and, therefore, the

                                                            67
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 74 of 90



Debtors believe that the Amended Prepetition Notes should not be considered to be publicly traded based on the Small
Issue Exception. If the Prepetition 2021 Notes are considered to be publicly traded, the “issue price” of the Amended
Prepetition Notes should be determined based on the fair market value of the Prepetition 2021 Notes (as of the date
of the Effective Date) exchanged for such Amended Prepetition Notes. If neither the Prepetition 2021 Notes nor the
Amended Prepetition Notes are publicly traded, the issue price of the Amended Prepetition Notes should equal their
stated principal amount. The Debtors expect that the Prepetition Secured Notes should be considered to be publicly
traded and that accordingly the issue price of the Amended Prepetition Notes will be determined based on the fair
market value of the Prepetition 2021 Notes exchanged for such Amended Prepetition Notes. The Debtors will provide
investors with information regarding the Debtors’ determination of the issue price of the Amended Prepetition Notes
in a manner consistent with applicable Treasury regulations.
          The Debtors expect that the issue price of the Purchaser Take-Back Notes should equal their stated principal
amount.
                   b.          Ownership and Disposition
                          i.      Qualified Stated Interest and OID
         Qualified stated interest on the New/Amended Notes will be taxed as ordinary interest income at the time it
is received or accrued in accordance with a U.S. holder’s regular method of accounting for U.S. federal income tax
purposes. Qualified stated interest is generally stated interest that is unconditionally payable in cash or property (other
than a debt instrument of the issuer) at least annually at a single fixed rate.
         The Purchaser Take-Back Notes are not expected to be issued with OID for U.S. federal income tax purposes
because the stated redemption price at maturity is expected to be equal to their issue price and all interest payments
due on the Purchaser Take-Back Notes are expected to be qualified stated interest.
          If the stated redemption price at maturity of the Amended Prepetition Notes exceeds its issue price, as
determined above (see Section VIII.C.5.a of this Disclosure Statement entitled “Issue Price”), by an amount equal to
or greater than a specified de minimis amount, then the Amended Prepetition Notes will be treated as issued with OID
for U.S. federal income tax purposes. The stated redemption price at maturity of an Amended Prepetition Note will
include all payments to be made on the Amended Prepetition Note other than payments of qualified stated interest.
Interest that is payable in kind (by increasing the principal amount of an Amended Prepetition Note or by issuing a
new Amended Prepetition Note) will not be treated as qualified stated interest and thus will be added to the stated
redemption price at maturity. The Debtors expect that all or a portion of the interest payable on the Amended
Prepetition Notes may be paid in kind.
          If an Amended Prepetition Note is treated as issued with OID, then a U.S. holder generally will be required
to include such OID in gross income as it accrues over the term of the Amended Prepetition Note at a constant yield
without regard to their regular method of accounting for U.S. federal income tax purposes and in advance of the receipt
of cash payments attributable to that income. The amount of OID that will be included in income generally will equal
the sum of the “daily portions” of OID with respect to the Amended Prepetition Note for each day during the taxable
year or portion of the taxable year in which such Amended Prepetition Note was held. The daily portion is determined
by allocating to each day in any “accrual period” a pro rata portion of the OID allocable to that accrual period. The
“accrual period” for a note may be of any length and may vary in length over the term of the Amended Prepetition
Note, provided that each accrual period is no longer than one year and each scheduled payment of principal and interest
occurs on the first day or the final day of an accrual period. The amount of OID allocable to any accrual period other
than the final accrual period is an amount equal to the excess, if any, of (a) the product of (x) the Amended Prepetition
Note’s adjusted issue price at the beginning of such accrual period and (y) its yield to maturity (determined on the
basis of compounding at the close of each accrual period and properly adjusted for the length of the accrual period)
over (b) the aggregate of all qualified stated interest allocable to the accrual period. OID allocable to a final accrual
period is the difference between (x) the amount payable at maturity (other than a payment of qualified stated interest)
and (y) the adjusted issue price of the Amended Prepetition Note at the beginning of the final accrual period. The
“adjusted issue price” of an Amended Prepetition Note at the beginning of any accrual period is generally equal to its
issue price increased by the accrued OID for each prior accrual period and reduced by the amount of any payment on
the Amended Prepetition Note other than qualified stated interest.
         A U.S. holder may elect to treat all interest on an Amended Prepetition Note as OID and calculate the amount
includible in gross income under the constant yield method described above. The election is to be made for the taxable


                                                            68
US 6484612
                 Case 19-11047-KG                 Doc 681         Filed 10/04/19        Page 75 of 90



year in which the Amended Prepetition Note was acquired, and may not be revoked without the consent of the IRS.
U.S. Holders should consult their own tax advisors about this election.
                          ii.       Sale, Exchange or Other Taxable Disposition
         Upon the sale, exchange, redemption, retirement or other taxable disposition of a New/Amended Note, a U.S.
holder will recognize taxable gain or loss equal to the difference between (x) the amount realized on such disposition
(except to the extent any amount realized is attributable to accrued but unpaid interest, which amount will be taxed as
ordinary income to the extent not previously included in income) and (y) the U.S. holder’s adjusted tax basis in the
New/Amended Note. A U.S. holder’s initial tax basis in a New/Amended Note will be determined as described above
(see Section VIII.C.1 of this Disclosure Statement entitled “U.S. Federal Income Tax Consequences to U.S. Holders
in the 2021 Note Exchange”). A U.S. holder’s adjusted tax basis in a New/Amended Note will be its initial tax basis,
increased by the amount of any accrued OID on such New/Amended Note previously included in income by the U.S.
holder, and decreased by the amount of any payment other than qualified stated interest. Any capital gain or loss on
the disposition of a New/Amended Note will be long-term capital gain or loss if, at the time of such disposition, the
U.S. holder’s holding period in a New/Amended Note is more than one year. Long-term capital gains of non-corporate
taxpayers are generally eligible for preferential rates of taxation. The deductibility of capital losses is subject to certain
limitations.
                   c.           Amortizable Bond Premium
          If a U.S. holder’s tax basis in a New/Amended Note immediately after the 2021 Note Exchange for such
New/Amended Note is greater than the stated redemption price at maturity, the U.S. holder will be considered to have
acquired such New/Amended Note with amortizable bond premium, in an amount equal to such excess (any such
New/Amended Note, a “Bond Premium Note”). A U.S. holder’s tax basis in a New/Amended Note acquired pursuant
to the 2021 Note Exchange will be determined as described above (see Section VIII.C.1 of this Disclosure Statement
entitled “U.S. Federal Income Tax Consequences to U.S. Holders in the 2021 Note Exchange”). A U.S. holder may
elect to amortize this bond premium, using a constant-yield method, over the remaining term of such Bond Premium
Note. Subject to the discussion in the following paragraph, a U.S. holder generally may use the amortizable bond
premium allocable to an accrual period to offset qualified stated interest otherwise required to be included in income
with respect to the Bond Premium Note in that accrual period. An election to amortize bond premium applies to all
taxable debt obligations then owned or thereafter acquired and may be revoked only with the consent of the IRS. U.S.
holders should consult their own tax advisors regarding the amortization of any amortizable bond premium.
                   d.           Acquisition Premium
          If a U.S. holder’s adjusted basis in a New/Amended Note immediately after the 2021 Note Exchange is
greater than the issue price of the New/Amended Note but less than the stated redemption price at maturity of such
New/Amended Note, the U.S. holder will be considered to have acquired the New/Amended Note at an acquisition
premium. Under the acquisition premium rules, the amount of any OID that the U.S. holder must include in gross
income with respect to the New/Amended Note for any taxable year will be reduced by the portion of the acquisition
premium properly allocable to that year.
                   e.           Market Discount
          If a U.S. holder’s tax basis in a New/Amended Note received in an exchange is less than the issue price of
the New/Amended Note, the amount of the difference will be treated as market discount for U.S. federal income tax
purposes, unless this difference is less than a specified de minimis amount. If a New/Amended Note has market
discount, a U.S. holder generally will be required to treat any principal payment, any payment that is not qualified
stated interest, or any gain on the sale or other taxable disposition of the New/Amended Note as ordinary income to
the extent of the market discount accrued on the New/Amended Note at the time of the payment or disposition unless
the U.S. holder has previously included this market discount in income.
THE PRECEDING SUMMARY OF CERTAIN U.S. FEDERAL INCOME TAX CONSIDERATIONS IS FOR
GENERAL INFORMATION ONLY AND IS NOT LEGAL OR TAX ADVICE. ACCORDINGLY, U.S.
HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS REGARDING THE U.S. FEDERAL,
STATE, LOCAL AND NON-U.S. TAX CONSIDERATIONS RELATING TO THE EXCHANGE AND THE
OWNERSHIP AND DISPOSITION OF THE NEW/AMENDED NOTES ACQUIRED PURSUANT TO THE
2021 NOTE EXCHANGE.



                                                             69
US 6484612
                 Case 19-11047-KG             Doc 681          Filed 10/04/19       Page 76 of 90



D.       Certain U.S. Federal Income Tax Consequences to Certain Non-U.S. Holders of Claims
         The following discussion includes only certain U.S. federal income tax consequences of the 2021 Note
Exchange pursuant to the Restructuring Transactions under the Plan to Non-U.S. holders. The rules governing the
U.S. federal income tax consequences to Non-U.S. holders are complex. Each Non-U.S. holder should consult its
own tax advisor regarding the U.S. federal, state, and local and the foreign tax consequences of the consummation of
2021 Note Exchange to such Non-U.S. holder and the ownership and disposition of the New Parent Equity.
         1.       Gain Recognition
         Whether a Non-U.S. holder realizes gain or loss on the 2021 Note Exchange or the sale, exchange,
redemption, retirement or other taxable disposition of a New/Amended Note and the amount of such gain or loss is
determined in the same manner as set forth above in connection with U.S. holders. Subject to the rules discussed
below under Sections VIII.D.6 and VIII.E of this Disclosure Statement entitled “FATCA” and “Information Reporting
and Back-Up Withholding,” any gain realized by a Non-U.S. holder on the 2021 Note Exchange or the taxable
disposition of a New/Amended Note generally will not be subject to U.S. federal income taxation unless (i) the Non-
U.S. holder is a non-resident alien individual who was present in the United States for 183 days or more during the
taxable year in which the 2021 Note Exchange or taxable disposition of a New/Amended Note occurs and certain
other conditions are met, or (ii) such gain is effectively connected with the conduct by such Non-U.S. holder of a trade
or business in the United States (and if an income tax treaty applies, such gain is attributable to a permanent
establishment maintained by such Non-U.S. holder in the United States).
         If the first exception applies, the Non-U.S. holder generally will be subject to U.S. federal income tax at a
rate of 30% (or lower applicable income tax treaty rate) on any gain realized, which may be offset by certain U.S.
source capital losses. If the second exception applies, the Non-U.S. holder generally will be subject to U.S. federal
income tax in the manner described in Section VIII.D.3 of this Disclosure Statement entitled “Income or Gain
Effectively Connected with a U.S. Trade or Business.”
         2.       Accrued Interest
          Subject to the rules discussed below under Sections VIII.D.6 and VIII.E of this Disclosure Statement entitled
“FATCA” and “Information Reporting and Back-Up Withholding,” payments attributable to (a) accrued but unpaid
interest on a Prepetition 2021 Notes Claim to a Non-U.S. holder and (b) accrued but unpaid interest (including any
OID) on a New/Amended Note generally will not be subject to U.S. federal income tax and will be exempt from
withholding under the “portfolio interest” exemption if the Non-U.S. holder properly certifies to its foreign status
(generally, by providing the withholding agent IRS Form W-8BEN or W-8BEN-E prior to payment), and:
         (i)      the Non-U.S. holder does not own, actually or constructively, 10% or more of the total combined
                  voting power of all classes of the stock of Reorganized Parent;
         (ii)     the Non-U.S. holder is not a “controlled foreign corporation” that is a “related person” with respect
                  to Reorganized Parent;
         (iii)    the Non-U.S. holder is not a bank whose receipt of interest on a Prepetition 2021 Notes Claim or a
                  New/Amended Note is in connection with an extension of credit made pursuant to a loan agreement
                  entered into in the ordinary course of the Non-U.S. holder’s trade or business; and
         (iv)     such interest is not effectively connected with the Non-U.S. holder’s conduct of a U.S. trade or
                  business.
          A Non-U.S. holder that does not qualify for exemption from withholding tax with respect to accrued but
unpaid interest that is not effectively connected income generally will be subject to withholding of U.S. federal income
tax at a 30% rate (or lower applicable income tax treaty rate) on payments that are attributable to (a) accrued but
unpaid interest on a Prepetition 2021 Notes Claim or (b) accrued but unpaid interest (including any accrued OID) on
a New/Amended Note. For purposes of providing a properly executed IRS Form W-8BEN or W-BEN-E, special
procedures are provided under applicable Treasury regulations for payments through qualified foreign intermediaries
or certain financial institutions that hold customers’ securities in the ordinary course of their trade or business.
          If any accrued but unpaid interest is effectively connected income, the Non-U.S. holder generally will be
subject to U.S. federal income tax in the manner described below in Section VIII.D.3 of this Disclosure Statement
entitled “Income or Gain Effectively Connected with a U.S. Trade or Business.”


                                                          70
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 77 of 90



         3.       Income or Gain Effectively Connected with a U.S. Trade or Business
          If (i) any interest on a Prepetition 2021 Note or a New/Amended Note, (ii) gain realized by a Non-U.S. holder
on the 2021 Note Exchange, or (iii) dividends on the New Parent Equity, as described below under Section D.4 of this
Disclosure Statement entitled “Distributions on the New Parent Equity”, is effectively connected with such holder’s
conduct of a trade or business in the United States (and, if required by an applicable income tax treaty, the holder
maintains a permanent establishment in the United States to which such interest, gain or dividends is attributable),
then the interest income, gain or dividends will be subject to U.S. federal income tax at regular graduated income tax
rates generally in the same manner as if such Non-U.S. holder were a U.S. holder. Effectively connected income will
not be subject to U.S. federal withholding tax if the Non-U.S. holder satisfies certain certification requirements by
providing to the applicable withholding agent a properly executed IRS Form W-8ECI (or successor form), in addition,
if such a Non-U.S. holder is a corporation, it may be subject to a branch profits tax equal to 30% (or lower applicable
income tax treaty rate) of its effectively connected earnings and profits effectively connected with a U.S. trade or
business.
         4.       Distributions on the New Parent Equity
          Any distributions made with respect to the New Parent Equity that is owned by a Non-U.S. holder will
constitute dividends for U.S. federal income tax purposes to the extent of Reorganized Parent’s current or accumulated
earnings and profits as determined under U.S. federal income tax principles. To the extent those distributions exceed
Reorganized Parent’s current and accumulated earnings and profits, the distributions will be treated as a non-taxable
return of capital to the extent of the Non-U.S. holder’s tax basis in the New Parent Equity and thereafter as capital
gain. Subject to the rules discussed above under Section VIII.D.3, of this Disclosure Statement entitled “Income or
Gain Effectively Connected with a U.S. Trade or Business,” and below under Sections VIII.D.5 and VIII.D.6 of this
Disclosure Statement entitled “Sale, Redemption or Repurchase of the New Parent Equity” and “FATCA,” any
distribution made to a Non-U.S. holder on account of the New Parent Equity generally will be subject to U.S. federal
withholding tax at a rate of 30% of the gross amount of the distribution unless an applicable income tax treaty provides
for a lower rate. To receive the benefit of a reduced treaty rate, a Non-U.S. holder must provide the applicable
withholding agent with an IRS Form W-8BEN or IRS Form W-8BEN-E (or other applicable or successor form)
certifying qualification for the reduced rate.
         5.       Sale, Redemption or Repurchase of the New Parent Equity
         Subject to the rules discussed below under Section VIII.E of this Disclosure Statement entitled “Information
Reporting and Back-Up Withholding,” a Non-U.S. holder generally will not be subject to U.S. federal income tax with
respect to any gain realized on the sale or other taxable disposition of any of its New Parent Equity, including any
gain resulting from a non-dividend distribution in excess of the holder’s tax basis in its New Parent Equity, unless

          the Non-U.S. holder is a non-resident alien individual who was present in the United States for 183 days
           or more during the taxable year in which the disposition occurs and certain other conditions are met;

          such gain is effectively connected with the conduct by such Non-U.S. holder of a trade or business in the
           United States (and if an income tax treaty applies, such gain is attributable to a permanent establishment
           maintained by such Non-U.S. holder in the United States); or

          Reorganized Parent is or has been during a specified testing period a USRPHC.
        A Non-U.S. holder described in the first bullet point above will be subject to U.S. federal income tax at a rate
of 30% (or such lower rate as specified by an applicable income tax treaty) on the amount of such gain, which generally
may be offset by U.S. source capital losses.
          A Non-U.S. holder whose gain is described in the second bullet point above or, subject to the exceptions
described in the next paragraph, the third bullet point above, generally will be taxed on a net income basis at the rates
and in the manner generally applicable to United States persons (as defined under the Code) unless an applicable
income tax treaty provides otherwise. If the Non-U.S. holder is a corporation for U.S. federal income tax purposes
whose gain is described in the second bullet point above, then such gain would also be included in its effectively
connected earnings and profits (as adjusted for certain items), which may be subject to a branch profits tax (at a 30%
rate or such lower rate as specified by an applicable income tax treaty).



                                                           71
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 78 of 90



         Generally, a corporation is a USRPHC if the fair market value of its United States real property interests
equals or exceeds 50% of the sum of the fair market value of its worldwide real property interests and its other assets
used or held for use in a trade or business. The Debtors expect that Reorganized Parent currently is, and expects to
remain for the foreseeable future, a USRPHC for U.S. federal income tax purposes. If the New Parent Equity is
“regularly traded on an established securities market” (within the meaning of the Treasury regulations), only a Non-
U.S. holder that actually or constructively owns, or owned at any time during the shorter of the five-year period ending
on the date of the disposition or the Non-U.S. holder’s holding period for the New Parent Equity, more than 5% of
the New Parent Equity will be treated as disposing of a United States real property interest and will be taxable on gain
realized on the disposition of the New Parent Equity (or on certain distributions in excess of Reorganized Parent’s
earnings and profits) as a result of Parent’s status as a USRPHC. If the New Parent Equity were not considered to be
regularly traded on an established securities market, a holder (regardless of the percentage of stock owned) would be
treated as disposing of a United States real property interest and would be subject to U.S. federal income tax on a
taxable disposition of the New Parent Equity (as described in the preceding paragraph), and a 15% withholding tax
would apply to the gross proceeds from such disposition. Following the Effective Date, there is no assurance whether
Reorganized Parent will take steps to create a market for the New Parent Equity and if any such steps are taken,
whether New Parent Equity will be treated as regularly traded on an established securities market.
     NON-U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS REGARDING THE
OWNERSHIP AND DISPOSITION OF THE NEW PARENT EQUITY.
         6.       FATCA
          The Foreign Account Tax Compliance Act (“FATCA”) imposes a 30% withholding tax on “withholdable
payments” (as defined in the Tax Code, including payments of interest on an Allowed Prepetition 2021 Note Claim
or a New/Amended Note and dividends on the New Parent Equity) if paid to a “foreign financial institution” or a
“non-financial entity” (each as defined in the Tax Code) (including in some cases, when such foreign financial
institution or non-financial foreign entity is acting as an intermediary), unless (i) in the case of a foreign financial
institution, such institution enters into an agreement with the U.S. government to withhold on certain payments, and
to collect and provide to the U.S. tax authorities substantial information regarding U.S. account holders of such
institution (which includes certain equity and debt holders of such institution, as well as certain account holders that
are non-U.S. entities with U.S. owners), (ii) in the case of a non-financial foreign entity, such entity certifies that it
does not have any “substantial United States owners” (as defined in the Tax Code) or provides the applicable
withholding agent with a certification identifying the direct and indirect substantial United States owners of the entity
(in either case, generally on an IRS Form W-8BEN-E), or (iii) the foreign financial institution or non-financial foreign
entity otherwise qualifies for an exemption from these rules and provides appropriate documentation (such as an IRS
Form W-8BEN-E). While withholdable payments would have originally included payments of gross proceeds from
the sale or other disposition of a note or stock which can produce U.S. source interest or dividends, recently proposed
Treasury regulations provide that such payments of gross proceeds (other than amounts treated as interest (including
any OID)) do not constitute withholdable payments. Taxpayers may rely generally on these proposed Treasury
regulations until they are revoked or final Treasury regulations are issued.
          Foreign financial institutions located in jurisdictions that have an intergovernmental agreement with the
United States governing these rules may be subject to different rules. Under certain circumstances, a holder might be
eligible for refunds or credits of such taxes.
      NON-U.S. HOLDERS SHOULD CONSULT THEIR OWN TAX ADVISORS REGARDING THE
APPLICATION OF FATCA TO THE RESTRUCTURING TRANSACTIONS PURSUANT TO THE PLAN.
E.       Information Reporting and Back-Up Withholding
         Under the Tax Code, interest, dividends and other reportable payments may, under certain circumstances, be
subject to backup withholding. Backup withholding may apply to payments made pursuant to the Plan, unless the
holder provides to the applicable withholding agent its taxpayer identification number, certified under penalties of
perjury, as well as certain other information or otherwise establish an exemption from backup withholding. Backup
withholding is not an additional tax. Amounts withheld under the backup withholding rules may be credited against
a holder’s U.S. federal income tax liability, and a holder may obtain a refund of any excess amounts withheld under
the backup withholding rules by filing an appropriate claim for refund with the IRS.
         In addition, from an information reporting perspective, the Treasury regulations generally require disclosure
by a taxpayer on its U.S. federal income tax return of certain types of transactions in which the taxpayer participated,

                                                           72
US 6484612
                 Case 19-11047-KG               Doc 681           Filed 10/04/19        Page 79 of 90



including, among other types of transactions, certain transactions that result in the taxpayer’s claiming a loss in excess
of specified thresholds. Holders are urged to consult their tax advisors regarding these Treasury regulations and
whether the Restructuring Transactions contemplated by the Plan would be subject to these Treasury regulations and
require disclosure on the holders’ tax returns.
      THE FEDERAL INCOME TAX CONSEQUENCES OF THE PLAN ARE COMPLEX. THE
FOREGOING DISCUSSION DOES NOT ADDRESS ALL ASPECTS OF FEDERAL INCOME TAXATION
THAT MAY BE RELEVANT TO A PARTICULAR HOLDER IN LIGHT OF SUCH HOLDER’S
CIRCUMSTANCES AND INCOME TAX SITUATION. ALL HOLDERS OF ALLOWED PREPETITION
SECURED NOTES CLAIMS SHOULD CONSULT WITH THEIR OWN TAX ADVISORS AS TO THE
PARTICULAR TAX CONSEQUENCES TO THEM OF THE RESTRUCTURING TRANSACTIONS
CONTEMPLATED BY THE PLAN, INCLUDING THE APPLICABILITY AND EFFECT OF ANY STATE,
LOCAL, OR FOREIGN TAX LAWS, AND OF ANY CHANGE IN APPLICABLE TAX LAWS.
                           IX.       CERTAIN RISK FACTORS TO BE CONSIDERED
         Prior to voting to accept or reject the Plan, Holders of Claims should read and carefully consider the risk
factors set forth below, in addition to the information set forth in this Disclosure Statement together with the
attachments, exhibits, or documents incorporated by reference hereto. The risk factors below should not be regarded
as the only risks associated with the Debtors’ businesses or the Plan and its implementation. Documents filed with
the SEC may contain important risk factors that differ from those discussed below, and such risk factors are
incorporated as if fully set forth herein and are a part of this Disclosure Statement. Copies of any document filed with
the SEC may be obtained by visiting the SEC website at http://www.sec.gov.
A.       Certain Bankruptcy Law Considerations
         1.        General
          While the Debtors believe that the Chapter 11 Cases will be efficient and not materially harmful to the value
of their assets, the Debtors cannot be certain that this will be the case. Further, it is impossible to predict with certainty
the amount of time that one or more of the Debtors may spend in bankruptcy or to assure the parties in interest that
the Plan will be confirmed. Even if confirmed on a timely basis, bankruptcy proceedings to confirm the Plan could
have an adverse effect on subsequent ownership of the Debtors’ assets or on the amount of distributable value available
to the Holders of Claims or Interests.
         2.        Parties in Interest May Object to the Plan’s Classification of Claims and Interests
         Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an equity interest in a
particular class only if such claim or equity interest is substantially similar to the other claims or equity interests in
such class. The Debtors believe that the classification of the Claims and Interests under the Plan complies with the
requirements set forth in the Bankruptcy Code because the Debtors created Classes of Claims and Interests each
encompassing Claims or Interests, as applicable, that are substantially similar to the other Claims or Interests, as
applicable, in each such Class. Nevertheless, there can be no assurance that the Court will reach the same conclusion.
         3.        The Conditions Precedent to the Confirmation Date and/or Effective Date of the Plan May
                   Not Occur
         As more fully set forth in Article X of the Plan, the Confirmation Date and the Effective Date of the Plan are
subject to a number of conditions precedent. If such conditions precedent are not met or waived, the Confirmation
Date or the Effective Date will not take place.
         4.        The Debtors May Fail to Satisfy Voting Requirements
         If votes are received in number and amount sufficient to enable the Court to confirm the Plan, the Debtors
intend to seek, as promptly as practicable thereafter, Confirmation of the Plan. In the event that sufficient votes are
not received, the Debtors may seek to confirm an alternative chapter 11 plan or proceed with a sale of all or
substantially all of the Debtors’ operating assets pursuant to section 363 of the Bankruptcy Code. There can be no
assurance that the terms of any such alternative chapter 11 plan or sale pursuant to section 363 of the Bankruptcy Code
would be similar or as favorable to the Holders of Allowed Claims as those proposed in the Plan.




                                                             73
US 6484612
                Case 19-11047-KG               Doc 681          Filed 10/04/19       Page 80 of 90



         5.       Contingencies Could Affect Votes of Impaired Classes to Accept or Reject the Plan
         The distributions available to Holders of Allowed Claims under the Plan can be affected by a variety of
contingencies, including, without limitation, whether the Court orders certain Allowed Claims to be subordinated to
other Allowed Claims. The occurrence of any and all such contingencies, which could affect distributions available
to Holders of Allowed Claims under the Plan, will not affect the validity of the vote taken by the Impaired Classes to
accept or reject the Plan or require any sort of revote by the Impaired Classes.
          The estimated Claims and creditor recoveries set forth in this Disclosure Statement are based on various
assumptions, and the actual Allowed amounts of Claims may significantly differ from the estimates. Should one or
more of the underlying assumptions ultimately prove to be incorrect, the actual Allowed amounts of Claims may vary
from the estimated Claims contained in this Disclosure Statement. Moreover, the Debtors cannot determine with any
certainty at this time, the number or amount of Claims that will ultimately be Allowed. Such differences may
materially and adversely affect, among other things, the percentage recoveries to Holders of Allowed Claims under
the Plan.
         6.       Releases, Injunctions, and Exculpations Provisions May Not Be Approved
         Article VIII of the Plan provides for certain releases, injunctions, and exculpations, including a release of
liens and third-party releases that may otherwise be asserted against the Debtors or Released Parties, as applicable.
The releases, injunctions, and exculpations provided in the Plan are subject to objection by parties in interest and may
not be approved. If the releases are not approved, certain Released Parties may withdraw their support for the Plan.
         7.       The Debtors May Not Be Able to Secure Confirmation of the Plan
         Section 1129 of the Bankruptcy Code sets forth the requirements for confirmation of a chapter 11 plan, and
requires, among other things, findings by the Court that: (a) such plan “does not unfairly discriminate” and is “fair
and equitable” with respect to any non-accepting classes; (b) confirmation of such plan is not likely to be followed by
a liquidation or a need for further financial reorganization unless such liquidation or reorganization is contemplated
by the plan; and (c) the value of distributions to nonaccepting Holders of claims and equity interests within a particular
class under such plan will not be less than the value of distributions such Holders would receive if the debtors were
liquidated under chapter 7 of the Bankruptcy Code.
          There can be no assurance that the requisite acceptances to confirm the Plan will be received. Even if the
requisite acceptances are received, there can be no assurance that the Court will confirm the Plan. A non-accepting
holder of an Allowed Claim might challenge either the adequacy of this Disclosure Statement or whether the balloting
procedures and voting results satisfy the requirements of the Bankruptcy Code or Bankruptcy Rules. Even if the Court
determines that this Disclosure Statement, the balloting procedures, and voting results are appropriate, the Court could
still decline to confirm the Plan if it finds that any of the statutory requirements for Confirmation are not met. If a
chapter 11 plan is not confirmed by the Court, it is unclear what, if anything, Holders of Allowed Claims against them
would ultimately receive on account of such Allowed Claims.
         Confirmation of the Plan is also subject to certain conditions as described in Article X of the Plan. If the
Plan is not confirmed, it is unclear what distributions, if any, Holders of Allowed Claims will receive on account of
such Allowed Claims.
         The Debtors, subject to the terms and conditions of the Plan and the SAPSA, reserve the right to modify the
terms and conditions of the Plan as necessary for Confirmation. Any such modifications could result in less favorable
treatment of any non-accepting Class, as well as any Class junior to such non-accepting Class, than the treatment
currently provided in the Plan. Such a less favorable treatment could include a distribution of property with a lesser
value than currently provided in the Plan or no distribution whatsoever under the Plan.
         8.       Nonconsensual Confirmation
         In the event that any impaired class of claims or interests does not accept a chapter 11 plan, a bankruptcy
court may nevertheless confirm a plan at the proponents’ request if at least one impaired class (as defined under section
1124 of the Bankruptcy Code) has accepted the plan (with such acceptance being determined without including the
vote of any “insider” in such class), and, as to each impaired class that has not accepted the plan, the bankruptcy court
determines that the plan “does not discriminate unfairly” and is “fair and equitable” with respect to the dissenting
impaired class(es). The Debtors believe that the Plan satisfies these requirements, and the Debtors may request such
nonconsensual Confirmation in accordance with subsection 1129(b) of the Bankruptcy Code. Nevertheless, there can


                                                           74
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 81 of 90



be no assurance that the Court will reach this conclusion. In addition, the pursuit of nonconsensual Confirmation or
Consummation of the Plan may result in, among other things, increased expenses relating to professional
compensation.
         9.        Risk of Termination of the SAPSA
          The SAPSA contains certain provisions that give the Required Consenting Noteholders the ability to
terminate the SAPSA if various conditions are satisfied, such as the failure to meet the obligations under the DIP
Facility following the occurrence of an Event of Default under Section 8.01 of the DIP Credit Agreement or the
conversion of one or more of the Chapter 11 Cases into a case under chapter 7 of the Bankruptcy Code. Should a
termination event occur, all obligations of the Parties under the SAPSA will terminate, except that any party’s
termination solely with respect to itself will not result in the termination of the SAPSA with respect to any other party.
Termination of the SAPSA could result in protracted Chapter 11 Cases, which could significantly and detrimentally
impact the distributable value available to the Holders of Claims or Interests.
         10.       Conversion into Cases under Chapter 7 of the Bankruptcy Code
         If no plan can be confirmed, or if the Court otherwise finds that it would be in the best interest of Holders of
Claims and Interests, the Chapter 11 Cases may be converted to cases under chapter 7 of the Bankruptcy Code,
pursuant to which a trustee would be appointed or elected to liquidate the Debtors’ assets for distribution in accordance
with the priorities established by the Bankruptcy Code.
          The Debtors believe that liquidation under chapter 7 would result in significantly smaller distributions being
made to creditors than those provided for in a chapter 11 plan because of (a) the likelihood that the assets would have
to be sold or otherwise disposed of in a disorderly fashion over a short period of time rather than selling in a controlled
manner, (b) additional administrative expenses involved in the appointment of a chapter 7 trustee, and (c) additional
expenses and Claims, some of which would be entitled to priority, that would be generated during the liquidation,
including Claims resulting from the rejection of Unexpired Leases and other Executory Contracts in connection with
cessation of operations. See the Liquidation Analysis attached hereto as Exhibit E for further discussion of the effects
that a chapter 7 liquidation would have on the recoveries of Holders of Claims and Interests.
B.       Additional Factors Affecting the Value of Claims
         1.        The Total Amount of Claims Could Be More than Projected
         There can be no assurance that the estimated Allowed amount of Claims in certain Classes will not be
significantly more than what the Debtors have estimated, which, in turn, could cause the value of distributions to be
reduced substantially.
         2.        Projections and Other Forward-Looking Statements Are Not Assured, and Actual Results
                   May Vary
          Certain of the information contained in this Disclosure Statement is, by nature, forward-looking, and contains
(i) estimates and assumptions which might ultimately prove to be incorrect and (ii) projections which may be
materially different from actual future experiences. There are uncertainties associated with any projections and
estimates, and they should not be considered assurances or guarantees of the amount of funds or the amount of Claims
in the various Classes that might be allowed.
C.       Risks Relating to the Debtors’ Business and Financial Condition
         1.        Risks Associated with the Debtors’ Business and Industry
           The risks associated with the Debtors’ business and industry are more fully described in the Debtors’ SEC
filings, including:
              Annual Report on Form 10-K for the fiscal year ended December 31, 2018, filed on March 15, 2019;
              Quarterly Reports on Form 10-Q for the quarterly periods ended March 31, 2019 and June 30, 2019,
               filed on May 10, 2019 and September 19, 2019, respectively;
              Current Reports on Form 8-K filed January 14, 2019, January 29, 2019, March 27, 2019, April 15, 2019,
               May 1, 2019, May 8, 2019, May 10, 2019, May 17, 2019, June 25, 2019, July 19, 2019, August 14, 2019,



                                                            75
US 6484612
                 Case 19-11047-KG               Doc 681           Filed 10/04/19       Page 82 of 90



              August 20, 2019 August 23, 2019, August 29, 2019, September 5, 2019, September 11, 2019, September
              19, 2019, September 26, 2019, and October 1, 2019.
         The risks associated with the Debtors’ business and industry described in the Debtors’ filings with the SEC
include, but are not limited to, the following:
             the timing and extent of any sustained recovery of the currently depressed PRB thermal coal industry
              and the impact of ongoing or further depressed PRB thermal coal industry conditions on our financial
              performance, liquidity, and any financial covenant compliance;
             the timing of reductions or increases in customer coal inventories;
             the impact of increasingly variable and less predictable demand for thermal coal based on natural gas
              prices, summer cooling demand, winter heating demand, economic growth rates, and other factors that
              impact overall demand for electricity;
             the impact of the Company’s anticipated impairment charge for the three and six months ended June 30,
              2019 and any additional asset impairment charges if required as a result of challenging industry
              conditions or other factors;
             the impact of “keep coal in the ground” campaigns and other well-funded, anti-coal initiatives by
              environmental activist groups and others targeting substantially all aspects of our industry;
             competition with natural gas, wind, solar, and other non-coal energy resources, which may continue to
              increase as a result of low domestic natural gas prices, the declining cost of renewables and due to
              environmental, energy and tax policies, regulations, subsidies, and other government actions that
              encourage or mandate use of alternative energy sources, as well as competition with other coal producers
              in the PRB, including the recently-announced joint venture between Peabody and Arch Coal;
             operational, geological, equipment, permit, labor, and other risks inherent in surface coal mining;
             any increases in rates or changes in regulatory interpretations or assessment methodologies with respect
              to royalties or severance and production taxes and the potential impact of associated interest and
              penalties;
             railroad, export terminal and other transportation performance, costs and availability, including the
              availability of sufficient and reliable rail capacity to transport PRB coal, any development of future
              export terminal capacity and our ability to access capacity on commercially reasonable terms; and
             failure of the Purchaser to close on the Sale Transaction pursuant to the terms of the APA.
         2.        Liquidity During the Chapter 11 Cases
         In addition to the cash requirements necessary to fund ongoing operations, the Debtors have incurred
significant professional fees and other costs in connection with the Chapter 11 Cases and expect to continue to incur
significant professional fees and costs throughout the Chapter 11 Cases.
          The Debtors’ current liquidity may not be sufficient to allow the Debtors to satisfy their obligations related
to the Chapter 11 Cases and proceed with the confirmation of a chapter 11 plan. As of October 4, 2019, the Debtors’
liquidity is expected to be $113.1 million.
D.       Factors Relating to Securities to Be Issued Under the Plan
         1.        Market for Securities
          The Purchaser Take-Back Notes and the New Parent Equity will be newly issued securities for which there
is no established trading market, and the Debtors cannot make any assurances that any market for resales of such
securities will develop in the foreseeable future, or to the extent that such markets do develop, the liquidity of such
market. Further, the Purchaser, the Debtors, and the Reorganized Debtors have no duty under the Plan and do not
intend to register the resales of such securities under the Securities Act of 1933, as amended or the classes of such
securities under the Securities Exchange Act of 1934, as amended. As a result, the Holders of the Purchaser Take-
Back Notes may be unable to resell these securities at acceptable prices, or at all. In addition, affiliates of the Purchaser



                                                             76
US 6484612
                 Case 19-11047-KG               Doc 681          Filed 10/04/19        Page 83 of 90



will be subject to restrictions of resales of their securities pursuant to Rule 144. See “Transfer Restrictions and
Consequences Under Federal Securities Laws” below.
         2.        Ability of Reorganized Debtors to Pay Principal and Interest on the Amended Prepetition
         Notes
         The Reorganized Debtors’ ability to make scheduled payments on the Amended Prepetition Notes depends
on the Purchaser’s ability to make Royalty Interest payments and the Reorganized Debtors’ ability to obtain proceeds
from the sale, lease, or other transaction related to the Retained Real Estate. This may be affected by economic,
financial, competitive, legislative, regulatory and other factors beyond their control. No assurance can be given that
the Reorganized Debtors will be able to satisfy their obligations with respect to the Amended Prepetition Notes.
         3.        Ability of Purchaser to Pay Principal and Interest on the Purchaser Take-Back Notes
          The Purchaser’s ability to make scheduled payments on the Purchaser Take-Back Notes depends on the future
operating and financial performance of the Purchaser, as well as its ability to integrate the Purchased Assets into its
business and its ability to generate cash. This may be affected by economic, financial, competitive, legislative,
regulatory and other factors beyond its control. If it cannot generate sufficient cash to meet its debt service obligations
or fund our other business needs, the Purchaser may, among other things, need to refinance all or a portion of its
obligations, including the Purchaser Take-Back Notes, obtain additional financing, delay planned acquisitions or
capital expenditures, or sell assets. No assurance can be given that the Purchaser will be able to generate sufficient
cash through any of the foregoing. If the Purchaser is not able to refinance any of its debt, obtain additional financing
or sell assets on commercially reasonable terms or at all, it may not be able to satisfy its obligations with respect to its
debt, including the Purchaser Take-Back Notes.
         4.        Ability of the Purchaser to Make Royalty Interest Payments
          The Royalty Interest as contemplated by the Plan may result in greater recoveries for Holders of Allowed
Prepetition 2021 Notes Secured Claims based on the future performance of the Purchaser. Any payments in respect
of the Royalty Interest may vary based on a number of additional factors, including, among others, the ongoing risks
related to business and industry trends for the Purchaser in the preceding risk factor as well as those discussed above
under Section IX.C.1. For the avoidance of doubt, any Royalty Interest payments are uncertain, may not ultimately
be paid, and are subject to certain restrictions that may limit the timing and ultimately realization of recoveries for
Holders of the Allowed Prepetition 2021 Notes Secured Claims.
E.       Additional Factors
         1.        The Debtors Could Withdraw Plan
        Subject to the terms of, and without prejudice to, the rights of any party to the SAPSA, the Plan may be
revoked or withdrawn prior to the Confirmation Date by the Debtors.
         2.        The Debtors Have No Duty to Update
         The statements contained in this Disclosure Statement are made by the Debtors as of the date hereof, unless
otherwise specified herein, and the delivery of this Disclosure Statement after that date does not imply that there has
been no change in the information set forth herein since that date. The Debtors have no duty to update this Disclosure
Statement unless otherwise ordered to do so by the Court.
         3.        No Representations Outside this Disclosure Statement Are Authorized
          No representations concerning or related to the Debtors, the Chapter 11 Cases, or the Plan are authorized by
the Court or the Bankruptcy Code, other than as set forth in this Disclosure Statement. Any representations or
inducements made to secure your acceptance or rejection of the Plan that are other than those contained in, or included
with, this Disclosure Statement should not be relied upon in making the decision to accept or reject the Plan.
         4.        No Legal or Tax Advice Is Provided by this Disclosure Statement
         The contents of this Disclosure Statement should not be construed as legal, business, or tax advice. Each
holder of Claims or Interests should consult their own legal counsel and accountant as to legal, tax, and other matters
concerning their Claim or Interest.
        This Disclosure Statement is not legal advice to you. This Disclosure Statement may not be relied upon for
any purpose other than to determine how to vote on the Plan or object to confirmation of the Plan.

                                                            77
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 84 of 90



         5.       No Admission Made
          Nothing contained herein or in the Plan will constitute an admission of, or will be deemed evidence of, the
tax or other legal effects of the Plan on the Debtors or Holders of Claims or Interests.
         6.       Certain Tax Consequences
         For a discussion of certain tax considerations to the Debtors and certain Holders of Claims in connection
with the implementation of the Plan, see Section VII.A hereof.
                                     X.      CONFIRMATION OF THE PLAN
A.       Confirmation Hearing
          Pursuant to sections 1128 and 1129 of the Bankruptcy Code, the Court has scheduled a hearing to consider
confirmation of the Plan (the “Confirmation Hearing”). The Confirmation Hearing has been scheduled to be heard
on [●,] 2019 at 9:30 a.m. (Prevailing Eastern Time) in Courtroom #3 of the United States Bankruptcy Court for the
District of Delaware, located at 824 North Market Street, 6th floor, Wilmington, Delaware 19801. The Confirmation
Hearing may be adjourned from time-to-time without further notice except for the announcement of the adjournment
date made at the Confirmation Hearing or at any subsequent adjourned Confirmation Hearing.
          In addition, the Court has set the deadline to object to the confirmation of the Plan as [●, 2019] at 5:00 p.m.
(Prevailing Eastern Time) (the “Objection Deadline”). Section 1128(b) of the Bankruptcy Code provides that any
party in interest may object to the confirmation of a plan. Objections and responses to the Plan, if any, must be served
and filed as to be received on or before the Objection Deadline in the manner described below. For the avoidance of
doubt, an objection to the Plan filed with the Court will not be considered a vote to reject the Plan.
B.       Objections To Confirmation
         Section 1128(b) of the Bankruptcy Code provides that any party in interest may object to the confirmation of
a plan. Any objection to confirmation of the Plan must be in writing, must conform to the Bankruptcy Rules and the
Local Rules, must set forth the name of the objector, the nature and amount of Claims held or asserted by the objector
against the Debtors’ estates or properties, the basis for the objection and the specific grounds therefore, and must be
filed with the Court, with a copy to the chambers of the United States Bankruptcy Judge appointed to the Chapter 11
Cases, together with proof of service thereof, and served upon the following parties, including such other parties as
the Court may order:
                  1)       The Debtors and Attorneys to the Debtors:
                           Cloud Peak Energy Inc.
                           385 Interlocken Crescent, Suite 400
                           Broomfield, Colorado 80021
                           Attn: Bryan Pechersky
                           Richards, Layton & Finger, P.A.
                           One Rodney Square
                           920 North King Street
                           Wilmington, Delaware 19801
                           Attn: Daniel J. DeFranceschi; John H. Knight; David T. Queroli
                           Tel: 302.651.7700
                           Email: defranceschi@rlf.com; knight@rlf.com; queroli@rlf.com
                           – and –
                           Vinson & Elkins LLP
                           666 Fifth Avenue
                           New York, New York 10103-0040
                           Attn:    David S. Meyer, Jessica C. Peet, and Lauren R. Kanzer
                           Tel:     (212) 237-0000
                           Email: dmeyer@velaw.com; jpeet@velaw.com; lkanzer@velaw.com




                                                           78
US 6484612
             Case 19-11047-KG        Doc 681          Filed 10/04/19         Page 85 of 90



                   – and –
                   Vinson & Elkins LLP
                   2001 Ross Avenue, Suite 3900
                   Dallas, Texas 75201
                   Attn:    Paul E. Heath
                   Tel:     (214) 220-7700
                   Email: pheath@velaw.com
              2)   The United States Trustee:
                   Office of the U.S. Trustee for the District of Delaware
                   844 King Street
                   Suite 2207
                   Wilmington, DE 19801
                   Attn:    Jane M. Leamy
              3)   The DIP Secured Parties and Prepetition Secured Noteholder Group:
                   Morris, Nichols, Arsht & Tunnell LLP
                   1201 North Market Street, Suite 1600
                   Wilmington, Delaware 19801
                   Attn: Curtis S. Miller; Paige N. Topper; Eric W. Moats
                   Tel: (302) 658-9200
                   Email: cmiller@mnat.com; ptopper@mnat.com; emoats@mnat.com
                   – and –
                   Davis Polk & Wardwell LLP
                   450 Lexington Avenue
                   New York, New York 10017
                   Attn:   Damian S. Schaible and Aryeh Ethan Folk
                   Tel:    (212) 450-4000
                   Email: damian.schaible@davispolk.com; Aryeh.folk@davispolk.com
              4)   The Committee:
                   Morris James LLP
                   500 Delaware Avenue, Suite 1500
                   Wilmington, DE 19801
                   Attn:    Carl N. Kunz, III; Eric J. Monzo; Brya M. Keilson;
                   Tel:     (302) 888-6800
                   Email: ckunz@morrisjames.com; emonzo@morrisjames.com;
                   bkeilson@morrisjames.com
                   – and –
                   Morrison & Foerster LLP
                   250 West 55th Street
                   New York, NY 10019-9601
                   Attn:    Lorenzo Marinuzzi; Jennifer L. Marines; Todd M. Goren; Daniel J. Harris
                   Tel:     (212) 468-8000
                   Email: lmarinuzzi@mofo.com; jmarines@mofo.com; tgoren@mofo.com;
                   dharris@mofo.com
      UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND FILED, IT MAY NOT BE
CONSIDERED BY THE COURT.




                                                 79
US 6484612
                Case 19-11047-KG              Doc 681          Filed 10/04/19        Page 86 of 90



C.       Requirements for Confirmation of the Plan
         The requirements for Confirmation of the Plan pursuant section 1129(a) of the Bankruptcy Code include,
without limitation, whether:
                  1)       the Plan complies with the applicable provisions of the Bankruptcy Code;
                  2)       the Debtors have complied with the applicable provisions of the Bankruptcy Code;
                  3)       the Plan has been proposed in good faith and not by any means forbidden by law;
                  4)       any payment made or to be made by the Debtors or by a person issuing securities or
                           acquiring property under the Plan, for services or for costs and expenses in or in connection
                           with the Chapter 11 Cases, or in connection with the Plan and incident to the Chapter 11
                           Cases, has been disclosed to the Court, and any such payment made before confirmation
                           of the Plan is reasonable, or if such payment is to be fixed after confirmation of the Plan,
                           such payment is subject to the approval of the Court as reasonable;
                  5)       the Debtors have disclosed the identity and affiliations of any individual proposed to serve,
                           after confirmation of the Plan, an affiliate of the Debtors participating in a Plan with the
                           Debtors, or a successor to the Debtors under the Plan, and the appointment to, or
                           continuance in, such office of such individual is consistent with the Holders of Claims and
                           Interests and with public policy, and the Debtors have disclosed the identity of any insider
                           who will be employed or retained and the nature of any compensation for such insider;
                  6)       with respect to each Class of Claims or Interests, each holder of an impaired Claim or
                           Interest has either accepted the Plan or will receive or retain under the Plan, on account of
                           such holder’s Claim or Interest, property of a value, as of the Effective Date of the Plan,
                           that is not less than the amount such holder would receive or retain if the Debtors were
                           liquidated on the Effective Date of the Plan under chapter 7 of the Bankruptcy Code;
                  7)       except to the extent the Plan meets the requirements of section 1129(b) of the Bankruptcy
                           Code (as discussed further below), each Class of Claims either accepted the Plan or is not
                           impaired under the Plan;
                  8)       except to the extent that the holder of a particular Claim has agreed to a different treatment
                           of such Claim, the Plan provides that administrative expenses and priority Claims, other
                           than priority tax Claims, will be paid in full on the Effective Date, and that priority tax
                           Claims will receive either payment in full on the Effective Date or deferred cash payments
                           over a period not exceeding five years after the Petition Date, of a value, as of the Effective
                           Date of the Plan, equal to the allowed amount of such Claims;
                  9)       at least one Class of impaired Claims has accepted the Plan, determined without including
                           any acceptance of the Plan by any insider holding a Claim in such Class;
                  10)      confirmation of the Plan is not likely to be followed by the liquidation, or the need for
                           further financial reorganization, of the Debtors or any successor to the Debtors under the
                           Plan; and
                  11)      all fees payable under section 1930 of title 28, as determined by the Court at the
                           Confirmation Hearing, have been paid or the Plan provides for the payment of all such fees
                           on the Effective Date of the Plan.
         At the Confirmation Hearing, the Court will determine whether the Plan satisfies all of the requirements of
section 1129 of the Bankruptcy Code. The Debtors believe that: (1) the Plan satisfies, or will satisfy, all of the
necessary statutory requirements of chapter 11; (2) the Debtors have complied, or will have complied, with all of the
necessary requirements of chapter 11; and (3) the Plan has been proposed in good faith.
D.       Best Interests Test/Liquidation Analysis
         Section 1129(a)(7) of the Bankruptcy Code requires that a bankruptcy court find, as a condition to
confirmation, that a chapter 11 plan provides, with respect to each impaired class, that each holder of a claim or an
equity interest in such impaired class either (1) has accepted the plan or (2) will receive or retain under the plan


                                                          80
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 87 of 90



property of a value that is not less than the amount that the non-accepting holder would receive or retain if the debtors
liquidated under chapter 7. This requirement is referred to as the “best interests test.”
          This test requires a bankruptcy court to determine what the Holders of allowed claims and allowed equity
interests in each impaired class would receive from a liquidation of the debtor’s assets and properties in the context
of a liquidation under chapter 7 of the Bankruptcy Code. To determine if a plan is in the best interests of each impaired
class, the value of the distributions from the proceeds of the liquidation of the debtor’s assets and properties (after
subtracting the amounts attributable to the aforesaid claims) is then compared with the value offered to such classes
of claims and equity interests under the plan.
          Attached hereto as Exhibit E and incorporated herein by reference is the liquidation analysis prepared by the
Debtors with the assistance of FTI. The Liquidation Analysis provides the Debtors analysis with respect to
liquidations of Cloud Peak and its subsidiaries and affiliates. As reflected in the Liquidation Analysis, the Debtors
believe that liquidation of the Debtors’ businesses under chapter 7 of the Bankruptcy Code would result in substantial
reduction in the value to be realized by Holders of Claims as compared to distributions contemplated under the Plan.
Consequently, the Debtors and their management believe that Confirmation of the Plan will provide a substantially
greater return to Holders of Claims than such Holders would receive in a liquidation under chapter 7 of the Bankruptcy
Code.
          The Debtors believe that any liquidation analysis is speculative, as it is necessarily premised on assumptions
and estimates which are inherently subject to significant uncertainties and contingencies, many of which would be
beyond the control of the Debtors. The Liquidation Analysis is solely for the purpose of disclosing to Holders of
Claims and Interests the effects of a hypothetical chapter 7 liquidation of the Debtors, subject to the assumptions set
forth therein. There can be no assurance as to values that would actually be realized in a chapter 7 liquidation nor can
there be any assurance that a bankruptcy court will accept the Debtors’ conclusions or concur with such assumptions
in making its determinations under section 1129(a)(7) of the Bankruptcy Code.
E.       Feasibility
          Section 1129(a)(11) of the Bankruptcy Code requires that a debtor demonstrate that confirmation of a plan
is not likely to be followed by the liquidation, or the need for further financial reorganization of the debtor, or any
successor to the debtor (unless such liquidation or reorganization is proposed in such plan of reorganization).
         As discussed above, the Plan provides for the payment in full of Other Priority Claims and Other Secured
Claims, a Post-Effective Date Minimum Cash Amount, and mechanisms for the Administrative and Priority Claims
Reserve Account to provide for distributions on account of, among other things, Administrative Claims, Cure Claims,
Priority Tax Claims, Other Priority Claims, and Other Secured Claims. Thus, the Debtors believe that, following
consummation of the Plan, no liquidation or further reorganization will be necessary unless otherwise contemplated
by the Plan.
F.       Acceptance by Impaired Classes
          The Bankruptcy Code requires, as a condition to confirmation, except as described in the following section,
that each class of claims or equity interests impaired under a plan, accept the plan. A class that is not “impaired”
under a plan is deemed to have accepted the plan and, therefore, solicitation of acceptances with respect to such a class
is not required.18
          Section 1126(c) of the Bankruptcy Code defines acceptance of a plan by a class of impaired claims as
acceptance by Holders of at least two-thirds in a dollar amount and more than one-half in a number of allowed claims
in that class, counting only those claims that have actually voted to accept or to reject the plan. Thus, a class of claims
will have voted to accept the plan only if two-thirds in amount and a majority in number actually cast their ballots in
favor of acceptance.


18
         A class of claims is “impaired” within the meaning of section 1124 of the Bankruptcy Code unless the plan
         (a) leaves unaltered the legal, equitable and contractual rights to which the claim or equity interest entitles
         the holder of such claim or equity interest or (b) cures any default, reinstates the original terms of such
         obligation, compensates the holder for certain damages or losses, as applicable, and does not otherwise alter
         the legal, equitable, or contractual rights to which such claim or equity interest entitles the holder of such
         claim or equity interest.


                                                            81
US 6484612
                 Case 19-11047-KG              Doc 681           Filed 10/04/19       Page 88 of 90



G.       Additional Requirements for Nonconsensual Confirmation
          Section 1129(b) of the Bankruptcy Code allows a bankruptcy court to confirm a plan even if all impaired
classes have not accepted it; provided that the plan has been accepted by at least one impaired class. Pursuant to
section 1129(b) of the Bankruptcy Code, notwithstanding an impaired class’s rejection or deemed rejection of the
plan, the plan will be confirmed, at the plan proponent’s request, in a procedure commonly known as a “cramdown”
so long as the plan does not “discriminate unfairly” and is “fair and equitable” with respect to each class of claims or
equity interests that is impaired under, and has not accepted, the plan.
          If any Impaired Class rejects the Plan, the Debtors reserve the right to seek to confirm the Plan utilizing the
“cramdown” provision of section 1129(b) of the Bankruptcy Code. To the extent that any Impaired Class rejects the
Plan or is deemed to have rejected the Plan, the Debtors will request Confirmation of the Plan, as it may be modified
from time to time, under section 1129(b) of the Bankruptcy Code. The Debtors reserve the right to alter, amend,
modify, revoke, or withdraw the Plan or any Plan Supplement document, including the right to amend or modify the
Plan or any Plan Supplement document to satisfy the requirements of section 1129(b) of the Bankruptcy Code.
         1.       No Unfair Discrimination
         The “unfair discrimination” test applies to classes of claims or interests that are of equal priority and are
receiving different treatment under a plan. This test does not require that the treatment be the same or equivalent, but
that such treatment is “fair.” In general, bankruptcy courts consider whether a plan discriminates unfairly in its
treatment of classes of claims of equal rank (e.g., classes of the same legal character). Bankruptcy courts will take into
account a number of factors in determining whether a plan discriminates unfairly.
         2.       Fair and Equitable Test
         The “fair and equitable” test applies to classes of different priority and status (e.g., secured versus unsecured)
and includes the general requirement that no class of claims receive more than 100% of the allowed amount of the
claims in such class. As to dissenting classes, the test sets different standards depending on the type of claims in such
class. The Debtors believe that the Plan satisfies the “fair and equitable” test as further explained below.
          The Debtors submit that if the Debtors “cramdown” the Plan pursuant to section 1129(b) of the Bankruptcy
Code, the Plan is structured so that it does not “discriminate unfairly” and satisfies the “fair and equitable”
requirement. With respect to the unfair discrimination requirement, all Classes under the Plan are provided treatment
that is substantially equivalent to the treatment that is provided to other Classes that have equal rank. With respect to
the fair and equitable requirement, no Class under the Plan will receive more than 100% of the amount of Allowed
Claims in that Class. The Debtors believe that the Plan and the treatment of all Classes of Claims and Interests under
the Plan satisfy the foregoing requirements for nonconsensual Confirmation of the Plan.
         XI.      ALTERNATIVES TO CONFIRMATION AND CONSUMMATION OF THE PLAN
         The Debtors have evaluated several alternatives to the Plan. After studying these alternatives, the Debtors
have concluded that the Plan is the best alternative and will maximize recoveries to parties in interest, assuming
confirmation and consummation of the Plan. If the Plan is not confirmed and consummated, the alternatives to the
Plan are (i) the preparation and presentation of an alternative plan of reorganization, (ii) a sale of some or all of the
Debtors’ assets pursuant to section 363 of the Bankruptcy Code, or (iii) a liquidation under chapter 7 of the Bankruptcy
Code.
A.       Alternative Plan
         If the Plan is not confirmed, the Debtors (or if the Debtors’ exclusive period in which to file a chapter 11 plan
has expired, any other party in interest) could attempt to formulate a different plan. Such a plan might involve either
a reorganization and continuation of the Debtors’ business or an orderly liquidation of its assets. The Debtors,
however, submit that the Plan, as described herein, enables their creditors to realize the most value under the
circumstances.
B.       Liquidation Under Chapter 7 or Applicable Non-Bankruptcy Law
         If no plan can be confirmed, the Chapter 11 Cases may be converted to cases under chapter 7 of the
Bankruptcy Code in which a trustee would be elected or appointed to liquidate the assets of the Debtors for distribution
to their creditors in accordance with the priorities established by the Bankruptcy Code. The effect a chapter 7



                                                            82
US 6484612
                Case 19-11047-KG              Doc 681           Filed 10/04/19      Page 89 of 90



liquidation would have on the recovery of Holders of allowed Claims and Interests is set forth in the Liquidation
Analysis attached hereto as Exhibit E.
          As discussed herein, the Debtors believe that liquidation under chapter 7 would result in smaller distributions
to creditors than those provided for in the Plan because of the delay resulting from the conversion of the cases and the
additional administrative expenses associated with the appointment of a trustee and the trustee’s retention of
professionals who would be required to become familiar with the many legal and factual issues in the Debtors’ Chapter
11 Cases.




                                                           83
US 6484612
DocuSign Envelope ID: 56A91F94-91C9-469B-83E0-AC1F50BFC96C
                             Case 19-11047-KG               Doc 681        Filed 10/04/19          Page 90 of 90



                                           XII.      CONCLUSION AND RECOMMENDATION

                      In the opinion of the Debtors, the Plan is preferable to all other available alternatives and provides for a larger
            distribution to the Debtors’ creditors than would otherwise result in any other scenario. Accordingly, the Debtors
            recommend that Holders of Claims entitled to vote on the Plan vote to accept the Plan and support Confirmation of
            the Plan.
            Dated:        October 4, 2019
                          Wilmington, Delaware
                                                                     Cloud Peak Energy Inc.
                                                                     on behalf of itself and all other Debtors



                                                                     Bryan Pechersky
                                                                     Executive Vice President, General Counsel and Corporate
                                                                     Secretary
                                                                     385 Interlocken Crescent, Suite 400
                                                                     Broomfield, Colorado 80021
